Exhibit 10.1

 

EXECUTION COPY

 

 

CREDIT AGREEMENT AND GUARANTY

 

dated as of October 28, 2011

 

among

 

HOSPIRA, INC.,
as the Borrower and the Guarantor,

 

THE SUBSIDIARY BORROWERS
FROM TIME TO TIME PARTY HERETO,

 

THE BANKS AND FINANCIAL INSTITUTIONS LISTED HEREIN,
as Lenders,

 

CITIGROUP GLOBAL MARKETS INC.,
RBS SECURITIES INC.
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Joint Lead Bookrunners and Joint Lead Arrangers,

 

THE ROYAL BANK OF SCOTLAND PLC
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Joint Syndication Agents,

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
and
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agents,

 

and

 

CITIBANK, N.A.,
as Administrative Agent



 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

TABLE OF CONTENTS

 

Page

 

Table of Contents

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS

1

 

 

 

1.1

Certain Defined Terms

1

1.2

Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement

20

1.3

Other Definitional Provisions and Rules of Construction

21

 

 

 

SECTION 2.

AMOUNT AND TERMS OF COMMITMENTS AND LOANS

21

 

 

 

2.1

Commitment; Making of Loans; Letters of Credit

21

2.2

Issuance of Letters of Credit and Purchase of Participations Therein

23

2.3

Pro Rata Shares; Availability of Funds; UCP

27

2.4

The Register; Evidence of Debt; Notes

28

2.5

Interest on the Loans

29

2.6

Fees

33

2.7

Provisions Regarding Payment

34

2.8

Increased Costs; Taxes

36

2.9

Special Provisions Governing LIBOR Rate Loans

41

2.10

Matters Relating to Currency Exchange Rates and Conversion of Amounts to
Alternative Currencies

43

2.11

Defaulting Lenders

43

2.12

Removal or Replacement of a Lender

45

2.13

Mitigation

46

2.14

Increase in the Aggregate Commitments

47

 

 

 

SECTION 3.

CONDITIONS PRECEDENT

48

 

 

 

3.1

Conditions to Effectiveness

48

3.2

Conditions Precedent to each Credit Extension

50

3.3

Conditions Precedent to each Commitment Increase

51

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

51

 

 

 

4.1

Organization, Powers, Qualification, Good Standing, Business and Subsidiaries

51

4.2

Authorization of Borrowing, etc.

52

4.3

Disclosure

53

4.4

Financial Condition

53

4.5

No Material Adverse Change

53

4.6

Intellectual Property Matters

53

4.7

No Litigation; Compliance with Laws

54

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

4.8

No Default

54

4.9

Governmental Regulation

54

4.10

Securities Activities

54

4.11

ERISA

55

4.12

Environmental Protection

55

 

 

 

SECTION 5.

AFFIRMATIVE COVENANTS

56

 

 

 

5.1

Financial Statements and Other Reports

56

5.2

Books and Records

58

5.3

Existence

59

5.4

Insurance

59

5.5

Payment of Taxes

59

5.6

Maintenance of Properties

59

5.7

Compliance with Laws

59

5.8

Use of Proceeds

60

5.9

Claims Pari Passu

60

 

 

 

SECTION 6.

NEGATIVE COVENANTS

60

 

 

 

6.1

Liens

60

6.2

Indebtedness

62

6.3

Restriction on Fundamental Changes and Asset Sales

63

6.4

Conduct of Business

64

6.5

Transactions with Affiliates

64

6.6

Financial Covenant

64

 

 

 

SECTION 7.

GUARANTY

65

 

 

 

7.1

Guaranty of the Obligations

65

7.2

Payment by the Borrower

65

7.3

Liability of Guarantor Absolute

65

7.4

Waivers by Guarantor

67

7.5

Guarantor’s Rights of Subrogation, Contribution, etc.

68

7.6

Subordination of Other Obligations

69

7.7

Continuing Guaranty

69

7.8

Authority of Credit Parties

69

7.9

Financial Condition of Credit Parties

69

7.10

Bankruptcy, etc.

69

 

 

 

SECTION 8.

EVENTS OF DEFAULT

70

 

 

 

8.1

Failure to Make Payments When Due

70

8.2

Default in Other Agreements

70

8.3

Breach of Certain Covenants

71

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

8.4

Breach of Representation or Warranty

71

8.5

Other Defaults Under Loan Documents

71

8.6

Involuntary Bankruptcy; Appointment of Receiver, etc.

71

8.7

Voluntary Bankruptcy; Appointment of Receiver, etc.

72

8.8

Judgments and Attachments

72

8.9

Dissolution

72

8.10

ERISA Events

72

8.11

Change in Control

72

8.12

Repudiation of Obligations

72

 

 

 

 

SECTION 9.

MISCELLANEOUS

73

 

 

 

9.1

Assignments and Participations in Loans and Letters of Credit

73

9.2

Expenses

77

9.3

Indemnity

77

9.4

Exception for Subsidiary Borrowers

78

9.5

Set-Off

78

9.6

Amendments and Waivers

79

9.7

Independence of Covenants

79

9.8

Notices

80

9.9

Survival of Representations, Warranties and Agreements

81

9.10

Failure or Indulgence Not Waiver; Remedies Cumulative

82

9.11

Marshalling; Payments Set Aside

82

9.12

Severability

82

9.13

Headings

82

9.14

Applicable Law

82

9.15

Successors and Assigns

83

9.16

Consent to Jurisdiction and Service of Process

83

9.17

Waiver of Jury Trial

84

9.18

Confidentiality

84

9.19

Ratable Sharing

85

9.20

Counterparts; Effectiveness

86

9.21

Obligations Several; Independent Nature of Lenders’ Rights

86

9.22

Usury Savings Clause

86

9.23

Judgment Currency

87

9.24

Termination of Existing Credit Agreement

87

9.25

No Fiduciary Duty

87

 

 

 

 

SECTION 10.

AGENTS

88

 

 

 

10.1

Authorization and Authority

88

10.2

Rights as a Lender

88

10.3

Duties of Agent; Exculpatory Provisions

88

10.4

Reliance by Agent

90

10.5

Delegation of Duties

90

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

10.6

Resignation of Agent

90

10.7

Non-Reliance on Administrative Agent and Other Lenders

92

10.8

Right to Indemnity

93

10.9

Agents Under Guaranty

93

10.10

No Other Duties, etc.

93

 

 

 

SECTION 11.

SUBSIDIARY BORROWERS

93

 

 

 

11.1

Joinder of Subsidiary Borrowers

93

11.2

Termination of Status as Subsidiary Borrower

95

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

I

Form of Notice of Borrowing

II

Form of Conversion/Continuation Notice

III

Form of Note

IV

Form of Certificate Re Non-Bank Status

V

Form of Assignment Agreement

VI

Form of Issuance Notice

VII

Form of Secretary’s Certificate

VIII

Form of Officer’s Certificate

IX

Form of Joinder Agreement

 

v

--------------------------------------------------------------------------------


 

SCHEDULES

 

2.1A

Lenders’ Commitments and Pro Rata Shares

6.1

Liens

6.2

Subsidiary Indebtedness

6.5

Transactions with Affiliates

 

vi

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT AND GUARANTY

 

This CREDIT AGREEMENT AND GUARANTY is dated as of October 28, 2011 and entered
into by and among Hospira, Inc., a Delaware corporation (the “Borrower”), the
Subsidiary Borrowers from time to time party hereto, the banks and financial
institutions listed on the signature pages hereof (collectively, the “Initial
Lenders”), Citigroup Global Markets, Inc. (“CGMI”), RBS Securities Inc. (“RBS
Securities”) and Morgan Stanley Senior Funding, Inc. (“MSSF”) as joint lead
bookrunners and joint lead arrangers (in such capacity, the “Lead Arrangers”),
The Royal Bank of Scotland plc (“RBS”) and MSSF as joint syndication agents (in
such capacity, the “Syndication Agents”), Bank of Tokyo-Mitsubishi UFJ, Ltd. and
U.S. Bank National Association, as documentation agents (in such capacity, the
“Documentation Agents”), and Citibank, N.A. as administrative agent for the
Lenders (“Citibank” and in such capacity, the “Administrative Agent”).

 

PRELIMINARY STATEMENTS

 

The Credit Parties have requested, and the Lenders have agreed to extend,
revolving loans and letters of credit in the amount and on the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Credit Parties, the Lenders, the Lead Arrangers, the
Syndication Agents and the Administrative Agent agree as follows:

 

SECTION 1.       DEFINITIONS

 

1.1          Certain Defined Terms.

 

The following terms used in this Agreement shall have the following meanings:

 

“Acquisition” means the purchase or other acquisition (by merger or otherwise)
by a Person of all or substantially all of the assets of, or all of the Capital
Stock of, or a business line or unit or a division of, any other Person.

 

“Administrative Agent” shall have the meaning ascribed to such term in the
introduction to this Agreement.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

 

“Affected Lender” shall have the meaning ascribed to such term in Section 2.9B.

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.

 

--------------------------------------------------------------------------------


 

“Agents” means the Administrative Agent, the Syndication Agents and the
Documentation Agents, collectively, and also means and includes any successor
Administrative Agent appointed pursuant to Section 10.6.

 

“Aggregate Amounts Due” shall have the meaning ascribed to such term in
Section 9.19.

 

“Agreement” means this Credit Agreement and Guaranty as it may be amended,
supplemented or otherwise modified from time to time.

 

“Alternative Currency” means Euros, Australian dollars, Canadian dollars, pounds
sterling, Japanese yen or any other currency that is readily available, freely
transferable into Dollars, available in the London interbank deposit market and
acceptable to all Lenders.

 

“Alternative Currency Loan” means a LIBOR Rate Loan made in an Alternative
Currency pursuant to the applicable Notice of Borrowing or a Canadian Prime Rate
Loan.

 

“Alternative Currency Sublimit” means a Dollar Amount of $250,000,000.

 

“Applicable Currency” means, as to any particular payment or Loan, the currency
in which it is denominated or payable.

 

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

 

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the applicable Performance Level with respect to the Borrower in
effect on such date, as set forth below:

 

Performance Level

 

Level I

 

Level II

 

Level III

 

Level IV

 

Level V

 

Base Rate Applicable Margin

 

0.000

%

0.100

%

0.200

%

0.250

%

0.400

%

LIBOR Applicable Margin

 

1.000

%

1.100

%

1.200

%

1.250

%

1.400

%

Facility Fee

 

0.125

%

0.150

%

0.175

%

0.250

%

0.350

%

 

For purposes hereof, “Performance Level” means, with respect to the Borrower,
Performance Level I, Performance Level II, Performance Level III, Performance
Level IV or Performance Level V, as identified by reference to the public debt
rating of the Borrower, as the case may be, in effect at the open of business on
such date as set forth below:

 

Performance Level

 

Public Debt Rating

Level I

 

Long Term Senior Unsecured Debt rated greater than or equal to A- by S&P, A3 by
Moody’s or A- by Fitch

Level II

 

Long Term Senior Unsecured Debt rated greater than or equal to BBB+ by S&P, Baa1
by Moody’s

 

2

--------------------------------------------------------------------------------


 

 

 

or BBB+ by Fitch

Level III

 

Long Term Senior Unsecured Debt rated greater than or equal to BBB by S&P, Baa2
by Moody’s or BBB by Fitch

Level IV

 

Long Term Senior Unsecured Debt rated greater than or equal to BBB- by S&P, Baa3
by Moody’s or BBB- by Fitch

Level V

 

Long Term Senior Unsecured Debt rated less than BBB- by S&P, Baa3 by Moody’s or
BBB- by Fitch, and at all other times (including if such ratings are not
available from both S&P and Moody’s)

 

For purposes of this definition, the Performance Level shall be determined by
the applicable public debt rating for the Borrower as follows:  (i) the public
debt ratings shall be determined by the then-current rating announced by S&P,
Moody’s or Fitch, as the case may be, for any class of non-credit-enhanced
long-term senior unsecured debt issued by the Borrower; (ii) if only one of S&P,
Moody’s and Fitch shall have in effect such a public debt rating, the
Performance Level shall be determined by reference to the applicable rating;
(iii) if none of S&P, Moody’s or Fitch shall have in effect such a public debt
rating, the applicable Performance Level will be Level V; (iv) if such public
debt ratings established by S&P, Moody’s and Fitch shall fall within different
levels, the public debt rating will be determined (x) if two such ratings are
the same, by such ratings and (y) if all such ratings shall fall within
different levels, by the middle of such ratings; (v) if only two of S&P, Moody’s
and Fitch shall have in effect a public debt rating and such public debt ratings
shall fall within different levels, the public debt rating will be determined by
the higher of the two ratings, provided that, in the event that the lower of
such public debt ratings is more than one level below the higher of such public
debt ratings, the public debt rating will be determined based upon the level
that is one level below the higher of such public debt ratings; (vi) if any such
public debt rating established by S&P, Moody’s or Fitch shall be changed, such
change shall be effective at the open of business on the date on which such
change is first announced publicly by the rating agency making such change; and
(vii) if S&P, Moody’s or Fitch shall change the basis on which such public debt
ratings are established, each reference to the public debt rating announced by
S&P, Moody’s or Fitch, as the case may be, shall refer to the then-equivalent
rating by S&P, Moody’s or Fitch, as the case may be.

 

“Applicable Reserve Requirement” means, at any time with respect to any Lender,
for any LIBOR Rate Loan, the rate, expressed as a decimal, at which reserves
(including any basic marginal, special, supplemental, emergency or other
reserves) are required to be maintained by such Lender against “Eurocurrency
liabilities” (as such term is defined in Regulation D) under regulations issued
from time to time by the Board of Governors of the Federal Reserve System or
other applicable banking regulator.  Without limiting the effect of the
foregoing, the Applicable Reserve Requirement shall reflect any other reserves
required to be maintained by the applicable Lender with respect to (i) any
category of liabilities which includes deposits by reference to which the
applicable LIBOR rate is to be determined, or (ii) any category of extensions of
credit or other assets which include LIBOR Rate Loans.  For

 

3

--------------------------------------------------------------------------------

 


 

purposes hereof, a LIBOR Rate Loan shall be deemed to constitute Eurocurrency
liabilities and as such shall be deemed subject to reserve requirements without
benefits of credit for proration, exceptions or offsets that may be available
from time to time to the applicable Lender.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback transaction, assignment, conveyance, transfer or other disposition to,
or any exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any Credit Party’s or any of their
Subsidiaries’ businesses, properties or assets of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, including the Capital Stock of any Subsidiary of such Credit
Party, other than such businesses, properties or assets sold in the ordinary
course of business and consistent with past business practice of the Borrower
and its Subsidiaries.

 

“Assignment Agreement” means an assignment agreement, substantially in the form
of Exhibit V hereto, satisfactory in form and substance to the Administrative
Agent.

 

“Assuming Lender” shall have the meaning specified in Section 2.14B.

 

“Assumption Agreement” shall have the meaning specified in Section 2.14B.

 

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

 

“Bahamian Subsidiary” means Hospira Ltd., a company organized under the laws of
the Bahamas.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus ½ of 1% and (iii) the British Bankers Association
Interest Settlement Rate applicable to Dollars for a period of one month (“One
Month LIBOR”) plus 1.00% (for the avoidance of doubt, the One Month LIBOR for
any day shall be based on the rate appearing on Reuters LIBOR01 Page (or other
commercially available source providing such quotations as designated by the
Agent from time to time) at approximately 11:00 a.m. London time on such day. 
Any change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or One Month LIBOR shall be effective on the effective day of
such change in the Prime Rate, the Federal Funds Effective Rate or One Month
LIBOR, respectively.

 

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate or, with regard to a Loan denominated in Canadian Dollars, the
Canadian Prime Rate.

 

“Beneficiary” means each Agent, the Issuing Bank and Lender.

 

4

--------------------------------------------------------------------------------


 

“Borrower” shall have the meaning ascribed to such term in the introduction to
this Agreement.

 

“Borrowing” means a borrowing consisting of Loans of the same Type that (i) are
made to the same Borrower, (ii) are made, continued or converted on the same day
and (iii) in the case of LIBOR Rate Loans, have the same Interest Period.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that the term “Business Day” shall exclude (a) when used
in connection with a LIBOR Rate Loan, any day on which banks are not open for
dealings in deposits in the Applicable Currency in the London interbank market,
(b) when used in connection with any Loan denominated in Euros, any day on which
the Trans-European Automated Real-time Gross Settlement Express Transfer payment
system (or, if such system ceases to operate, such other payment system as may
be reasonably designated by the Administrative Agent) is not open for the
settlement of payments in Euros, and (c) when used in connection with any Loan
denominated in a currency other than Dollars and Euros or any Loan to a
Subsidiary Borrower, any day on which banks are not open for foreign exchange
business in the principal financial center of the country of such currency or in
which such Subsidiary Borrower is organized.

 

“Canadian Dollars” means the lawful money of Canada.

 

“Canadian Prime Rate” means, on any day, the annual rate of interest (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the greater of:

 

(a)   the annual rate of interest announced from time to time by Citibank, N.A.
as its prime rate in effect on such day for determining interest rates on
Canadian Dollar denominated commercial loans in Canada; and

 

(b)   the annual rate of interest equal to the sum of (A) the CDOR Rate in
effect on such day and (B) 1%.

 

“Canadian Subsidiary” means Hospira Healthcare Corporation, a corporation
organized under the Canada Business Corporations Act.

 

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP as in effect on the date hereof, is accounted for as a capital lease
on the balance sheet of that Person.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

 

“Cash” means money, currency or a credit balance in any demand or deposit
account.

 

“CDOR Rate” means, on any date, the annual rate of interest which is the average
of the rates of Canadian Dollars bankers’ acceptances for a term of thirty (30)
days which appear on the “Reuters Screen CDOR Page” at approximately 10:00 a.m.
(Toronto time), on such date, or if such date is not a Business Day, then on the
immediately preceding Business Day; provided, that if such rate does not appear
on the Reuters Screen CDOR Page as

 

5

--------------------------------------------------------------------------------


 

contemplated, the CDOR Rate on any date shall be the annual rate of interest
quoted to Citibank, N.A. for such bankers’ acceptances for a term of thirty (30)
days.

 

“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit IV annexed hereto delivered by a Lender to the Administrative Agent
pursuant to Section 2.8B(iii)(b).

 

“CGMI” shall have the meaning ascribed to such term in the introduction to this
Agreement.

 

“Change of Control” means (i) any Person or “group” (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act) shall have acquired beneficial
ownership of 30% or more on a fully diluted basis of the voting and/or economic
interest in the Capital Stock of the Borrower; (ii) any Person or “group”
(within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act) shall have
obtained the power (whether or not exercised) to elect a majority of the members
of the board of directors (or similar governing body) of the Borrower;
(iii) during any period of up to 24 consecutive months, commencing before or
after the date of this Agreement, a majority of the members of the board of
directors of the Borrower shall not be Continuing Directors; (iv) any Person or
“group” (within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act)
shall have acquired by contract or otherwise, or shall have entered into a
contract or arrangement that, upon consummation, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the Borrower or (v) an event of
series of events resulting in the Borrower ceasing to (i) beneficially own and
control 100% on a fully diluted basis of the economic and voting interests in
the Capital Stock of any Subsidiary Borrower (other than directors’ qualifying
shares) or (ii) have the power to elect a majority of the members of the board
of directors (or similar governing body) of any Subsidiary Borrower.

 

“Citibank” shall have the meaning ascribed to such term in the introduction to
this Agreement.

 

“Commitment” means the Dollar Amount of the commitment of a Lender to make or
otherwise fund any Loan and to acquire participations in Letters of Credit
hereunder and “Commitments” means such commitments of all Lenders in the
aggregate.  The amount of each Lender’s Commitment, if any, is set forth on
Schedule 2.1A or in the applicable Assumption Agreement or Assignment Agreement,
as the case may be, subject to any adjustment, increase or reduction pursuant to
the terms and conditions hereof.  The aggregate amount of the Commitments as of
the Effective Date is $1,000,000,000.

 

“Commitment Increase” means an increase in the aggregate amount of the
Commitments pursuant to Section 2.14.

 

“Commitment Period” means the period from the Effective Date to but excluding
the Maturity Date.

 

“Compliance Certificate” means a certificate of the chief financial officer,
treasurer or controller of the Borrower setting forth computations in reasonable
detail demonstrating (i) compliance with the covenant set forth in Section 6.6,
as at the end of the period covered by such financial statements, and
(ii) certifying that such officer has obtained no knowledge of any Potential
Event of Default or Event of Default except as specified in such certificate.

 

“Consolidated Adjusted EBITDA” means, in respect of the Borrower and its
Subsidiaries on a consolidated basis, for any period, an amount equal to (i) the
sum, without duplication,

 

6

--------------------------------------------------------------------------------


 

of the amounts for such period of (a) Consolidated Net Income, (b) Consolidated
Financing Expense, (c) provisions for taxes based on income, (d) total
depreciation expense, (e) total amortization expense, (f) other non-Cash items
reducing Consolidated Net Income (excluding any such non-Cash item to the extent
that it represents an accrual or reserve for potential Cash items in any future
period or amortization of a prepaid Cash item that was paid in a prior period)
and (g) Permitted Addbacks, minus (ii) other non-Cash items increasing
Consolidated Net Income for such period (excluding any such non-Cash item to the
extent it represents the reversal of an accrual or reserve for potential Cash
item in any prior period).

 

“Consolidated Financing Expense” means, in respect of the Borrower and its
Subsidiaries on a consolidated basis, for any period, total interest expense
(including that portion attributable to Capital Leases and capitalized interest)
with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries, including all commissions, discounts and other fees and charges
owed with respect to any letters of credit and bankers’ acceptance financing and
net costs under Interest Rate Agreements.

 

“Consolidated Net Income” means, in respect of the Borrower and its Subsidiaries
on a consolidated basis, for any period, (i) the net income (or loss) for the
Borrower and its Subsidiaries for such period taken as a single accounting
period, minus (ii) (a) the income (or loss) of any Person (other than a
Subsidiary of the Borrower) in which any other Person (other than the Borrower
or any of its Subsidiaries) has a joint interest, except to the extent of the
amount of dividends or other distributions actually paid to the Borrower or any
of its Subsidiaries by such Person during such period, (b) the income (or loss)
of any Person accrued prior to the date it becomes a Subsidiary of the Borrower
or is merged into or consolidated with the Borrower or any of its Subsidiaries
or that Person’s assets are acquired by the Borrower or any of its Subsidiaries,
(c) the income of any Subsidiary of the Borrower to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, (d) any after-tax gains
or losses attributable to Asset Sales or returned surplus assets of any Pension
Plan, and (e) (to the extent not included in clauses (a) through (d) above) any
net extraordinary gains or net non-cash extraordinary losses.

 

“Consolidated Total Assets” means, as at any date of determination, the
aggregate stated balance sheet amount of all assets of the Borrower and its
Subsidiaries on a consolidated basis.

 

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of the Borrower and its
Subsidiaries on a consolidated basis.

 

“Continuing Director” as applied to any Person, means, for any period, an
individual who is a member of the board of directors of such Person on the first
day of such period or whose election to the board of directors of such Person is
approved by a majority of the other Continuing Directors.

 

“Contractual Obligation”, as applied to any Person, means any provision of any
securities issued by that Person or of any indenture, mortgage, deed of trust,
or other material contract,

 

7

--------------------------------------------------------------------------------


 

undertaking, agreement or other material instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit II.

 

“Credit Date” means the date of a Credit Extension.

 

“Credit Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Commitments, that Lender’s
Commitment; and (ii) after the termination of the Commitments, the sum of
(a) the aggregate outstanding principal amount of the Loans of that Lender,
(b) in the case of the Issuing Bank, the aggregate Letter of Credit Usage in
respect of all Letters of Credit issued by that Lender (net of any
participations by Lenders in such Letters of Credit), and (c) the aggregate
amount of all participations by that Lender in any outstanding Letters of Credit
or any unreimbursed drawing under any Letter of Credit.

 

“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.

 

“Credit Party” means each Person (other than any Agent, Lead Arranger, the
Issuing Bank or any Lender or other representative thereof) from time to time
party to a Loan Document.

 

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Defaulting
Lenders had funded all of their respective Defaulted Loans) over the aggregate
outstanding principal amount of all Loans of such Defaulting Lender.

 

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default and ending on the
earliest of the following dates:  (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non pro rata application of any voluntary or mandatory
prepayments of the Loans in accordance with the terms of Section 2.7B) and
(b) such Defaulting Lender shall have delivered to the Credit Parties and the
Administrative Agent a written reaffirmation of its intention to honor its
obligations hereunder with respect to its Commitment, and (iii) the date on
which the Credit Parties, the Administrative Agent and the Requisite Lenders
waive all Funding Defaults of such Defaulting Lender in writing.

 

“Defaulted Loan” shall have the meaning ascribed to such term in Section 2.11.

 

“Defaulting Lender” shall have the meaning ascribed to such term in
Section 2.11.

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

8

--------------------------------------------------------------------------------


 

“Documentation Agents” shall have the meaning ascribed to such term in the
introduction to this Agreement.

 

“Dollar-Denominated Loan” means a Loan that is made in Dollars.

 

“Dollar Amount” means, at any time:

 

(a)                                  with respect to any Dollar-Denominated
Loan, the principal amount thereof then outstanding;

 

(b)                                 with respect to any Alternative Currency
Loan, the principal amount thereof then outstanding in the relevant Alternative
Currency, converted to Dollars in accordance with Section 2.10; and

 

(c)                                  with respect to any Letter of Credit, the
amount thereof.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Dutch Subsidiary” means Hospira Healthcare, B.V., a company organized under the
laws of The Netherlands.

 

“Effective Date” means the date on which the conditions specified in Section 3.1
are satisfied or waived in accordance with Section 9.6.

 

“Eligible Assignee” means (a) any Lender, affiliate of a Lender or Approved Fund
and (b) any commercial bank, savings and loan association, savings bank,
insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act) that
extends credit or buys loans as one of its businesses, but, in each case,
(i) excluding any Person to which an assignment may not be made pursuant to
Section 9.1B(v) or (vi) and (ii) subject to such consents, if any, as may be
required under Section 9.1B(iii).

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, order, consent decree, settlement, demand,
abatement order or other order or directive (conditional or otherwise), by any
Governmental Authority or any other Person, arising (i) pursuant to or in
connection with any actual or alleged violation of any Environmental Law,
(ii) in connection with any Hazardous Materials or any actual or alleged
Hazardous Materials Activity or (iii) in connection with any actual or alleged
damage, injury, threat or harm to health, safety, natural resources or the
environment.

 

“Environmental Laws” means any and all current or future federal, state, local
and foreign laws and regulations, statutes, ordinances, orders, rules, guidance
documents, judgments, Governmental Authorizations, or any other requirements of
Governmental Authorities relating to (i) environmental matters, including those
relating to any Hazardous Materials Activity, (ii) the generation, use, storage,
transportation or disposal of Hazardous Materials, or (iii) occupational safety
and health, industrial hygiene, land use or the protection of human, plant or
animal health or welfare.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal

 

9

--------------------------------------------------------------------------------


 

Revenue Code of which that Person is a member; (ii) any trade or business
(whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the
Internal Revenue Code of which that Person is a member; and (iii) any member of
an affiliated service group within the meaning of Section 414(m) or (o) of the
Internal Revenue Code of which that Person, any corporation described in clause
(i) above or any trade or business described in clause (ii) above is a member.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which 30-day notice to the PBGC has been waived); (ii) the
failure to meet the minimum funding standard of Section 412 of the Internal
Revenue Code with respect to any Pension Plan (whether or not waived in
accordance with Section 412(c) of the Internal Revenue Code) or the failure to
make by its due date a required installment under Section 430(j) of the Internal
Revenue Code with respect to any Pension Plan or the failure to make any
required contribution to a Multiemployer Plan; (iii) the provision by the
administrator of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a
notice of intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the withdrawal by the Borrower or any of its
ERISA Affiliates from any Pension Plan with two or more contributing sponsors or
the termination of any such Pension Plan resulting in liability pursuant to
Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
would reasonably constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (vi) the imposition of
liability on the Borrower or any of its ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal by the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential withdrawal liability to the
Borrower or any of its ERISA Affiliates as a result of the withdrawal, or the
receipt by the Borrower or any of its ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (viii) the occurrence of an act or
omission which could give rise to the imposition on the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates of fines, penalties,
taxes or related charges under Chapter 43 of the Internal Revenue Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Pension Plan, in each case in an amount that would be material; (ix) the
assertion of a claim (other than routine claims for benefits) against any
Pension Plan or the assets thereof, or against the Borrower or any of its ERISA
Affiliates in connection with any Pension Plan, if, in any such case, such claim
would reasonably be expected  to result in any material liability; (x) receipt
from the Internal Revenue Service of notice of the failure of any Pension Plan
to qualify under Section 401(a) of the Internal Revenue Code, or the failure of
any trust forming part of any Pension Plan to qualify for exemption from
taxation under Section 501(a) of the Internal Revenue Code if, in either case,
such failure would reasonably be expected to result in any material liability
for the Borrower or any of its ERISA Affiliates; or (xi) the conditions for
imposition of a Lien under Section 303(k) of ERISA shall   have been met with
respect to any Pension Plan.

 

10

--------------------------------------------------------------------------------


 

“Euro” means the single currency of the members of the European Union from time
to time that adopt a single, shared currency.

 

“Event of Default” means each of the events set forth in Section 8.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a recipient or required to be withheld or deducted from a payment to a
recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) imposed as a result of a present or former connection between such
recipient and the jurisdiction imposing such Tax (other than connections arising
from such recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document),
and (b) any U.S. federal withholding taxes imposed under FATCA

 

“Existing Credit Agreement” shall have the meaning ascribed to such term in
Section 9.24.

 

“Facilities” means any and all real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by the Borrower or any of its Subsidiaries or any of
their respective predecessors or Affiliates.

 

“Facility Fee” shall have the meaning ascribed to such term in
Section 2.6(i)(a).

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code in effect
on the date hereof.

 

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided (i) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Administrative Agent, in its  capacity as a Lender, on
such day on such transactions as determined by the Administrative Agent.

 

“Fee Letter” means the Fee Letter, dated September 15, 2011, among the Borrower,
Citibank and CGMI, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31 of each calendar year (excluding any Subsidiary of the Borrower
that is

 

11

--------------------------------------------------------------------------------


 

acquired after the date hereof that has not yet changed its fiscal year to a
calendar year).  For purposes of this Agreement, any particular Fiscal Year
shall be designated by reference to the calendar year in which such Fiscal Year
ends.

 

“Fitch” means Fitch Ratings or any successor thereto.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funding and Payment Office” means, for each of the Administrative Agent and the
Issuing Bank, the office of such Person as set forth under such Person’s name on
the signature pages hereof, or such other office designated in a written notice
delivered by the Administrative Agent or the Issuing Bank to the Borrower and
each Lender.

 

“Funding Default” shall have the meaning ascribed to such term in Section 2.11.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, generally accepted accounting principles set forth in opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the United States accounting
profession, or, if adopted by the Borrower in respect of its public filings,
international financial reporting standards, in each case as the same are
applicable to the circumstances as of the date of determination.

 

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, registration with, approval of, consent order or consent decree of or
from, or notice to any Governmental Authority.

 

“Guaranteed Obligations” shall have the meaning ascribed to such term in
Section 7.1.

 

“Guarantor” means the Borrower.

 

“Guaranty” means the guaranty of the Guarantor set forth in Section 7.

 

“Hazardous Materials” means any chemical, material or substance, (i) exposure to
which is prohibited or limited by any Governmental Authority, (ii) which is
designated, classified or regulated as “hazardous” or “toxic” or as a
“pollutant” or “contaminant” under any Environmental Law or (iii) which may or
could pose a hazard to the health and safety of the owners, occupants or any
Persons in the vicinity of any Facility or to the indoor or outdoor environment.

 

12

--------------------------------------------------------------------------------


 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 

“Highest Lawful Rate” shall have the meaning ascribed to such term in
Section 9.22.

 

“Increase Date” shall have the meaning specified in Section 2.14A.

 

“Increasing Lender” shall have the meaning specified in Section 2.14A.

 

“Indebtedness”, as applied to any Person, means (without duplication) (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is classified as a liability on a balance sheet in
conformity with GAAP as in effect on the date hereof; (iii) notes payable and
drafts accepted representing extensions of credit whether or not representing
obligations for borrowed money; (iv) any obligation owed for all or any part of
the deferred purchase price of property or services (excluding any such
obligations incurred under ERISA), which purchase price is (a) due more than six
months from the date of incurrence of the obligation in respect thereof or
(b) evidenced by a note or similar written instrument; (v) all indebtedness
secured by any Lien on any property or asset owned or held by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is nonrecourse to the credit of that Person; (vi) the face
amount of any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (vii) the
direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another;
(viii) any obligation of such Person the primary purpose or intent of which is
to provide assurance to an obligee that the obligation of the obligor thereof
will be paid or discharged, or any agreement relating thereto will be complied
with, or the holders thereof will be protected (in whole or in part) against
loss in respect thereof; and (ix) any liability of such Person for an obligation
of another through any agreement (contingent or otherwise) (a) to purchase,
repurchase or otherwise acquire such obligation or any security therefor, or to
provide funds for the payment or discharge of such obligation (whether in the
form of loans, advances, stock purchases, capital contributions or otherwise) or
(b) to maintain the solvency or any balance sheet item, level of income or
financial condition of another if, in the case of any agreement described under
subclauses (a) or (b) of this clause (ix), the primary purpose or intent thereof
is as described in clause (viii) above.

 

“Indemnitees” shall have the meaning ascribed to such term in Section 9.3.

 

“Indemnified Liabilities” shall have the meaning ascribed to such term in
Section 9.3.

 

“Initial Lenders” shall have the meaning ascribed to such term in the
introduction to this Agreement.

 

“Interest Payment Date” means with respect to (i) any Base Rate Loan, each
March 31, June 30, September 30 and December 31 of each year, commencing on the
first such date to occur after the Effective Date, and the Maturity Date and
(ii) any LIBOR Rate Loan, the last day of each Interest Period and, if any
Interest Period is longer than three months, the date

 

13

--------------------------------------------------------------------------------

 


 

that is three months after the first day of such Interest Period, provided that,
if any Interest Payment Date would otherwise fall on a day which is not a
Business Day, it shall be postponed to the next day which is a Business Day.

 

“Interest Period” shall have the meaning ascribed to such term in Section 2.5B.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the second Business Day prior to the first day of such Interest Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

“Irish Subsidiary” means Hospira Ireland Holdings, an organization organized
under the laws of Ireland.

 

“Issuance” with respect to any Letter of Credit means the issuance, amendment,
renewal or extension of such Letter of Credit.

 

“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit VI.

 

“Issuing Bank” means any Lender that has agreed to become an Issuing Bank and
has been approved as an Issuing Bank by the Administrative Agent and the
Borrower, together with its permitted successors and assigns in such capacity.

 

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit IX, with such amendments or modifications as may be approved by the
Administrative Agent.

 

“Joinder Date” means the date on which the conditions specified in Section 11
are satisfied or waived in accordance with Section 9.6.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided that in no event
shall any corporate Subsidiary of any Person be considered a Joint Venture to
which such Person is a party.

 

“Lead Arrangers” shall have the meaning ascribed to such term in the
introduction to this Agreement.

 

“Lender” and “Lenders” shall mean the Initial Lenders, each Assuming Lender that
shall become a party hereto pursuant to Section 2.14 and each Person that shall
become a party hereto pursuant to Section 9.15.

 

“Letter of Credit” means a commercial or standby letter of credit issued or to
be issued by the Issuing Bank pursuant to this Agreement.

 

“Letter of Credit Agreement” has the meaning specified in Section 2.2B.

 

“Letter of Credit Sublimit” means the lesser of (i) $200,000,000 and (ii) the
aggregate unused amount of the Commitments then in effect.

 

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding, and (ii) the
aggregate amount of all

 

14

--------------------------------------------------------------------------------


 

drawings under Letters of Credit honored by the Issuing Bank and not theretofore
reimbursed by or on behalf of the Borrower.

 

“Leverage Ratio” means, in respect of the Borrower and its Subsidiaries on a
consolidated basis, the ratio of (i) Consolidated Total Debt as of the last day
of any Fiscal Quarter to (ii) Consolidated Adjusted EBITDA for the four-Fiscal
Quarter period then ended.

 

“LIBOR” means, for any Interest Rate Determination Date, the offered rate in the
London interbank market for deposits in Dollars or the relevant Alternative
Currency offered for a term comparable to such Interest Period that appears on
Reuters LIBOR01 Page as of approximately 11:00 A.M., London time (or such other
page as may replace such page on such service for the purpose of displaying the
rates at which such Dollar or Alternative Currency deposits are offered by
leading banks in the London interbank deposit market), or if no quotation
appears on Reuters LIBOR01 Page, the average rate per annum which the offices of
four leading banks selected by the Administrative Agent and located in London
offer for deposits in Dollars or the relevant Alternative Currency in the London
interbank deposit market at approximately 11:00 a.m. (London time).

 

“LIBOR Rate Loan” means any Loan bearing interest at a rate calculated with
respect to LIBOR.

 

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.

 

“Loan” means a loan made by a Lender to a Credit Party pursuant to Section 2.1A.

 

“Loan Documents” means this Agreement, the Fee Letter, any Note, any Joinder
Agreement and any letter of credit application or reimbursement agreement
executed by the Borrower in favor of the Issuing Bank relating to Letters of
Credit.

 

“Margin Stock” shall have the meaning ascribed to such term in Regulation U of
the Board of Governors of the Federal Reserve System as in effect from time to
time.

 

“Material Adverse Effect” means a material adverse effect upon (i) the business,
operations, properties or condition (financial or otherwise) of the Borrower and
its Subsidiaries, taken as a whole, (ii) the ability of the Borrower to perform,
or of the Administrative Agent to enforce, any of the Obligations of the
Borrower (including the Obligations under Section 7 hereof) or (iii) the
legality, validity, binding effect or enforceability against the Borrower (or
any Subsidiary Borrower that has outstanding or has requested Alternative
Currency Loans) of a Loan Document to which it is a party.  For the avoidance of
doubt, changes or effects resulting from items related to Permitted Addbacks
shall not be considered in determining whether a Material Adverse Effect has
occurred.

 

“Maturity Date” means the earliest to occur of (i) the fifth anniversary of the
Effective Date, (ii) the date the Commitments are permanently reduced to zero
pursuant to Section 2.7B, and (iii) the date of the termination of the
Commitments pursuant to Section 8.

 

“Moody’s” means Moody’s Investor Services, Inc. or any successor thereto.

 

“MSSF” shall have the meaning ascribed to such term in the introduction to this
Agreement.

 

15

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA to which the Borrower or any of its
ERISA Affiliates is obligated to make contributions.

 

“Non-US Lender” shall have the meaning ascribed to such term in
Section 2.8B(iii)(a).

 

“Note” means a promissory note of a Credit Party issued pursuant to
Section 2.4C, substantially in the form of Exhibit III, as amended, supplemented
or otherwise modified from time to time.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit I
annexed hereto delivered by any Credit Party to the Administrative Agent
pursuant to Section 2.1B with respect to a proposed Borrowing.

 

“Obligations” means all obligations of every nature of the Credit Parties from
time to time owing to the Agents, the Lead Arrangers and the Lenders or any of
them under the Loan Documents.

 

“Officer’s Certificate” means, as applied to any corporation, a certificate
executed on behalf of such corporation by any one of its chairman of the board
(if an officer), its president, one of its vice presidents, its chief financial
officer or its treasurer or, as applied to any limited partnership, a
certificate executed on behalf of such limited partnership by the chairman of
the board (if an officer), the president, one of the vice presidents, the chief
financial officer or treasurer of the general partner of such limited
partnership, or, if the general partner of such limited partnership is an
individual, executed by such individual; provided that every Officer’s
Certificate with respect to the compliance with a condition precedent to the
making of any Borrowing shall include:  (i) a statement that the officer making
or giving such Officer’s Certificate has read such condition and any definitions
or other provisions contained in this Agreement relating thereto, (ii) a
statement that, in the opinion of the signer, he has made or has caused to be
made such examination or investigation as is necessary to enable him to express
an informed opinion as to whether or not such condition has been complied with,
and (iii) a statement as to whether, in the opinion of the signer, such
condition has been complied with.

 

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its by
laws, as amended, (ii) with respect to any limited partnership, its certificate
of limited partnership, as amended, and its partnership agreement, as amended,
(iii) with respect to any general partnership, its partnership agreement, as
amended, and (iv) with respect to any limited liability company, its articles of
organization, as amended, and its operating agreement, as amended.  In the event
any term or condition of this Agreement or any other Loan Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

 

“Patriot Act” shall have the meaning ascribed to such term in Section 3.1D(ii).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor thereto.

 

“Pension Plan” means any employee benefit plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA and which is intended to be qualified under Section 401(a) of the Code.

 

16

--------------------------------------------------------------------------------


 

“Performance Level” shall have the meaning ascribed to such term within the
definition of “Applicable Margin”.

 

“Permitted Addbacks” means each of the following to the extent taken into
account in determining Consolidated Net Income for such period (all calculated
on a consolidated pre-tax basis): (a) up to $11,005,000 of non-recurring cash
expenses and charges incurred prior to March 31, 2011 in connection with Project
Fuel (the previously announced project to reduce operating costs and optimize
manufacturing capabilities and capacity and related research and development
operations); and (b) non-recurring cash charges incurred after September 7, 2011
in an amount not to exceed $250,000,000 in aggregate arising out of the matters
(other than patent disputes) described under the heading “Certain Quality and
Product Related Matters” in the Borrower’s Form 10-Q filed with the SEC for the
fiscal quarter ending June 30, 2011 and/or described under the heading
“Remediation Update” set forth in the Borrower’s 2011 Investor Day presentation
and included in the Borrower’s Form 8-K furnished to the SEC on September 7,
2011).

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

“Potential Defaulting Lender” means any Lender that (a) is a Defaulting Lender,
(b) is or becomes the subject of a bankruptcy or insolvency proceeding, (c) has
notified the Borrower, the Administrative Agent, the Issuing Bank or any Lender
in writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding cannot be satisfied) or
under other agreements generally in which it commits to extend credit or
(d) failed, within three Business Days after request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit, provided that such Lender shall cease to be a
Potential Defaulting Lender under this clause (d) upon receipt of such
information; provided, further, that a Lender shall not be a Potential
Defaulting Lender solely by virtue of the ownership or acquisition of any
ownership interest in such Lender or parent company thereof or the exercise of
control over a Lender or parent company thereof by a governmental authority or
instrumentality thereof so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

 

“Potential Event of Default” means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default.

 

“Prime Rate” means the rate of interest as announced by the Administrative Agent
from time to time as its base rate, as in effect from time to time.  The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer. 

 

17

--------------------------------------------------------------------------------


 

The Administrative Agent or any other Lender may make commercial loans or other
loans at rates of interest at, above or below the Prime Rate.

 

“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing (a) the Credit Exposure of such Lender by (b) the aggregate Credit
Exposure of all Lenders.

 

“Proceedings” shall have the meaning ascribed to such term in Section 5.1(vi).

 

“Public Disclosures” means the Form 10-K filed with the SEC for the Fiscal Year
ending December 31, 2010, the Form 10-Qs filed with the SEC for the Fiscal
Quarters ending March 31, 2011 and June 30, 2011, and any other document filed
with or furnished to the SEC by the Borrower on or before the second Business
Day prior to the Effective Date.

 

“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by the Borrower or any Subsidiary of the
Borrower pursuant to which the Borrower or any such Subsidiary may sell, convey,
pledge or otherwise transfer to a newly-formed Subsidiary of the Borrower or
other special purpose entity, or any other Person, any accounts receivable
(including chattel paper, instruments and general intangibles) or notes
receivable and the rights and certain other property related thereto, provided
that (i) all of the terms and conditions of such transaction or series of
transactions, including the amount and type of any recourse to the Borrower or a
Subsidiary of the Borrower with respect to the assets transferred, are
acceptable to the Administrative Agent and the Requisite Lenders and (ii) the
Receivables Transaction Attributable Indebtedness incurred in all such
transactions does not exceed $150,000,000 at any time outstanding.

 

“RBS” shall have the meaning ascribed to such term in the introduction to this
Agreement.

 

“RBS Securities” shall have the meaning ascribed to such term in the
introduction to this Agreement.

 

“Receivables Transaction Attributable Indebtedness” means, with respect to any
Qualified Receivables Transaction on any date of determination, the unrecovered
purchase price on such date of all assets sold, conveyed, pledged or otherwise
transferred by the Borrower or any wholly-owned Subsidiary of the Borrower to
the third-party conduit entity or other receivables credit provider under such
Qualified Receivables Transaction.

 

“Register” shall have the meaning ascribed to such term in Section 2.4A.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Reimbursement Date” shall have the meaning ascribed to such term in
Section 2.2D.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

18

--------------------------------------------------------------------------------


 

“Replacement Lender” shall have the meaning ascribed to such term in
Section 2.12.

 

“Requisite Lenders” means Lenders having aggregate Pro Rata Shares of more than
50%; provided that during a Default Period the Credit Exposure held or deemed
held by any Defaulting Lender shall be excluded for purposes of making a
determination of Requisite Lenders.

 

“Responsible Officer” means the Chief Executive Officer, the Chief Financial
Officer, the Treasurer or the General Counsel of a Credit Party or any other
officer of such Credit Party responsible for overseeing or reviewing compliance
with the Agreement.

 

“S&P” means Standard & Poor’s Ratings Group, a Standard & Poor’s Financial
Services LLC business, or any successor thereto.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities” means any stock, share, partnership interest, membership interest
in a limited liability company, voting trust certificates, certificate of
interest or participation in any profit-sharing agreement or arrangement,
option, warrant, bond, debenture, note, or other evidence of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities” or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Significant Subsidiary” means, at any time, a Subsidiary of the Borrower that
has or represents at least 5% of (i) the consolidated gross revenues of the
Borrower and its Subsidiaries for the Fiscal Year then most recently ended for
which financial statements are available and/or (ii) the consolidated assets of
the Borrower and its Subsidiaries as of the last day of the Fiscal Year then
most recently ended for which financial statements are available.

 

“Singapore Subsidiary” means Hospira Pte. Ltd., a company organized under the
laws of Singapore.

 

“Spot Rate” means, for any Alternative Currency on any day, the average of the
spot buying and selling rates for the exchange of such Alternative Currency and
Dollars as of approximately 11:00 a.m. (London, England time) on such day, as
determined by reference to the applicable Reuters screen or other commercially
available source providing such information, as determined by the Administrative
Agent.

 

“Subject Transaction” shall have the meaning ascribed to such term in
Section 6.6B.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association or other business entity of which more
than 50% of the total voting power of shares of stock or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Person or Persons (whether directors, managers, trustees
or other Persons performing similar functions) having the power to direct or
cause the direction of the management and policies thereof is at the time owned
or controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof.

 

19

--------------------------------------------------------------------------------


 

“Subsidiary Borrower” means any Subsidiary that is designated as a “Subsidiary
Borrower” pursuant to Section 11.

 

“Surviving Obligations” means contingent indemnification liabilities of the
Borrower under the Loan Documents that are not yet due and payable.

 

“Syndication Agents” shall have the meaning ascribed to such term in the
introduction to this Agreement.

 

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed;
provided “Tax on the overall net income” of a Person shall be construed as a
reference to a tax imposed by the jurisdiction in which that Person is organized
or in which that Person’s applicable principal office (and/or, in the case of a
Lender, its lending office) is located or in which that Person (and/or, in the
case of a Lender, its lending office) is deemed to be doing business on all or
part of the net income, profits or gains (whether worldwide, or only insofar as
such income, profits or gains are considered to arise in or to relate to a
particular jurisdiction, or otherwise) of that Person (and/or, in the case of a
Lender, its applicable lending office).

 

“Terminated Lender” shall have the meaning ascribed to such term in
Section 2.12.

 

“Total Utilization of Commitments” means, as at any date of determination, the
sum of (i) the aggregate principal amount of all outstanding Loans plus (ii) the
Letter of Credit Usage.

 

“Type” means, as to any Loan, its nature as a Base Rate Loan or a LIBOR Rate
Loan.

 

1.2                               Accounting Terms; Utilization of GAAP for
Purposes of Calculations Under Agreement.

 

Except as otherwise expressly provided in this Agreement, all accounting terms
not otherwise defined herein shall have the respective meanings assigned to them
in conformity with GAAP.  Calculations in connection with the definitions,
covenants and other provisions of this Agreement shall utilize accounting
principles and policies in effect on the date hereof which are in conformity
with those used to prepare the financial statements referred to in Section 4.4. 
Financial statements and other information required to be delivered by the
Borrower to the Administrative Agent pursuant to clauses (i) and (ii) of
Section 5.1 shall be prepared in accordance with GAAP as in effect at the time
of such preparation.  In the event that a change in GAAP or other accounting
principles and policies after the date hereof affects in any material respect
the calculations of the covenants contained herein, the Lenders and the Borrower
agree to negotiate in good faith to amend the affected covenants (and related
definitions) to compensate for the effect of such changes so that the
restrictions, limitations and performance standards effectively imposed by such
covenants, as so amended, are substantially identical to the restrictions,
limitations and performance standards imposed by such covenants as in effect on
the date hereof; provided that (a) until the Requisite Lenders and the Borrower
reach agreement with respect to such amendment, calculation of compliance by the
Borrower and its Subsidiaries with the covenants contained herein shall be
determined in accordance with GAAP as in effect immediately prior to such change
and (b) in any event (i) whether a lease constitutes a capital lease or an
operating lease shall be determined based on GAAP as in effect on the date
hereof, notwithstanding any modification or interpretative change thereto after
the date hereof and (ii) all terms of an accounting or financial nature used
herein shall be construed, and all computations of

 

20

--------------------------------------------------------------------------------


 

amounts and ratios referred to herein shall be made without giving effect to
(x) any election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower or any Subsidiary at “fair value”, as defined therein and (y) any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof.

 

1.3                               Other Definitional Provisions and Rules of
Construction.

 

A.            Any of the terms defined herein may, unless the context otherwise
requires, be used in the singular or the plural, depending on the reference.

 

B.            References to “Sections” and subsections shall be to Sections and
subsections, respectively, of this Agreement unless otherwise specifically
provided.

 

C.            The use in any of the Loan Documents of the word “include” or
“including”, when following any general statement, term or matter, shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not nonlimiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.

 

D.            Whenever the term “wholly-owned” is used with respect to a
Subsidiary of a Person, such term means that all of the Capital Stock (other
than directors’ qualifying shares) of such Subsidiary is owned, directly or
indirectly, by such Person.

 

SECTION 2.         AMOUNT AND TERMS OF COMMITMENTS AND LOANS

 

2.1                               Commitment; Making of Loans; Letters of Credit

 

A.            Commitments.

 

(i)            During the Commitment Period, subject to the terms and conditions
of this Agreement and in reliance upon the representations and warranties of the
Credit Parties herein set forth, each Lender severally agrees to make Loans
(including, with respect to Alternative Currency Loans, through any Affiliate of
such Lender) (a) denominated in Dollars or any Alternative Currency to the
Borrower, (b) denominated in Canadian Dollars to the Canadian Subsidiary,
(c) denominated in Euros to the Irish Subsidiary, (d) denominated in Dollars to
the Bahamian Subsidiary, (e) denominated in Euro to the Dutch Subsidiary,
(f) denominated in Dollars to the Singapore Subsidiary or (g) denominated in the
applicable Alternative Currency designated by any other Subsidiary Borrower, in
an aggregate amount up to but not exceeding such Lender’s Commitment as set
forth opposite its name on Schedule 2.1A annexed hereto; provided that after
giving effect to the making of any Loans, (i) the Total Utilization of
Commitments shall not exceed the Commitments; (ii) the aggregate Dollar Amount
of all

 

21

--------------------------------------------------------------------------------


 

Alternative Currency Loans shall not exceed the Alternative Currency Sublimit;
and (iii) the aggregate Dollar Amount of all Loans to any particular Subsidiary
Borrower shall not exceed $250,000,000.

 

(ii)           Each Lender’s Commitment shall expire on the Maturity Date and
all Loans and all other amounts owed hereunder with respect to the Loans and the
Commitment of such Lender shall be paid in full no later than such date. 
Amounts borrowed pursuant to this Section 2.1A may be repaid and reborrowed
during the Commitment Period.

 

B.            Borrowing Mechanics.

 

(i)            Except pursuant to 2.2D, each Borrowing shall at all times be in
a minimum amount of $5,000,000 or higher integral multiples of 1,000,000 units
of the Applicable Currency.

 

(ii)           Whenever any Credit Party desires that the Lenders make Loans,
such Credit Party shall deliver to Administrative Agent on behalf of the Lenders
a fully executed and delivered Notice of Borrowing (a) in the case of LIBOR Rate
Loans denominated in Dollars, not later than 11:00 a.m. (New York City time), at
least three (3) Business Days in advance of the proposed Credit Date; (b) in the
case of LIBOR Rate Loans denominated in an Alternative Currency, not later than
11:00 a.m. (New York City time), at least four (4) Business Days in advance of
the proposed Credit Date; or (c) in the case of Base Rate Loans, not later than
11:00 a.m. (New York City time), on the proposed Credit Date.  Except as
otherwise provided herein, a Notice of Borrowing for LIBOR Rate Loans shall be
irrevocable on and after the related Interest Rate Determination Date, and the
applicable Credit Party shall be bound to borrow such Loans in accordance
therewith.  Each Notice of Borrowing shall specify the following information:

 

(a)           the Applicable Currency;

 

(b)           the aggregate amount (in the Applicable Currency) of such Loans;

 

(c)           the Credit Date of such Loans, which shall be a Business Day;

 

(d)           whether such Loans are to be Base Rate Loans or LIBOR Rate Loans;

 

(e)           in the case of LIBOR Rate Loans, the initial Interest Period to be
applicable thereto; and

 

(f)            the location and number of the Credit Party’s account, as
applicable, to which funds are to be disbursed.

 

(iii)          Notice of receipt of each Notice of Borrowing, together with the
amount of each Lender’s Pro Rata Share thereof, if any, together with the
applicable interest rate, shall be provided by the Administrative Agent to each
applicable Lender by facsimile with reasonable promptness, but (provided the
Administrative Agent shall have received such notice by 11:00 a.m. (New York
City time)) not later than 2:00 p.m. (New York City time) on the same day as the
Administrative Agent’s receipt of such Notice of Borrowing from the applicable
Credit Party.

 

22

--------------------------------------------------------------------------------


 

(iv)          Each Lender (or, if appropriate, with respect to Alternative
Currency Loans, an Affiliate of such Lender) shall make the amount of its Loan
available to the Administrative Agent on the applicable Credit Date by wire
transfer:

 

(a)           if such Loan is to be made in Dollars, not later than 12:00 p.m.
(New York City time), or, if later, not more than one hour after receipt of the
Administrative Agent’s delivery of the notice pursuant to clause (iii) above, in
same day funds in Dollars at the Funding and Payment Office; or

 

(b)           if such Loan is to be made in an Alternative Currency, not later
than 12:00 p.m. (London, England time), in such Alternative Currency (in such
funds as may then be customary for the settlement of international transactions
in such Alternative Currency) at the Funding and Payment Office.

 

(v)           Except as provided herein, upon satisfaction or waiver of the
conditions precedent specified in Section 3.1 and Section 3.2, the
Administrative Agent shall make the proceeds of such Loans available to the
applicable Credit Party on the applicable Credit Date by causing an amount of
same day funds in the Applicable Currency equal to the proceeds of all such
Loans received by the Administrative Agent from the Lenders to be credited to
the account of the applicable Credit Party at the Funding and Payment Office or
such other account as may be designated in writing to the Administrative Agent
by the Credit Parties.

 

2.2                               Issuance of Letters of Credit and Purchase of
Participations Therein.

 

A.            Letters of Credit.  During the Commitment Period, subject to the
terms and conditions hereof, the Issuing Bank agrees to issue Letters of Credit
for the account of the Borrower in the aggregate amount up to but not exceeding
the Letter of Credit Sublimit; provided (i) each Letter of Credit shall be
denominated in Dollars; (ii) the stated amount of each Letter of Credit shall
not be less than $1,000,000 or such lesser amount as is acceptable to the
Issuing Bank; (iii) after giving effect to such issuance, in no event shall the
Total Utilization of Commitments exceed the Commitments then in effect;
(iv) after giving effect to such issuance, in no event shall the Letter of
Credit Usage exceed the Letter of Credit Sublimit then in effect; (v) in no
event shall any standby Letter of Credit have an expiration date later than the
earlier of (1) the first anniversary of the Maturity Date and (2) the date which
is one year from the date of issuance of such standby Letter of Credit; and
(vi) in no event shall any commercial Letter of Credit (x) have an expiration
date later than the date which is 180 days from the date of issuance of such
commercial Letter of Credit or (y) be issued if such commercial Letter of Credit
is otherwise unacceptable to the Issuing Bank in its reasonable discretion. 
Subject to the foregoing, the Issuing Bank may agree that a standby Letter of
Credit will automatically be extended for one or more successive periods not to
exceed one year each, unless the Issuing Bank elects not to extend for any such
additional period; provided the Issuing Bank shall not extend any such Letter of
Credit if it has received written instructions from the Requisite Lenders
instructing the Issuing Bank not to extend such Letter of Credit because an
Event of Default has occurred and is continuing at the time the Issuing Bank
must elect to allow such extension; provided further (x) if a Funding Default
exists, the Issuing Bank shall not be required to issue any Letter of Credit
unless the Issuing Bank has entered into arrangements satisfactory to it and the
Borrower to eliminate the Issuing Bank’s risk with respect to the participation
in Letters of Credit of the

 

23

--------------------------------------------------------------------------------


 

Defaulting Lender, including by cash collateralizing such Defaulting Lender’s
Pro Rata Share of the Letter of Credit Usage and (y) if a standby Letter of
Credit has an expiry later than five Business Days prior to the Maturity Date,
the Borrower shall deliver to the Administrative Agent, not less than 90 days
prior to the Maturity Date (or, if later, the date of issuance of such Letter of
Credit), cash collateral, pursuant to documentation reasonably satisfactory to
the Administrative Agent, in an amount equal to the sum of (A) the aggregate
stated amount of such Letter of Credit and (B) an amount equal to the full
amount of fees that would accrue with respect to such Letter of Credit under
Section 2.6(i)(b) if such Letter of Credit were not drawn or cancelled prior to
its stated expiry.

 

B.            Notice of Issuance.  Each Letter of Credit shall be issued upon
notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed Issuance of such Letter of Credit
(or on such shorter notice as the Issuing Bank may agree), by the Borrower to
the Issuing Bank, and such Issuing Bank shall give the Administrative Agent,
prompt notice thereof.  Each such Issuance Notice by the Borrower shall be by
facsimile or telephone, confirmed immediately in writing, specifying therein the
requested (A) date of such Issuance (which shall be a Business Day),
(B) Available Amount of such Letter of Credit, (C) expiration date of such
Letter of Credit, (D) name and address of the beneficiary of such Letter of
Credit and (E) form of such Letter of Credit.  Such Letter of Credit shall be
issued pursuant to such application and agreement for letter of credit as the
Issuing Bank and the Borrower shall agree for use in connection with such
requested Letter of Credit (a “Letter of Credit Agreement”).  If the requested
form of such Letter of Credit is acceptable to the Issuing Bank in its
reasonable discretion (it being understood that any such form shall have only
explicit documentary conditions to draw and shall not include discretionary
conditions), the Issuing Bank will, unless any Lender gives prior notice to the
Issuing Bank or the Administrative Agent that the applicable conditions of
Section 3.2 would not be satisfied at the time of such issuance, upon
fulfillment of the applicable conditions set forth in Section 3.2, make such
Letter of Credit available to the Borrower at its office referred to in
Section 9.8 or as otherwise agreed with the Borrower in connection with such
Issuance.  In the event and to the extent that the provisions of any Letter of
Credit Agreement shall conflict with this Agreement, the provisions of this
Agreement shall govern.

 

C.            Responsibility of the Issuing Bank With Respect to Requests for
Drawings and Payments.  In determining whether to honor any drawing under any
Letter of Credit by the beneficiary thereof, the Issuing Bank shall be
responsible only to examine the documents delivered under such Letter of Credit
with reasonable care so as to ascertain whether they appear on their face to be
in accordance with the terms and conditions of such Letter of Credit.  As
between the Borrower and the Issuing Bank, the Borrower assumes all risks of the
acts and omissions of, or misuse of the Letters of Credit issued by the Issuing
Bank, by the respective beneficiaries of such Letters of Credit.  In furtherance
and not in limitation of the foregoing, the Issuing Bank shall not be
responsible for:  (i) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of the beneficiary of any

 

24

--------------------------------------------------------------------------------


 

such Letter of Credit to comply fully with any conditions required in order to
draw upon such Letter of Credit; (iv) errors, omissions, interruptions or delays
in transmission or delivery of any messages, by mail, cable, telex or otherwise,
whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any such Letter of Credit or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any such Letter
of Credit of the proceeds of any drawing under such Letter of Credit; or (viii)
any consequences arising from causes beyond the control of the Issuing Bank,
including any Governmental Acts; none of the above shall affect or impair, or
prevent the vesting of, any of the Issuing Bank’s rights or powers hereunder. 
Without limiting the foregoing and in furtherance thereof, any action taken or
omitted by the Issuing Bank under or in connection with the Letters of Credit or
any documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not give rise to any liability on the part of the Issuing Bank to
the Borrower.  Notwithstanding anything to the contrary contained in this
Section 2.2C, the Borrower shall retain any and all rights it may have against
the Issuing Bank for any liability arising out of the gross negligence or
willful misconduct of the Issuing Bank.

 

D.            Reimbursement by the Borrower of Amounts Drawn or Paid Under
Letters of Credit.  In the event the Issuing Bank has determined to honor a
drawing under a Letter of Credit, it shall immediately notify the Borrower and
the Administrative Agent, and the Borrower shall reimburse the Issuing Bank on
or before the Business Day immediately following the date on which such drawing
is honored (the “Reimbursement Date”) in an amount in Dollars and in same day
funds equal to the amount of such honored drawing; provided, anything contained
herein to the contrary notwithstanding, in respect of any drawing under a Letter
of Credit prior to the Maturity Date, (i) unless the Borrower shall have
notified the Administrative Agent and the Issuing Bank prior to 10:00 a.m. (New
York City time) on the date such drawing is honored that the Borrower intends to
reimburse the Issuing Bank for the amount of such honored drawing with funds
other than the proceeds of Loans, the Borrower shall be deemed to have given a
timely Notice of Borrowing to the Administrative Agent requesting the Lenders to
make Base Rate Loans on the Reimbursement Date in an amount in Dollars equal to
the amount of such honored drawing, and (ii) subject to satisfaction or waiver
of the applicable conditions specified in Section 3.2, the Lenders shall, on the
Reimbursement Date, make Base Rate Loans in the amount of such honored drawing,
the proceeds of which shall be applied directly by the Administrative Agent to
reimburse the Issuing Bank for the amount of such honored drawing; and provided
further, (x) in respect of any drawing under a Letter of Credit prior to the
Maturity Date, if for any reason proceeds of Loans are not received by the
Issuing Bank on the Reimbursement Date in an amount equal to the amount of such
honored drawing, the Borrower shall reimburse the Issuing Bank, on demand, in an
amount in same day funds equal to the excess of the amount of such honored
drawing over the aggregate amount of such Loans, if any, which are so received
and (y) in respect of any drawing under a Letter of Credit on or after the
Maturity Date, cash collateral held by the Administrative Agent shall be applied
to the reimbursement of the applicable Issuing Bank.  Nothing in this
Section 2.2D shall be deemed to relieve any Lender from its obligation to make
Loans on the terms and conditions set forth herein, and the Borrower shall
retain any and all rights it may have against any Lender resulting from the
failure of such Lender to make such Loans under this Section 2.2D.

 

25

--------------------------------------------------------------------------------


 

E.             Lenders’ Purchase of Participations in Letters of Credit. 
Immediately upon the issuance of each Letter of Credit, each Lender having a
Commitment shall be deemed to have purchased, and hereby agrees to irrevocably
purchase, from the Issuing Bank a participation in such Letter of Credit and any
drawings honored thereunder in an amount equal to such Lender’s Pro Rata Share
(with respect to the Commitments) of the maximum amount which is or at any time
may become available to be drawn thereunder prior to the Maturity Date.  In the
event that the Borrower shall fail for any reason to reimburse the Issuing Bank
as provided in Section 2.2D prior to the Maturity Date, the Issuing Bank shall
promptly notify each Lender of the unreimbursed amount of such honored drawing
and of such Lender’s respective participation therein based on such Lender’s Pro
Rata Share of the Commitments.  Each Lender shall make available to the Issuing
Bank an amount equal to its respective participation, in Dollars and in same day
funds, at the office of the Issuing Bank specified in such notice, not later
than 12:00 p.m. (New York City time) on the first Business Day (under the laws
of the jurisdiction in which such office of the Issuing Bank is located) after
the date notified by the Issuing Bank.  In the event that any Lender fails to
make available to the Issuing Bank on such Business Day the amount of such
Lender’s participation in such Letter of Credit as provided in this
Section 2.2E, the Issuing Bank shall be entitled to recover such amount on
demand from such Lender together with interest thereon for three Business Days
at the rate customarily used by the Issuing Bank for the correction of errors
among banks and thereafter at the Base Rate.  Nothing in this Section 2.2E shall
be deemed to prejudice the right of any Lender to recover from the Issuing Bank
any amounts made available by such Lender to the Issuing Bank pursuant to this
Section 2.2E in the event that it is determined that the payment with respect to
a Letter of Credit in respect of which payment was made by such Lender
constituted gross negligence or willful misconduct on the part of the Issuing
Bank.  In the event the Issuing Bank shall have been reimbursed by other Lenders
pursuant to this Section 2.2E for all or any portion of any drawing honored by
the Issuing Bank under a Letter of Credit, the Issuing Bank shall distribute to
each Lender which has paid all amounts payable by it under this Section 2.2E
with respect to such honored drawing such Lender’s Pro Rata Share of all
payments subsequently received by the Issuing Bank from the Borrower in
reimbursement of such honored drawing when such payments are received.  Any such
distribution shall be made to a Lender at its notice address set forth on its
Administrative Questionnaire.  The participations of the Lenders in Letters of
Credit shall terminate on the Maturity Date.

 

F.             Obligations Absolute.  The obligation of the Borrower to
reimburse the Issuing Bank for drawings honored under the Letters of Credit
issued by it and to repay any Loans made by Lenders pursuant to Section 2.2D and
the obligations of Lenders under Section 2.2E shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances:  (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set off, defense or other right which the Borrower or any Lender may have
at any time against a beneficiary or any transferee of any Letter of Credit (or
any Persons for whom any such transferee may be acting), the Issuing Bank, any
Lender or any other Person or, in the case of a Lender, against the Borrower,
whether in connection herewith, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between the Borrower
or one of its Subsidiaries and the beneficiary for which any Letter of Credit
was procured); (iii) any draft or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or

 

26

--------------------------------------------------------------------------------


 

inaccurate in any respect; (iv) payment by the Issuing Bank under any Letter of
Credit against presentation of a draft or other document which does not strictly
comply with the terms of such Letter of Credit; (v) the occurrence of any
Material Adverse Effect; (vi) any breach hereof or any other Loan Document by
any party thereto; (vii) any other circumstance or happening whatsoever, whether
or not similar to any of the foregoing; or (viii) the fact that an Event of
Default or a Potential Event of Default shall have occurred and be continuing;
provided, in each case, that payment by the Issuing Bank under the applicable
Letter of Credit shall not have constituted gross negligence or willful
misconduct of the Issuing Bank under the circumstances in question.

 

G.            Indemnification.  Without duplication of any obligation of the
Borrower under Section 9.2 or 9.3, in addition to amounts payable as provided
therein, the Borrower hereby agrees to protect, indemnify, pay and save harmless
the Issuing Bank from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable fees,
expenses and disbursements of counsel and, without duplication, allocated costs
of internal counsel) which the Issuing Bank may incur or be subject to as a
consequence, direct or indirect, of (i) the issuance of any Letter of Credit by
the Issuing Bank, other than as a result of (1) the gross negligence or willful
misconduct of the Issuing Bank or (2) the wrongful dishonor by the Issuing Bank
of a proper demand for payment made under any Letter of Credit issued by it, or
(ii) the failure of the Issuing Bank to honor a drawing under any such Letter of
Credit as a result of any Governmental Act.

 

2.3                               Pro Rata Shares; Availability of Funds; UCP.

 

A.            Pro Rata Shares.  All Loans shall be made, and all participations
purchased, by the Lenders (or, if applicable, by their Affiliates)
simultaneously and proportionately to their respective Pro Rata Shares
(determined as of the date of such Loans or such purchases, as the case may be),
it being understood that no Lender shall be responsible for any default by any
other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby nor shall any Commitment
of any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby.  Each Lender acknowledges and agrees
that its participation in each Letter of Credit will be automatically adjusted
to reflect such Lender’s Pro Rata Share of each Letter of Credit at each time
such Lender’s Commitment is increased pursuant to Section 2.14, reduced pursuant
to Section 2.7B, amended pursuant to an assignment in accordance with
Section 9.1 or otherwise changed pursuant to this Agreement.

 

B.            Availability of Funds.  Unless the Administrative Agent shall have
been notified by any Lender prior to the applicable Credit Date, in the case of
a LIBOR Rate Loan, or prior to 12:00 noon (New York City time) in the case of a
Base Rate Loan, that such Lender does not intend to make available to the
Administrative Agent the amount of such Lender’s Loan requested on such Credit
Date, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such Credit Date and the Administrative
Agent may, in its sole discretion, but shall not be obligated to, make available
to the Borrower a corresponding amount on such Credit Date.  If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender or an Affiliate of such Lender, the

 

27

--------------------------------------------------------------------------------


 

Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest thereon, for each day from such
Credit Date until the date such amount is paid to the Administrative Agent, at
the customary rate set by the Administrative Agent for the correction of errors
among banks for three Business Days and thereafter at the Base Rate.  If such
Lender does not pay such corresponding amount forthwith upon the Administrative
Agent’s demand therefor, the Administrative Agent shall promptly notify the
Borrower and the Borrower shall immediately pay such corresponding amount to the
Administrative Agent together with interest thereon, for each day from such
Credit Date until the date such amount is paid to the Administrative Agent, at
the rate payable hereunder for Base Rate Loans.  Nothing in this Section 2.3B
shall be deemed to relieve any Lender from its obligation to fulfill its
Commitments hereunder or to prejudice any rights that the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

 

C.            Uniform Customs and Practice for Documentary Credits.  It is
hereby agreed that, except as otherwise specified in any Letter of Credit, each
commercial Letter of Credit shall be subject to the Uniform Customs and Practice
for Documentary Credits and each standby Letter of Credit shall be subject to
the International Standby Practices (ISP 98).

 

2.4                               The Register; Evidence of Debt; Notes.

 

A.            Register.

 

(i)            The Administrative Agent, acting solely for this purpose as an
agent of the Credit Parties (and such agency being solely for tax purposes),
shall maintain at its Payment and Funding Office a register (the “Register”) for
the recordation of the name and address of each Lender, such Lender’s Commitment
and Loans from time to time, each assignment by or to such Lender of any
Commitment or Loans and each repayment or prepayment of the principal amount of
the Loans of such Lender.  Any such recordation shall be prima facie evidence of
the amount owed to such Lender hereunder; provided that failure to make any such
recordation, or any error in such recordation, shall not affect such Lender’s
Commitment or the Obligations in respect of any Loan.  The Register shall be
available for inspection by the Credit Parties or any Lender at any reasonable
time and from time to time upon reasonable prior notice.  The Credit Parties
hereby designate Citibank to serve as the Credit Parties’ agent solely for
purposes of maintaining the Register as provided in this Section 2.4, and the
Credit Parties hereby agree that, to the extent Citibank serves in such
capacity, Citibank and its officers, directors, employees, agents and affiliates
shall constitute “Indemnitees” hereunder.

 

(ii)           The Credit Parties, the Administrative Agent and the Lenders
shall deem and treat the Persons listed as Lenders in the Register as the
holders and owners of the corresponding Commitments and Loans listed therein for
all purposes hereof, and no assignment or transfer of any Commitment or Loan
shall be effective, in each case unless and until an Assignment Agreement
effecting the assignment or transfer thereof shall have been accepted by the
Administrative Agent and recorded in the Register.  Prior to such recordation,
all amounts owed with respect to the applicable Commitment or Loan shall be owed
to the Lender listed in the Register as the owner thereof, and any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is listed in the Register as a

 

28

--------------------------------------------------------------------------------


 

Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans.

 

B.            Lenders’ Evidence of Debt.  Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of each
Credit Party to such Lender, including the amounts of the Loans made by it and
each repayment and prepayment in respect thereof.  Any such recordation shall be
conclusive and binding on the Credit Parties, absent manifest error; provided
that the failure to make any such recordation, or any error in such recordation,
shall not affect any Lender’s Commitments or the Obligations of the Credit
Parties in respect of any applicable Loans; and provided further, in the event
of any inconsistency between the Register and any Lender’s records, the
recordations in the Register shall govern.

 

C.            Notes.  If so requested by any Lender by written notice to any
Credit Party (with a copy to the Administrative Agent), such Credit Party shall
execute and deliver to such Lender, promptly after such Credit Party’s receipt
of such notice, a Note or Notes to evidence such Lender’s Loans.

 

2.5                               Interest on the Loans.

 

A.            Rate of Interest; Types of Loans.

 

(i)            Subject to the provisions of Sections 2.5E, 2.8 and 2.9, each
Loan shall bear interest on the unpaid principal amount thereof from the date
made through the Maturity Date (whether by acceleration or otherwise) at a rate
equal to (a) if a Base Rate Loan, the Base Rate plus the Applicable Margin or
(b) if a LIBOR Rate Loan, the sum of LIBOR plus the Applicable Margin.

 

(ii)           The basis for determining the rate of interest with respect to
any Loan and the Interest Period with respect to any LIBOR Rate Loan, shall be
selected by the applicable Credit Party and notified to the Administrative Agent
and the Lenders pursuant to the applicable Notice of Borrowing or
Conversion/Continuation Notice, as the case may be.  If on any day a Loan is
outstanding with respect to which a Notice of Borrowing or
Conversion/Continuation Notice has not been delivered to the Administrative
Agent in accordance with the terms hereof specifying the applicable basis for
determining the rate of interest, then for that day such Loan shall be a Base
Rate Loan.

 

(iii)          With respect to Dollar-Denominated Loans or Alternative Currency
Loans denominated in Canadian Dollars, in the event the Borrower fails to
specify Base Rate Loans or LIBOR Rate Loans in the applicable Notice of
Borrowing or Conversion/Continuation Notice, such Loans (if outstanding as a
LIBOR Rate Loans) will be automatically converted into Base Rate Loans on the
last day of the then current Interest Period for such Loans (or if outstanding
as Base Rate Loans will remain as, or (if not then outstanding) will be made as,
Base Rate Loans).  As soon as practicable after 11:00 a.m. (New York City time)
on each Interest Rate Determination Date, the Administrative Agent shall
determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the LIBOR Rate Loans for which an interest rate is then being determined for the
applicable

 

29

--------------------------------------------------------------------------------


 

Interest Period and shall promptly give notice thereof (in writing or by
telephone confirmed in writing) to the applicable Credit Party and each Lender.

 

B.            Interest Periods.  The applicable interest period (each an
“Interest Period”) of each Borrowing of LIBOR Rate Loans shall be a one (1), two
(2), three (3) or six (6) month period, as selected by the applicable Credit
Party in the applicable Notice of Borrowing or Conversion/Continuation Notice,
initially commencing on the date of the Loan or any Conversion/Continuation
Date, as the case may be; provided that

 

(i)            in the case of immediately successive Interest Periods applicable
to LIBOR Rate Loans, each successive Interest Period shall commence on the day
on which the immediately preceding Interest Period expires;

 

(ii)           if an Interest Period would otherwise expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided that, if any Interest Period would otherwise expire on a
day that is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the
immediately preceding Business Day;

 

(iii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (iv) of this Section 2.5B, end on the last Business Day of a calendar
month;

 

(iv)          no Interest Period shall extend beyond the Maturity Date;

 

(v)           no more than ten (10) Interest Periods shall be outstanding at any
time; and

 

(vi)          if the applicable Credit Party fails to specify an Interest Period
for any Borrowing of LIBOR Rate Loans in the applicable Notice of Borrowing or
Conversion/Continuation Notice, such Credit Party shall be deemed to have
selected an Interest Period of one (1) month.

 

C.            Interest Payments.  On each Interest Payment Date for a Borrowing,
the applicable Credit Party shall pay an amount equal to the aggregate amount of
interest that has accrued on such Borrowing since the Effective Date or the last
Interest Payment Date for such Borrowing, as applicable.  In addition, interest
on each Loan shall be payable upon any prepayment of such Loan (to the extent
accrued on the amount being prepaid) and at maturity.

 

D.            Default Rate.  Upon the occurrence and during the continuation of
any Event of Default, (i) the Credit Parties shall no longer have the option to
request LIBOR Rate Loans, (ii) each LIBOR Rate Loan denominated in Dollars shall
convert to a Base Rate Loan at the end of the Interest Period then in effect for
such LIBOR Rate Loan, (iii) upon request of the Requisite Lenders, the
outstanding principal amounts of all LIBOR Rate Loans shall bear interest
(including post-petition interest in any case or proceeding under the Bankruptcy
Code) at a rate per annum equal to two percent (2%) plus the rate then
applicable to LIBOR Rate Loans until the end of the applicable Interest Period
and thereafter at a rate equal to two percent (2%) plus the

 

30

--------------------------------------------------------------------------------


 

rate then applicable to Base Rate Loans, and (iv) upon request of the Requisite
Lenders, all outstanding Base Rate Loans and, to the extent permitted by
applicable law, other Obligations arising hereunder or under any other Loan
Document shall bear interest (including post-petition interest in any case or
proceeding under the Bankruptcy Code) at a rate per annum equal to two percent
(2%) plus the rate then applicable to such Base Rate Loans or such other
Obligations arising hereunder or under any other Loan Document.  Payment or
acceptance of the increased rates of interest provided for in this Section 2.5D
is not a permitted alternative to timely payment and shall not constitute a
waiver of any Event of Default or otherwise prejudice or limit any rights or
remedies of Agents or Lenders.

 

E.             Computation of Interest.

 

(i)            Interest payable pursuant to Section 2.5A shall be computed (i)
in the case of Base Rate Loans determined by reference to the Prime Rate, on the
basis of a 365 day or 366 day year, as the case may be, and (ii) in the case of
LIBOR Rate Loans and Base Rate Loans determined by reference to One-Month LIBOR
or the Federal Funds Effective Rate, on the basis of a 360 day year or, in the
case of interest in respect of Loans denominated in Alternative Currencies as to
which market practice differs from the foregoing, in accordance with such market
practice, in each case for the actual number of days elapsed in the period
during which it accrues.  In computing interest on any Loan, the date of the
making of such Loan or the first day of an Interest Period applicable to such
Loan or, with respect to a Base Rate Loan being converted from a LIBOR Rate
Loan, the date of conversion of such LIBOR Rate Loan to such Base Rate Loan, as
the case may be, shall be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted to a LIBOR Rate Loan, the date of conversion
of such Base Rate Loan to such LIBOR Rate Loan, as the case may be, shall be
excluded; provided, if a Loan is repaid on the same day on which it is made, one
day’s interest shall be paid on that Loan.

 

(ii)           For purposes of disclosure pursuant to the Interest Act (Canada),
R.S. 1985, c I-15, the annual rates of interest or fees to which the rates of
interest or fees provided in this Agreement and each Note (and stated herein or
therein as applicable to be computed on the basis of a 365-day year or any other
period of time less than a calendar year) are equivalent, and are the rates so
determined multiplied by the actual number of days in the applicable calendar
year and divided by 365 or such other period of time.

 

F.             Conversion/Continuation.

 

(i)            Subject to Section 2.9 and so long as no Potential Event of
Default or Event of Default shall have occurred and then be continuing, each
Credit Party shall have the option:

 

(a)           to convert at any time all or any part of any Borrowing of
Dollar-Denominated Loans in an aggregate amount of $5,000,000 or a higher
integral multiple of $1,000,000 from one Type to the other Type; provided if any
LIBOR Rate Loan is converted on a day other than the last day of an Interest
Period therefor, the applicable Credit Party shall pay all amounts due under
Section 2.8 in connection with such conversion; or

 

31

--------------------------------------------------------------------------------


 

(b)           upon the expiration of any Interest Period applicable to any
Borrowing LIBOR Rate Loans, to continue all or any portion of such Loans in a
minimum amount of $5,000,000 or a higher integral multiple of 1,000,000 units of
the Applicable Currency as LIBOR Rate Loans.

 

(ii)           The applicable Credit Party shall deliver a
Conversion/Continuation Notice to the Administrative Agent no later than 11:00
a.m. (New York City time) at least one Business Day in advance of the proposed
conversion date (in the case of a conversion to Base Rate Loans) and at least
three Business Days in advance of the proposed Conversion/Continuation Date (in
the case of a conversion to, or a continuation of, LIBOR Rate Loans).  Except as
otherwise provided herein, a Conversion/Continuation Notice for conversion to,
or continuation of, LIBOR Rate Loans (or telephonic notice in lieu thereof)
shall be irrevocable on and after the related Interest Rate Determination Date,
and the applicable Credit Party shall be bound to effect a conversion or
continuation in accordance therewith.

 

G.            Letter of Credit Drawings.  The Borrower agrees to pay to the
Issuing Bank, with respect to drawings honored under any Letter of Credit,
interest on the amount paid by the Issuing Bank in respect of each such honored
drawing from the date such drawing is honored to but excluding the date such
amount is reimbursed by or on behalf of the Borrower at a rate equal to (i) for
the period from the date such drawing is honored to, but excluding, the
applicable Reimbursement Date, the Base Rate plus the Applicable Margin, and
(ii) thereafter, the Base Rate plus the Applicable Margin plus 2%.

 

H.            Computation of Interest on Reimbursement Obligations.  Interest
payable pursuant to Section 2.5G shall be computed on the basis of a 365/366 day
year for the actual number of days elapsed in the period during which it
accrues, and shall be payable on demand or, if no demand is made, on the date on
which the related drawing under a Letter of Credit is reimbursed in full. 
Promptly upon receipt by the Issuing Bank of any payment of interest pursuant to
Section 2.5G, the Issuing Bank shall distribute to each Lender, out of the
interest received by the Issuing Bank in respect of the period from the date
such drawing is honored to, but excluding, the date on which the Issuing Bank is
reimbursed for the amount of such drawing (including any such reimbursement out
of the proceeds of any Loans), the amount that such Lender would have been
entitled to receive in respect of the letter of credit fee that would have been
payable in respect of such Letter of Credit for such period if no drawing had
been honored under such Letter of Credit.  In the event the Issuing Bank shall
have been reimbursed by the Lenders for all or any portion of such honored
drawing, the Issuing Bank shall distribute to each Lender which has paid all
amounts payable by it under Section 2.2E with respect to such honored drawing
such Lender’s Pro Rata Share of any interest received by the Issuing Bank in
respect of that portion of such honored drawing so reimbursed by the Lenders for
the period from the date on which the Issuing Bank was so reimbursed by the
Lenders to but excluding the date on which such portion of such honored drawing
is reimbursed by the Borrower.

 

I.              Additional Interest on LIBOR Rate Loans.  Each Credit Party
shall pay to each Lender, so long as and to the extent such Lender shall be
required under regulations of the Board of Governors of the Federal Reserve
System to maintain reserves with respect to liabilities or assets consisting of
or including “Eurocurrency liabilities” (as such term is defined

 

32

--------------------------------------------------------------------------------


 

in Regulation D), additional interest on the unpaid principal amount of each
LIBOR Rate Loan of such Lender, from the date of such Loan until such principal
amount is paid in full, at an interest rate per annum equal at all times to the
remainder obtained by subtracting (a) the LIBOR rate for the applicable Interest
Period for such Loan from (b) the rate obtained by dividing such LIBOR rate by a
percentage equal to 100% minus the Applicable Reserve Requirement (expressed as
a percentage) of such Lender for such Interest Period, payable on each date on
which interest is payable on such Loan.  Such Lender shall as soon as
practicable provide notice to the Administrative Agent and the Borrower of any
such additional interest arising in connection with such Loan, which notice
shall be conclusive and binding, absent demonstrable error.

 

2.6                               Fees.

 

All fees referred to in this Section 2.6 shall be paid to the Administrative
Agent at its Funding and Payment Office and upon receipt, the Administrative
Agent shall promptly distribute to each Lender its Pro Rata Share thereof.

 

(i)            The Borrower agrees to pay to each Lender having Credit Exposure
the fees listed below.

 

(a)           Facility Fee:  From the Effective Date until the Maturity Date,
the Borrower shall pay a facility fee (the “Facility Fee”) to each Lender (other
than a Defaulting Lender for such time as such Lender is a Defaulting Lender
solely in respect of its unused Commitment), ratably in accordance with such
Lender’s then current Commitment, determined by reference to the pricing grid
set forth in the definition of Applicable Margin.  The Facility Fee shall be
paid quarterly in arrears and on the Maturity Date;

 

(b)           Letter of Credit Fee:  From the Effective Date until the Maturity
Date, the Borrower shall pay letter of credit fees to each Lender (other than a
Defaulting Lender for such time as such Lender is a Defaulting Lender, but
subject to Section 2.11B(iv)), ratably in accordance with its then current
Commitment, equal to (1) the Applicable Margin for LIBOR Rate Loans, times (2)
the average aggregate daily maximum amount available to be drawn under all
Letters of Credit (regardless of whether any conditions for drawing could then
be met and determined as of the close of business on any date of determination).

 

(ii)           The Borrower agrees to pay directly to the Issuing Bank, for its
own account, the following fees:

 

(a)           a fronting fee equal to 0.25% per annum (or such other rate as may
be agreed to by the Borrower and the Issuing Bank), times the average aggregate
daily maximum amount available to be drawn under all Letters of Credit
(determined as of the close of business on any date of determination); and

 

(b)           such documentary and processing charges for any issuance,
amendment, transfer or payment of a Letter of Credit as are in accordance with
the Issuing Bank’s

 

33

--------------------------------------------------------------------------------


 

standard schedule for such charges and as in effect at the time of such
issuance, amendment, transfer or payment, as the case may be.

 

(iii)                               All fees referred to in Section 2.6(i) and
2.6(ii)(a) shall be calculated on the basis of a 360 day year and the actual
number of days elapsed and shall be payable quarterly in arrears on March 31,
June 30, September 30 and December 31 of each year during the Commitment Period,
commencing on the first such date to occur after the Effective Date, and on the
Maturity Date.

 

(iv)                              In addition to any of the foregoing fees, the
Borrower agrees to pay to the Lead Arrangers and the Agents such other fees in
the amounts and at the times separately agreed upon in the Fee Letter.

 

2.7                               Provisions Regarding Payment.

 

A.                                    Voluntary Prepayments.

 

(i)                                     Any time and from time to time:

 

(a)                                  the Borrower may prepay any Base Rate Loans
on any Business Day in whole or in part, in an aggregate principal amount of
$5,000,000 or a higher integral multiple of $1,000,000; provided, that if Loans
are made pursuant to Section 2.2D, then during the thirty (30) days after the
making of such Loans, the Borrower may make one prepayment of Base Rate Loans in
any amount so long as after giving effect thereto, the aggregate principal
amount of all Base Rate Loans is an integral multiple of $1,000,000; and

 

(b)                                 the Borrower may prepay any Borrowing of
LIBOR Rate Loans on any Business Day in whole or in part in an aggregate
principal Dollar Amount of $5,000,000 or a higher integral multiple of 1,000,000
units of the Applicable Currency.

 

(ii)                                  All prepayments shall be made upon prior
written or telephonic notice received by the Administrative Agent not later than
11:00 a.m. (New York City time):

 

(a)                                  In the case of Base Rate Loans, on the date
of such prepayment; and

 

(b)                                 In the case of LIBOR Rate Loans, two (2)
Business Days’ prior to the date of such prepayment;

 

and, if such notice is given by telephone, such notice shall be promptly
confirmed in writing to the Administrative Agent (and the Administrative Agent
will promptly transmit such telephonic or original notice for the Loans by
facsimile or telephone to each Lender).  Upon the giving of any such notice, the
principal amount of the Loans specified in such notice shall become due and
payable on the prepayment date specified therein.

 

34

--------------------------------------------------------------------------------


 

B.                                    Voluntary Commitment Reductions.

 

(i)                                     The Credit Parties may, upon not less
than three (3) Business Days’ prior written or telephonic notice confirmed in
writing to the Administrative Agent (which original written or telephonic notice
the Administrative Agent will promptly transmit by facsimile or telephone to
each applicable Lender), at any time and from time to time terminate in whole or
permanently reduce in part, without premium or penalty, the Commitments in an
amount up to the amount by which the Commitments exceed the Total Utilization of
Commitments at the time of such proposed termination or reduction; provided any
such partial reduction of the Commitments shall be in the amount of $5,000,000
or a higher integral multiple of $1,000,000.

 

(ii)                                  The Credit Parties’ notice to the
Administrative Agent shall designate the date (which shall be a Business Day) of
such termination or reduction and the amount of any partial reduction, and such
termination or reduction of the Commitments shall be effective on the date
specified in the Borrower’s notice and shall reduce the Commitment of each
Lender proportionately to its Pro Rata Share thereof.

 

C.                                    Mandatory Prepayments.  Subject to Section
2.10B, the Credit Parties shall from time to time prepay the Loans or cash
collateralize Letters of Credit to the extent necessary so that the Total
Utilization of Commitments shall not at any time exceed the Commitments then in
effect.

 

D.                                    Application of Prepayments/Reductions. 
Unless otherwise specified by the applicable Credit Party in a notice of
prepayment, any amount to be applied pursuant to Section 2.7A or C shall be
applied as follows: (i) first, to prepay outstanding reimbursement obligations
with respect to Letters of Credit; (ii) second, to prepay outstanding Base Rate
Loans, (iii) third, to prepay outstanding LIBOR Rate Loans in a manner which
minimizes the amount of any payments required to be made by the Credit Parties
pursuant to Section 2.9C and (iv) fourth, to cash collateralize outstanding
Letters of Credit.

 

E.                                      General Provisions Regarding Payments.

 

(i)                                     Manner and Time of Payment.  All
payments by the Credit Parties of principal, interest, fees and other
Obligations shall be made in Dollars or, with respect to Alternative Currency
Loans, in the relevant Alternative Currency in same day funds, without defense,
set-off or counterclaim, free of any restriction or condition, and delivered to
the Administrative Agent not later than 12:00 p.m. (New York City time) on the
date due at the Funding and Payment Office for the account of the Lenders; funds
received by the Administrative Agent after that time on such due date shall be
deemed to have been paid by the applicable Credit Party on the next succeeding
Business Day.

 

(ii)                                  Payments on Business Days.  Subject to the
provisions of Section 2.5B with respect to Interest Periods, whenever any
payment to be made hereunder shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day and
such extension of time shall be included in the computation of the payment of
interest hereunder.

 

(iii)                               Application of Payments to Principal and
Interest.  All payments in respect of the principal amount of the Loans shall
include payment of accrued interest on the principal

 

35

--------------------------------------------------------------------------------


 

amount being repaid or prepaid, and all such payments shall be applied to the
payment of interest before application to principal.

 

(iv)                              Distribution to Lenders.  The Administrative
Agent shall promptly distribute to each Lender at such address as such Lender
shall indicate in writing, such Lender’s applicable Pro Rata Share of all
payments and prepayments of principal and interest due hereunder, together with
all other amounts due thereto, including all fees payable with respect thereto,
to the extent received by Administrative Agent.

 

(v)                                 Withdrawal of Notice.  Notwithstanding the
foregoing provisions hereof, if any Conversion/Continuation Notice is withdrawn
as to any Affected Lender or if any Affected Lender makes Base Rate Loans in
lieu of its Pro Rata Share of any LIBOR Rate Loans, the Administrative Agent
shall give effect thereto in apportioning payments received thereafter.

 

(vi)                              Authorization to Charge Accounts.  Each Credit
Party hereby authorizes the Administrative Agent to charge such Credit Party’s
accounts with the Administrative Agent in order to cause timely payment to be
made to the Administrative Agent of all principal, interest, fees and expenses
due hereunder (subject to sufficient funds being available in its accounts for
that purpose).

 

(vii)                           Non-Conforming Payments.  The Administrative
Agent shall deem any payment by or on behalf of any Credit Party hereunder that
is not made in same day funds prior to 12:00 p.m. (New York City time) to be a
non-conforming payment.  Any such payment shall not be deemed to have been
received by the Administrative Agent until the later of (i) the time such funds
become available funds, and (ii) the applicable next Business Day.  The
Administrative Agent shall give prompt telephonic notice to the applicable
Credit Party and each applicable Lender (confirmed in writing) if any payment is
non-conforming.  Any non-conforming payment may constitute or become a Potential
Event of Default or Event of Default in accordance with the terms of Section
8.1.  Interest shall continue to accrue on any principal as to which a
non-conforming payment is made until such funds become available funds (but in
no event less than the period from the date of such payment to the next
succeeding applicable Business Day) at the rate determined pursuant to Section
2.5D from the date such amount was due and payable until the date such amount is
paid in full.

 

2.8                               Increased Costs; Taxes.

 

A.                                    Compensation for Increased Costs and
Taxes.  Subject to the provisions of Section 2.8B (which shall be controlling
with respect to the matters covered thereby), in the event that any Lender shall
determine (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that any law, treaty or
governmental rule, regulation or order, or any change therein or in the
interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or Governmental Authority, in each case that
becomes effective after the date hereof, or compliance by such Lender with any
guideline, request or directive issued or made after the date hereof by any
central bank or other governmental or quasi-governmental authority (whether or
not having the force of law):

 

36

--------------------------------------------------------------------------------


 

(i)                                     subjects such Lender (or its applicable
lending office) to any additional Tax (other than (x) Excluded Taxes and (y)
Taxes referred to in Section 2.8B) with respect to this Agreement or any of the
other Loan Documents or any of its obligations hereunder or thereunder or any
payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder;

 

(ii)                                  imposes, modifies or holds applicable any
reserve (including any marginal, emergency, supplemental, special or other
reserve), special deposit, compulsory loan, Federal Deposit Insurance
Corporation insurance or similar requirement against assets held by, or deposits
or other liabilities in or for the account of, or advances or loans by, or other
credit extended by, or any other acquisition of funds by, any office of such
Lender (other than any such reserve or other requirements with respect to LIBOR
Rate Loans that are reflected in the definition of LIBOR); or

 

(iii)                               imposes any other condition (other than with
respect to a Tax matter) on or affecting such Lender (or its applicable lending
office) or its obligations hereunder or the London interbank market;

 

and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining Loans hereunder or to reduce any amount
received or receivable by such Lender (or its applicable lending office) with
respect thereto; then, in any such case, the Credit Parties shall promptly pay
to such Lender, upon receipt of the statement referred to in the next sentence,
such additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as may be necessary to compensate such Lender
for any such increased cost or reduction in amounts received or receivable
hereunder.  Such Lender shall deliver to the Credit Parties (with a copy to the
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for, and a calculation in reasonable detail of, the additional amounts
owed to such Lender under this Section 2.8A, which statement shall be conclusive
and binding upon all parties hereto absent manifest error.

 

B.                                    Withholding of Taxes.

 

(i)                                     Payments to Be Free and Clear.  All sums
payable by any Credit Party under this Agreement and the other Loan Documents
shall (except to the extent required by law) be paid free and clear of, and
without any deduction or withholding on account of, any Tax (other than Excluded
Taxes) imposed, levied, collected, withheld or assessed by or within the United
States of America or any political subdivision in or of the United States of
America or any other jurisdiction from or to which a payment is made by or on
behalf of any Credit Party or by any federation or organization of which the
United States of America or any such jurisdiction is a member at the time of
payment.

 

(ii)                                  Grossing-up of Payments.  If any Credit
Party or any other Person is required by law to make any deduction or
withholding on account of any such Tax from any sum paid or payable by such
Credit Party to the Administrative Agent or any Lender under any of the Loan
Documents:

 

37

--------------------------------------------------------------------------------


 

(a)                                  such Credit Party shall notify the
Administrative Agent of any such requirement or any change in any such
requirement as soon as such Credit Party becomes aware of it;

 

(b)                                 such Credit Party shall pay any such Tax
before the date on which penalties attach thereto, such payment to be made (if
the liability to pay is imposed on such Credit Party) for its own account or (if
that liability is imposed on the Administrative Agent or such Lender, as the
case may be) on behalf of and in the name of the Administrative Agent or such
Lender;

 

(c)                                  the sum payable by such Credit Party in
respect of which the relevant deduction, withholding or payment is required
shall be increased to the extent necessary to ensure that, after the making of
that deduction, withholding or payment, the Administrative Agent or such Lender,
as the case may be, receives on the due date and retains a net sum equal to what
it would have received and retained had no such deduction, withholding or
payment been required or made; and

 

(d)                                 within thirty (30) days after paying any sum
from which it is required by law to make any deduction or withholding, and
within thirty (30) days after the due date of payment of any Tax which it is
required by clause (b) above to pay, such Credit Party shall deliver to the
Administrative Agent evidence reasonably satisfactory to the other affected
parties of such deduction, withholding or payment and of the remittance thereof
to the relevant taxing or other authority.

 

(iii)                               Evidence of Exemption from United States
Withholding Tax.

 

(a)                                  Each Lender that is not a United States
Person (as such term is defined in Section 7701(a)(30) of the Internal Revenue
Code) for United States federal income tax purposes (a “Non-US Lender”) shall
deliver to the Administrative Agent for transmission to the Credit Parties, on
or prior to the Effective Date (in the case of each Lender listed on the
signature pages hereof on the Effective Date) or on or prior to the date of the
Assumption Agreement or Assignment Agreement, as applicable, pursuant to which
it becomes a Lender (in the case of each other Lender), and at such other times
as may be necessary in the determination of the Credit Parties or Administrative
Agent (each in the reasonable exercise of its discretion), (x) two original
copies of Internal Revenue Service Form W-8BEN or W-8ECI (or any successor
forms), properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code or reasonably requested
by the Credit Parties to establish that such Lender is not subject to deduction
or withholding of United States federal income tax with respect to any payments
to such Lender of principal, interest, fees or other amounts payable under any
of the Loan Documents..

 

(b)                                 Each Lender required to deliver any forms,
certificates or other evidence with respect to United States federal income tax
withholding matters pursuant to Section 2.8B(iii)(a) hereby agrees, from time to
time after the initial delivery by such Lender of such forms, certificates or
other evidence, whenever a lapse in time or change in circumstances renders such
forms, certificates or other evidence obsolete or inaccurate

 

38

--------------------------------------------------------------------------------


 

in any material respect, that such Lender shall promptly (1) deliver to
Administrative Agent for transmission to the Borrower two new original copies of
Internal Revenue Service Form W-8BEN or W-8ECI, or a Certificate re Non-Bank
Status and two (2) original copies of Internal Revenue Service Form W-8BEN (or
any successor form), as the case may be, properly completed and duly executed by
such Lender, and such other documentation required under the Internal Revenue
Code and reasonably requested by the Credit Parties to confirm or establish that
such Lender is not subject to deduction or withholding of United States federal
income tax with respect to payments to such Lender under the Loan Documents or
(2) notify Administrative Agent and the Borrower of its inability to deliver any
such forms, certificates or other evidence.

 

(c)                                  The Credit Parties shall not be required to
pay any additional amount to any Non-US Lender under clause (c) of Section
2.8B(ii) if such Lender shall have failed to satisfy the requirements of clause
(a) or (b) of this Section 2.8B(iii); provided that if such Lender shall have
satisfied the requirements of Section 2.8B(iii)(a) on the Effective Date or on
the date of the Assumption Agreement or Assignment Agreement, as applicable,
pursuant to which it became a Lender, as applicable, nothing in this Section
2.8B(iii)(c) shall relieve the Credit Parties of its obligation to pay any
additional amounts pursuant to clause (c) of Section 2.8B(ii) in the event that,
as a result of any change in any applicable law, treaty or governmental rule,
regulation or order, or any change in the interpretation, administration or
application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender is not subject to withholding as described herein.

 

(iv)                              If a payment is made by a Credit Party under
the foregoing provisions of this Section 2.8(B) for the account of any Lender
and such Lender, in its sole opinion, determines that it has irrevocably
received or been granted a credit against, or relief or remission from, or
repayment or refund of, any tax paid or payable by it in respect of or
calculated with reference to the deduction or withholding giving rise to such
additional payment, such Lender shall, to the extent that it determines that it
can do so without prejudice to the retention of the amount of such credit,
relief, remission or repayment, pay to such Credit Party such amount as such
Lender shall, in its sole opinion, have determined is attributable to such
deduction or withholding and will leave such Lender (after such payment) in no
worse position than it would have been had such Credit Party not been required
to make such deduction or withholding.  Nothing contained herein shall (i)
interfere with the right of a Lender to arrange its tax affairs in whatever
manner it thinks fit, (ii) oblige any Lender to disclose any information
relating to its tax affairs or any computations in respect thereof or (iii)
require any Lender to take or refrain from taking any action that would
prejudice its ability to benefit from any other credit, relief, remission,
repayment or refund to which it may be entitled.

 

(v)                                 Evidence of Exemption from Applicable
Withholding Tax.  Any Lender that is entitled to an exemption from or reduction
of withholding tax imposed by the jurisdiction in which a Subsidiary Borrower is
organized (the “Relevant Jurisdiction”) with respect to payments under this
Agreement shall deliver to the relevant Subsidiary Borrower (with a copy to the
Administrative Agent) within 15 Business Days following receipt of the written
notice referred to below, such properly completed and executed documentation as
is reasonably

 

39

--------------------------------------------------------------------------------


 

requested by such Subsidiary Borrower or the Administrative Agent in order to
permit such payments to be made with the benefit of such exemption or reduction
(and shall make application to the relevant Governmental Authority for exemption
or reduced rates if it is the party required by law to do so), provided that
such Lender has received written notice from such Subsidiary Borrower or the
Administrative Agent identifying the requirements for such exemption or
reduction, supplying all applicable documentation and specifying the time period
within which documentation is to be provided under this Section 2.8B(v) (or such
application is to be made).  Without limiting the Lenders’ obligations under the
preceding sentence, each Lender agrees that it will, without material cost or
other material disadvantage (as determined in such Lender’s good faith
judgment), cooperate with such Subsidiary Borrower to minimize the applicable
withholding tax burdens in the Relevant Jurisdiction.  If any Lender becomes
subject to any Tax because it fails to comply with this Section 2.8B(v), each
Subsidiary Borrower shall take such steps as such Lender shall reasonably
request to assist such Lender to recover such Tax.  The Administrative Agent
agrees that it will provide administrative and ministerial assistance to each
relevant Subsidiary Borrower with respect to any payments made by such
Subsidiary Borrower to the Lenders, and the calculation, reporting, withholding
and remitting of any Taxes imposed by Canada or Ireland to the appropriate
Governmental Authority.  Notwithstanding the foregoing, (a) the Subsidiary
Borrowers shall retain primary responsibility for ascertaining the requirements
of Applicable Law and providing to the Lenders the written notice described in
the first sentence of this Section 2.8B(v), and (b) no failure by the
Administrative Agent to meet any obligations under this Section 2.8B(v) shall
operate to excuse any Subsidiary Borrower from its obligations to the Lenders
under this Section 2.8B(v).

 

(vi)                              Without limiting the foregoing provisions of
this Section 2.8(B), if a payment made to a Lender would be subject to U.S.
federal withholding tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to the Administrative Agent for transmission to the Credit
Parties, at the time or times prescribed by law and at such time or times
reasonably requested in writing by the Borrower, such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested in
writing by the Borrower as may be necessary for each Credit Party to comply with
its obligations under FATCA, to determine that such Lender has complied with
such Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  For purposes of this Section 2.8B(vi) FATCA shall
include amendments made to FATCA after the date of this Agreement.

 

C.                                    Capital Adequacy Adjustment.  In the event
that any Lender shall have determined that the adoption, effectiveness, phase-in
or applicability after the Effective Date of any law, rule or regulation (or any
provision thereof) regarding capital adequacy, or any change therein after the
Effective Date or in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by such Lender (or its
applicable lending office) with any guideline, request or directive regarding
capital adequacy (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency issued after the
Effective Date, has or would have the effect of reducing the rate of return on
the capital of such Lender or any corporation controlling such Lender as a
consequence of, or with reference to,

 

40

--------------------------------------------------------------------------------


 

such Lender’s Loans or Commitment, or participations therein or other
obligations hereunder with respect to the Loans to a level below that which such
Lender or such controlling corporation could have achieved but for such
adoption, effectiveness, phase-in, applicability, change or compliance (taking
into consideration the policies of such Lender or such controlling corporation
with regard to capital adequacy), then from time to time, the Credit Parties
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or such controlling corporation on an after-tax basis for such
reduction.  Such Lender shall deliver to the Credit Parties (with a copy to the
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for, and calculation in reasonable detail of, the additional amounts
owed to the Lender under this Section 2.8C, which statement shall be conclusive
and binding upon all parties hereto absent manifest error.

 

D.                                    Dodd-Frank, Etc..  For the avoidance of
doubt and notwithstanding anything herein to the contrary, for the purposes of
this Section 2.8, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, regulations, guidelines, interpretations or
directives thereunder or issued in connection therewith (whether or not having
the force of law) and (y) all requests, rules, regulations, guidelines,
interpretations or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority ) or the United States or foreign regulatory authorities
(whether or not having the force of law), in case for this clause (y) pursuant
to Basel III, shall in each case be deemed to be a change in law regardless of
the date enacted, adopted, issued, promulgated or implemented.

 

2.9                               Special Provisions Governing LIBOR Rate Loans.

 

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to LIBOR Rate Loans as to the
matters covered:

 

A.                                    Inability to Determine Applicable Interest
Rate.  In the event that the Administrative Agent shall have determined (which
determination shall be final and conclusive and binding upon all parties
hereto), on any Interest Rate Determination Date with respect to any Borrowing
of LIBOR Rate Loans, that by reason of circumstances affecting the interbank
LIBOR market adequate and fair means do not exist for ascertaining the interest
rate applicable to such Loans on the basis provided for in the definition of
LIBOR Rate, the Administrative Agent shall on such date give notice (by
facsimile or by telephone confirmed in writing) to the Credit Parties and each
Lender of such determination, whereupon (i) no Loans may be made as, or
converted to, LIBOR Rate Loans until such time as the Administrative Agent
notifies the Credit Parties and the Lenders that the circumstances giving rise
to such notice no longer exist, and (ii) any Notice of Borrowing or
Conversion/Continuation Notice given by any Credit Party with respect to the
Loans in respect of which such determination was made shall be deemed to be
rescinded by such Credit Party.

 

B.                                    Illegality or Impracticability of LIBOR
Rate Loans.  In the event that on any date any Lender shall have determined
(which determination shall be final and conclusive and binding upon all parties
hereto but shall be made only after consultation with Credit Parties and the
Administrative Agent) that the making, maintaining or continuation of its LIBOR
Rate Loans in Dollars or any Alternative Currency (i) has become unlawful as a
result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or

 

41

--------------------------------------------------------------------------------


 

order (or would conflict with any such treaty, governmental rule, regulation,
guideline or order not having the force of law even though the failure to comply
therewith would not be unlawful) or (ii) has become impracticable, or would
cause such Lender material hardship, as a result of contingencies occurring
after the date of this Agreement which materially and adversely affect the
interbank LIBOR market or the position of such Lender in that market, then, and
in any such event, such Lender shall be an “Affected Lender” and it shall on
that day give notice (by facsimile or by telephone confirmed in writing) to the
Credit Parties and the Administrative Agent of such determination (which notice
the Administrative Agent shall promptly transmit to each other Lender). 
Thereafter (a) (i) if such LIBOR Rate Loan is denominated in Dollars, it shall
be Converted into a Base Rate Loan and (ii) if such LIBOR Rate Loan is
denominated in any Alternative Currency, it shall be exchanged into an
Equivalent amount of Dollars and be Converted into a Base Rate Loan and (b) the
obligation of the Lenders to make LIBOR Rate Loans in the affected currency or
to Convert Loans into LIBOR Rate Loans shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.

 

C.                                    Compensation For Breakage.  The Credit
Parties shall compensate each Lender upon written request by such Lender (which
request shall set forth the basis for requesting such amounts and a calculation
thereof in reasonable detail) for all reasonable losses, expenses and
liabilities (including any interest paid by such Lender to lenders of funds
borrowed by it to make or carry its LIBOR Rate Loans and any loss, expense or
liability sustained by such Lender in connection with the liquidation or
re-employment of such funds, but excluding lost profits) which that Lender may
sustain: (i) if for any reason (other than a default by such Lender) a LIBOR
Rate Loan is not made on a date specified therefor in a Notice of Borrowing or a
telephonic request for borrowing, or a conversion to or continuation of any
LIBOR Rate Loan does not occur on a date specified therefor in a
Conversion/Continuation Notice or a telephonic request for conversion or
continuation, (ii) if any prepayment or other principal payment of, or any
conversion of, any of its LIBOR Rate Loans occurs on a date other than the last
day of an Interest Period applicable to such LIBOR Rate Loan, (iii) an
assignment of a LIBOR Rate Loan is made at the direction of the Company in
accordance with Section 2.12 on a date other than the last day of an Interest
Period or (iv) if any prepayment of any LIBOR Rate Loan made by such Lender is
not made on any date specified in a notice of prepayment given by the Borrower.

 

D.                                    Booking of LIBOR Rate Loans.  Any Lender
may make, carry or transfer LIBOR Rate Loans at, to, or for the account of any
of its branch offices or the office of an Affiliate of that Lender.

 

E.                                      Assumptions Concerning Funding of LIBOR
Rate Loans.  Calculation of all amounts payable to a Lender under this Section
2.9 and under Section 2.8A shall be made as though that Lender had actually
funded each of its relevant LIBOR Rate Loans through the purchase of a LIBOR
deposit bearing interest at the rate obtained pursuant to the definition of
LIBOR in an amount equal to the amount of such LIBOR Rate Loan and having a
maturity comparable to the relevant Interest Period and through the transfer of
such LIBOR deposit from an offshore office of that Lender to a domestic office
of that Lender in the United States of America; provided, however, that each
Lender may fund each of its LIBOR Rate Loans in any manner it sees fit and the
foregoing assumptions shall be utilized only for the purposes of calculating
amounts payable under this Section 2.9 and under Section 2.8A and 2.8C.

 

42

--------------------------------------------------------------------------------


 

2.10                        Matters Relating to Currency Exchange Rates and
Conversion of Amounts to Alternative Currencies.

 

A.                                    Spot Rate Calculation.  The Administrative
Agent shall determine the Dollar Amount of each Alternative Currency Loan as of
(x) the first day of each Interest Period applicable thereto and (y) the last
Business Day of each calendar month, and such calculation shall remain in effect
for purposes of this Agreement until the next date on which an event described
in this Section 2.10A occurs and a recalculation is made.  The Administrative
Agent shall promptly notify the applicable Credit Party and the Lenders of each
Dollar Amount so determined by it.  Each such determination shall be based on
the Spot Rate (x) on the date of the related Notice of Borrowing for purposes of
the initial such determination for any Alternative Currency Loan and (y) on the
fourth Business Day prior to the date as of which such Dollar Amount is to be
determined, for purposes of any subsequent determination.

 

B.                                    Prepayment.  If after giving effect to any
such determination of a Dollar Amount, the Total Utilization of Commitments
exceeds 105% of the Commitments or the aggregate Dollar Amount of Alternative
Currency Loans exceeds 105% of the Alternative Currency Sublimit, the Credit
Parties shall, within five Business Days of receipt of notice thereof from the
Administrative Agent setting forth such calculation in reasonable detail, prepay
outstanding Loans (as selected by the Credit Parties and notified to the Lenders
through the Administrative Agent not less than three Business Days prior to the
date of prepayment) or take other action (including, in the Credit Parties’
discretion, Dollar cash collateralization of Letters of Credit pursuant to
documentation reasonably satisfactory to the Administrative Agent in amounts
from time to time equal to such excess) to the extent necessary to eliminate any
such excess.

 

C.                                    Conversion of Amounts to Applicable
Currencies.  To the extent funds received by the Administrative Agent (or
debited from any Person’s account with the Administrative Agent) must be
converted into Dollars or an Alternative Currency for any payment required
hereunder, the Administrative Agent shall effect such conversion on the
applicable payment date on the basis of the Spot Rate then in effect.

 

2.11                        Defaulting Lenders.

 

A.                                    Anything contained herein to the contrary
notwithstanding, in the event that any Lender defaults (a “Defaulting Lender”)
in its obligation to fund (a “Funding Default”) any Loan or its portion of any
unreimbursed payment under Section 2.2D (in each case, a “Defaulted Loan”)
within three Business Days of the date required to be funded (unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding has not been satisfied), then (a) to the extent permitted
by Applicable Law, until such time as the Default Excess with respect to such
Defaulting Lender shall have been reduced to zero, (i) any voluntary prepayment
of the Loans shall, if the applicable Credit Party so directs at the time of
making such voluntary prepayment, be applied to the Loans of other Lenders as if
such Defaulting Lender had no Loans outstanding and the Credit Exposure of such
Defaulting Lender were zero, and (ii) any mandatory prepayment of the Loans
shall, if the applicable Credit Party so directs at the time of making such
mandatory prepayment, be applied to the Loans of other

 

43

--------------------------------------------------------------------------------


 

Lenders (but not to the Loans of such Defaulting Lender) as if such Defaulting
Lender had funded all Defaulted Loans of such Defaulting Lender; and (b) the
Total Utilization of Commitments as at any date of determination shall be
calculated as if such Defaulting Lender had funded all Defaulted Loans of such
Defaulting Lender.

 

B.                                    If any Letters of Credit are outstanding
at the time a Lender becomes a Potential Defaulting Lender, then:

 

(i)                                     all or any part of the Available Amount
of outstanding Letters of Credit shall be reallocated among the Lenders that are
not Potential Defaulting Lenders (“non-Defaulting Lenders”) in accordance with
their respective Pro Rata Shares (disregarding any Potential Defaulting Lender’s
Commitment) but only to the extent that (x) the sum of (A) the aggregate
principal amount of all Loans made by such non-Defaulting Lenders (in their
capacity as Lenders) and outstanding at such time, plus (B) such non-Defaulting
Lenders’ Pro Rata Shares (before giving effect to the reallocation contemplated
herein) of the Available Amount of all outstanding Letters of Credit, plus (C)
the aggregate principal amount of all Loans made by each Issuing Bank pursuant
to Section 2.2E that have not been ratably funded by such non-Defaulting Lenders
and outstanding at such time, plus (D) such Defaulting Lender’s Pro Rata Share
of the Available Amount of such Letters of Credit, does not exceed the total of
all non-Defaulting Lenders’ Commitments and (y) the conditions set forth in
Section 3.2C and 3.2D are satisfied at such time;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the Administrative Agent, cash
collateralize such Defaulting Lender’s Pro Rata Share of the Available Amount of
such Letters of Credit (after giving effect to any partial reallocation pursuant
to clause (i) above) by paying cash collateral to the Issuing Bank for so long
as such Letters of Credit are outstanding;

 

(iii)                               if the Pro Rata Shares of Letters of Credit
of the non-Defaulting Lenders is reallocated pursuant to this Section 2.11B,
then the fees payable to the Lenders pursuant to Section 2.6(i)(b) shall be
adjusted in accordance with such non-Defaulting Lenders’ Pro Rata Shares of
Letters of Credit; or

 

(iv)                              if any Defaulting Lender’s Pro Rata Share of
Letters of Credit is neither cash collateralized nor reallocated pursuant to
Section 2.11B, then, without prejudice to any rights or remedies of the Issuing
Bank or any Lender hereunder, all letter of credit fees payable under Section
2.6(i)(b) with respect to such Defaulting Lender’s Pro Rata Share of Letters of
Credit shall be payable to the Issuing Bank until such Lender’s Pro Rata Share
of Letters of Credit is cash collateralized and/or reallocated; and

 

C.                                    So long as any Lender is a Potential
Defaulting Lender, the Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit, unless it is satisfied that the related exposure
will be 100% covered by the Commitments of the non-Defaulting Lenders and/or
cash collateral will be provided by the Borrower in accordance with Section
2.11B, and participating interests in any such newly issued or increased Letter
of Credit shall be allocated

 

44

--------------------------------------------------------------------------------


 

among non-Defaulting Lenders in a manner consistent with Section 2.11B(i) (and
Potential Defaulting Lenders shall not participate therein).

 

D.                                    No Commitment of any Lender shall be
increased or otherwise affected, and, except as otherwise expressly provided in
this Section 2.11, performance by the Credit Parties of their Obligations shall
not be excused or otherwise modified as a result of any Funding Default or the
operation of this Section 2.11.  The rights and remedies against a Defaulting
Lender under this Section 2.11 are in addition to other rights and remedies
which the Credit Parties may have against such Defaulting Lender with respect to
any Funding Default and which the Administrative Agent or any Lender may have
against such Defaulting Lender with respect to any Funding Default.

 

E.                                      If the Borrower, the Administrative
Agent and each Issuing Bank agree in writing that a Lender is no longer a
Potential Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any cash collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit to be held pro
rata by the Lenders in accordance with the Commitments (without giving effect to
Section 2.11B), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Potential Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Potential Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Potential
Defaulting Lender.

 

F.                                      If any Lender fails to fund any Loan or
its portion of any unreimbursed payment under Section 2.2D and asserts that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding has not been satisfied, and such assertion is incorrect,
then notwithstanding any other provision of this Agreement (and in addition to
any other right or claim that the Borrower may have against such Lender as a
result of such failure to fund), the Borrower shall have no obligation to pay
such Lender any facility fee pursuant to Section 2.6(i)(a) or letter of credit
fee pursuant to Section 2.6(i)(b) for the period commencing on the date of such
failure to fund and continuing to the date on which such Lender funds the
applicable obligation (and, if the Borrower has previously paid any such fees
with respect to such period, such Lender shall promptly return such fees to the
Borrower).

 

2.12                        Removal or Replacement of a Lender.

 

Anything contained herein to the contrary notwithstanding, in the event that any
Lender shall give notice to the Credit Parties that such Lender is an Affected
Lender or that such Lender is entitled to receive payments under Section 2.8 or
2.9, if the circumstances which have caused such Lender to be an Affected Lender
or which entitle such Lender to receive such payments shall remain in effect,
and such Lender shall fail to withdraw such notice within five (5) Business Days
after receipt by such Lender of a written request for such withdrawal from a
Credit Party,

 

45

--------------------------------------------------------------------------------


 

or such Lender is a Potential Defaulting Lender, then, with respect to each such
Lender (the “Terminated Lender”), the Credit Parties may, by giving written
notice to the Administrative Agent and any Terminated Lender of its election to
do so, elect to cause such Terminated Lender (and such Terminated Lender hereby
irrevocably agrees) to assign its Commitment and outstanding Loans in full to
one or more Eligible Assignees (each a “Replacement Lender”) in accordance with
the provisions of Section 9.1 for a purchase price equal to the outstanding
principal amount of the Loans assigned and accrued interest thereon and accrued
and theretofore unpaid fees owing to such Terminated Lender under Section 2.6
through the date of assignment, to be paid by the Replacement Lender; provided
that concurrently with such assignment, the Credit Parties shall pay any amounts
payable to such Terminated Lender to the date of such assignment pursuant to
Sections 2.8 or 2.9 or otherwise as if it were a prepayment.  Upon the
completion of such assignment and the prepayment without giving effect to
Section 2.11A of all amounts owing to any Terminated Lender, such Terminated
Lender shall no longer constitute a “Lender” for purposes hereof; provided that
any rights of such Terminated Lender to indemnification hereunder shall survive
as to such Terminated Lender.

 

2.13                        Mitigation.

 

A.                                    Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering the
Loans of such Lender becomes aware of the occurrence of an event or the
existence of a condition that would cause such Lender to become an Affected
Lender or that would entitle such Lender to receive payments under Section 2.8
or 2.9, it will, to the extent not inconsistent with the internal policies of
such Lender and any applicable legal or regulatory restrictions, use reasonable
efforts (i) to make, issue, fund or maintain the Commitment of such Lender or
the affected Loans of such Lender through another lending office of such Lender,
or (ii) take such other measures as such Lender may deem reasonable, if as a
result thereof the circumstances which would cause such Lender to be an Affected
Lender would cease to exist or the additional amounts which would otherwise be
required to be paid to such Lender pursuant to Section 2.8 or 2.9 would be
materially reduced and if, as determined by such Lender in its sole discretion,
the making, issuing, funding or maintaining of such Commitment or Loans through
such other lending office or in accordance with such other measures, as the case
may be, would not otherwise adversely affect such Commitment or Loans or the
interests of such Lender; provided that such Lender will not be obligated to
utilize such other lending office pursuant to this Section 2.13 unless the
Credit Parties agree to pay all incremental expenses incurred by such Lender as
a result of utilizing such other lending office as described in clause (i)
above.  A certificate as to the amount of any such expenses payable by the
Credit Parties pursuant to this Section 2.13 (setting forth in reasonable detail
the basis for requesting such amount and a calculation thereof in reasonable
detail) submitted by such Lender to the Credit Parties (with a copy to the
Administrative Agent) shall be conclusive absent manifest error.

 

B.                                    Notwithstanding the provisions of Section
2.8, if any Lender fails to notify the Borrower of any event or circumstance
which will entitle such Lender to compensation pursuant to Section 2.8 within
nine months after such Lender obtains knowledge of such event or circumstance,
then such Lender shall not be entitled to compensation from the Borrower for any
amount arising prior to the date which is nine months before the date on which
such Lender notifies the Borrower of such event or circumstance.

 

46

--------------------------------------------------------------------------------


 

2.14                        Increase in the Aggregate Commitments.

 

A.                                    The Borrower may, at any time but in any
event not more than twice in any calendar year prior to the Maturity Date
(unless the Administrative Agent otherwise consents), by notice to the
Administrative Agent, request that the aggregate amount of the Commitments be
increased by (i) increasing the amount of the Commitment of any Lender which has
agreed to such increase (any such Lender, an “Increasing Lender”) and/or (ii)
adding one or more Eligible Assignees as parties hereto with Commitments in an
amount agreed to by such respective Eligible Assignees; provided that (a) the
aggregate amount of any such increase (for all Increasing Lenders and Eligible
Assignees on any particular day) shall be $25,000,000 or a higher integral
multiple of $5,000,000, (b) the amount of the Commitment of any Eligible
Assignee that is not already a Lender shall be not less than $5,000,000, (c) any
such increase shall be effective as of a date that is at least 90 days prior to
the Maturity Date (the “Increase Date”) as specified in the related notice to
the Administrative Agent; (d) in no event shall the aggregate amount of
increases in the Commitments pursuant to this Section exceed $300,000,000 and
(e) on the date of any request by the Borrower for a Commitment Increase and on
the related Increase Date, the conditions set forth in Section 3.3 shall be
satisfied.

 

B.                                    On each Increase Date, each Eligible
Assignee that has agreed to participate in the applicable Commitment Increase
(each such Eligible Assignee, an “Assuming Lender”) shall become a Lender party
to this Agreement as of such Increase Date and the Commitment of each Increasing
Lender shall be increased by the amount agreed upon by such Lender and the
Borrower; provided, however, that the Administrative Agent shall have received
on or before such Increase Date the following, each dated such date:

 

(i)                                     (A) certified copies of resolutions of
the Board of Directors of the Borrower or the Executive Committee of such Board
approving the Commitment Increase and the corresponding modifications to this
Agreement and (B) an opinion of counsel for the Borrower (which may be in-house
counsel), in form and substance reasonably satisfactory to the Administrative
Agent and its counsel;

 

(ii)                                  an assumption agreement from each Assuming
Lender, if any, in form and substance satisfactory to the Borrower and the
Administrative Agent (each an “Assumption Agreement”), duly executed by such
Assuming Lender, the Administrative Agent and the Borrower; and

 

(iii)                               confirmation from each Increasing Lender of
the increase in the amount of its Commitment in a writing satisfactory to the
Borrower and the Administrative Agent.

 

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence, the Administrative Agent shall notify the
Lenders (including each Assuming Lender) and the Borrower, on or before 1:00
P.M. (New York City time), by facsimile, of the occurrence of the Commitment
Increase to be effected on such Increase Date and shall record in the Register
the relevant information with respect to each Increasing Lender and each
Assuming Lender on such date.  Each Increasing Lender and each Assuming Lender
shall, before 2:00 P.M. (New York City time) on the Increase Date, make
available to the Administrative Agent at the Funding and Payment Office, in same
day funds, in the case of such Assuming Lender, an

 

47

--------------------------------------------------------------------------------


 

amount equal to such Assuming Lender’s ratable portion of the Loans then
outstanding (calculated based on its Commitment as a percentage of the aggregate
Commitments outstanding after giving effect to the relevant Commitment Increase)
and, in the case of such Increasing Lender, an amount equal to the excess of (i)
such Increasing Lender’s ratable portion of the Loans then outstanding
(calculated based on its Commitment as a percentage of the aggregate Commitments
outstanding after giving effect to the relevant Commitment Increase) over (ii)
such Increasing Lender’s ratable portion of the Loans then outstanding
(calculated based on its Commitment (without giving effect to the relevant
Commitment Increase) as a percentage of the aggregate Commitments (without
giving effect to the relevant Commitment Increase).  After the Administrative
Agent’s receipt of such funds from each such Increasing Lender and each such
Assuming Lender, the Administrative Agent will promptly thereafter cause to be
distributed like funds to the other Lenders in an amount to each other Lender
such that the aggregate amount of the outstanding Loans owing to each Lender
after giving effect to such distribution equals such Lender’s ratable portion of
the aggregate Loans then outstanding (calculated based on its Commitment as a
percentage of the aggregate Commitments outstanding after giving effect to the
relevant Commitment Increase).

 

SECTION 3.                            CONDITIONS PRECEDENT

 

3.1                               Conditions to Effectiveness.

 

The obligations of the Lenders to make Credit Extensions on the Effective Date
are subject to the satisfaction of the following conditions prior to or on the
Effective Date; it being understood that the Lenders shall be under no
obligation to make any Loan to any Subsidiary of the Borrower unless and until
the conditions set forth in Section 11 with respect to such Subsidiary Borrower
have been satisfied:

 

A.                                    Credit and Organizational Documents.  The
Borrower shall deliver or cause to be delivered to the Administrative Agent on
behalf of each Lender the following:

 

(i)                                     sufficient copies of this Agreement
originally executed and delivered by the Borrower for each Lender and a Note for
each Lender that has requested the issuance of a Note to it hereunder;

 

(ii)                                  copies of the Organizational Documents,
dated a recent date prior to the Effective Date, certified as of the Effective
Date (or a recent date prior to the Effective Date) by the appropriate
governmental official or the secretary (or other appropriate officer) of the
Borrower, as applicable;

 

(iii)                               resolutions of the board of directors (or
similar governing body) of the Borrower approving and authorizing the execution,
delivery and performance of the Loan Documents to which it is a party and
certified as of the Effective Date by the secretary (or other appropriate
officer) of the Borrower as being in full force and effect without modification
or amendment;

 

(iv)                              signature and incumbency certificates of the
officers of the Borrower executing the Loan Documents to which it is a party on
behalf of the Borrower;

 

48

--------------------------------------------------------------------------------


 

(v)                                 a good standing certificate or certificate
of existence, as applicable, from the Secretary of State (or similar official)
from the jurisdiction of formation of the Borrower, certified as of the
Effective Date (or a recent date prior to the Effective Date) (the matters
referenced in subsections 3.1A(ii)-(v) to be addressed in a secretary’s
certificate substantially in the form of Exhibit VII);

 

(vi)                              an officer’s certificate from an officer of
the Borrower substantially in the form of Exhibit VIII, in form and substance
satisfactory to the Administrative Agent, to the effect that all representations
and warranties contained in this Agreement and the other Loan Documents are
true, correct and complete (other than any such representation or warranty that
expressly relates to an earlier date, in which case such representation or
warranty shall have been true, correct and complete as of such earlier date);
that the Borrower and its Subsidiaries are not in violation of any of the
covenants contained in this Agreement and the other Loan Documents; that no
event shall have occurred and be continuing, or would result from the
consummation of the transactions contemplated by this Agreement, that would
constitute an Event of Default or a Potential Event of Default; and

 

(vii)                           such other documents as the Administrative Agent
on behalf of the Lenders may reasonably request.

 

B.                                    Opinions of Counsel.  The Administrative
Agent shall have received originally executed copies of one or more favorable
written opinions of (i) Brian J. Smith, Senior Vice President and General
Counsel of the Borrower, and (ii) Mayer Brown LLP, special New York counsel for
the Borrower, each in form and substance reasonably satisfactory to the
Administrative Agent and its counsel, dated as of the Effective Date.

 

C.                                    Payment of Amounts Due.  The Borrower
shall have paid to the Lead Arrangers and the Agents, all reasonable and
documented out-of-pocket costs, fees (including those fees due on the Effective
Date referred to in Section 2.6), expenses (including reasonable and documented
legal fees and expenses of a single U.S. counsel) and other compensation payable
on the Effective Date.

 

D.                                    Authorizations and Consents.

 

(i)                                     The Borrower shall have obtained all
Governmental Authorizations and all consents of other Persons, in each case that
are necessary in connection with the transactions contemplated by the Loan
Documents, and each of the foregoing shall be in full force and effect and in
form and substance reasonably satisfactory to the Administrative Agent and the
Lenders.  All applicable waiting periods shall have expired without any action
being taken or threatened by any competent authority which would restrain,
prevent or otherwise impose material adverse conditions on the transactions
contemplated by the Loan Documents or the financing thereof and no action,
request for stay, petition for review or rehearing, reconsideration, or appeal
with respect to any of the foregoing shall be pending, and the time for any
applicable agency to take action to set aside its consent on its own motion
shall have expired.

 

(ii)                                  PATRIOT Act.  Each of the Lenders shall
have received, at least two (2) Business Days in advance of the Effective Date,
all documentation and other information

 

49

--------------------------------------------------------------------------------


 

required by Governmental Authorities under applicable “know-your-customer” and
anti-money laundering rules and regulations, including as required by the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 (the “Patriot
Act”).  Each Lender and each Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or such Agent, as applicable, to
identify the Borrower in accordance with the Patriot Act.

 

E.                                      Material Adverse Effect.  Except as
disclosed in the Public Disclosures, since December 31, 2010, there shall not
have occurred a Material Adverse Effect.

 

F.                                      No Litigation.  (i) No action, suit,
investigation, litigation, arbitration or proceeding (whether administrative,
judicial or otherwise) affecting the Borrower or any of its Subsidiaries shall
be pending or threatened before any court, Governmental Authority or arbitrator
that could be reasonably expected to, individually or in the aggregate, (A) have
a Material Adverse Effect, other than the matters set forth in the Public
Disclosures, (B) materially impair the transactions contemplated by the Loan
Documents or (C) in any manner call into question or challenge this Agreement or
the making of the Loans and (ii) no material adverse change in the status, or
financial effect on the Borrower or any of its Subsidiaries, from that described
in the Public Disclosures prior to the Effective Date shall have occurred.

 

G.                                    Termination of Existing Credit Agreement. 
The Existing Credit Agreement shall have been terminated in accordance with
Section 9.24.

 

3.2                               Conditions Precedent to each Credit Extension.

 

Subject to Section 11, the obligations of Lenders to make any Credit Extension
hereunder, including any Credit Extension made on the Effective Date, are
subject to the satisfaction of the following conditions:

 

A.                                    Notice of Borrowing.  The Administrative
Agent shall have received, in accordance with the provisions of Section 2.1B,
originally executed Notice(s) of Borrowing signed by the applicable Credit
Party.

 

B.                                    Outstanding Amounts.  After giving effect
to the making of such Credit Extensions, (i) the Total Utilization of
Commitments then in effect shall not exceed the Commitments then in effect and
(ii) the aggregate Dollar Amount of Alternative Currency Loans shall not exceed
the Alternative Currency Sublimit.

 

C.                                    Representations and Warranties.  The
representations and warranties contained herein (excluding, except on the
Effective Date, the representations and warranties made in Section 4.5 (No
Material Adverse Change) and the first sentence of Section 4.7 (No Litigation))
shall be true, correct and complete in all material respects (except that to the
extent any representation and warranty is qualified by materiality it shall be
true and correct in all respects) on and as of the date of such Credit Extension
to the same extent as though made on and as of that date, except to the extent
such representations and warranties specifically relate to

 

50

--------------------------------------------------------------------------------


 

an earlier date, in which case such representations and warranties shall have
been true, correct and complete in all material respects on and as of such
earlier date.

 

D.                                    No Default.  No Event of Default or a
Potential Event of Default shall have occurred and be continuing, or would
result from, such Credit Extension.

 

E.                                      Subsidiary Borrowers.  In the case of
any Credit Extension to a Subsidiary Borrower, such Subsidiary Borrower shall
not be the subject of any proceeding of the type described in Sections 8.6, 8.7
or 8.9.

 

F.                                      Additional Documents.  The
Administrative Agent shall have received each additional document, certificate,
instrument, legal opinion or other item reasonably requested by it.

 

3.3                               Conditions Precedent to each Commitment
Increase.

 

Each Commitment Increase is subject to the satisfaction of the following
conditions:

 

A.                                    The representations and warranties
contained herein shall be true, correct and complete in all material respects
(except that to the extent any representation and warranty is qualified by
materiality it shall be true and correct in all respects) on and as of the date
of such Commitment Increase to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true, correct and complete in all material respects on and as of
such earlier date.

 

B.                                    No Default.  No event shall have occurred
and be continuing, or would result from such Commitment Increase, that would
constitute an Event of Default or a Potential Event of Default.

 

C.                                    Additional Documents.  The Administrative
Agent shall have received each additional document, certificate, instrument,
legal opinion or other item reasonably requested by it.

 

SECTION 4.                            REPRESENTATIONS AND WARRANTIES

 

In order to induce the Agents and the Lenders to enter into this Agreement and
to induce the Lenders to make each Credit Extension hereunder, each Credit Party
represents and warrants (solely, in the case of any Subsidiary Borrower, as to
itself and its Subsidiaries) to each Agent, each Lender and the Issuing Bank
that the following statements are true, correct and complete:

 

4.1                               Organization, Powers, Qualification, Good
Standing, Business and Subsidiaries.

 

A.                                    Organization and Powers.  Such Credit
Party and each of its Subsidiaries is duly organized, validly existing and in
good standing, as applicable, under the laws of its jurisdiction of
organization, except, in the case of any Subsidiary that is not a Credit Party,
where the failure to be so organized, existing or in good standing has not had
and would not reasonably be expected to have a Material Adverse Effect.  Such
Credit Party and each of its Subsidiaries (i)

 

51

--------------------------------------------------------------------------------


 

has all requisite power and authority to own, lease and operate its properties
and to carry on its business as now conducted and as proposed to be conducted,
except where failure to do so has not had and would not reasonably be expected
to have a Material Adverse Effect; and (ii) to enter into the Loan Documents to
which it is a party and to carry out the transactions contemplated thereby.

 

B.                                    Qualification and Good Standing.  Such
Credit Party and each of its Subsidiaries is duly qualified to do business and
in good standing, as applicable, in every jurisdiction in which its assets are
located and wherever necessary to carry out its business and operations, except
in jurisdictions where the failure to be so qualified or in good standing has
not had and would not reasonably be expected to have a Material Adverse Effect.

 

4.2                               Authorization of Borrowing, etc.

 

A.                                    Authorization of Borrowing, etc.  The
execution, delivery and performance of each Loan Document to which it is a party
have been duly authorized by all necessary action on the part of each Credit
Party.

 

B.                                    No Conflict.  The execution, delivery and
performance by such Credit Party of each Loan Document to which it is a party
and the consummation of the transactions contemplated by each such Loan Document
do not and will not (i) violate (a) any provision of any Applicable Law with
respect to such Credit Party or any of its Subsidiaries, (b) any of the
Organizational Documents of such Credit Party or any of its Subsidiaries or (c)
any order, judgment or decree of any Governmental Authority binding on such
Credit Party or any of its Subsidiaries, except to the extent, in the case of
(a) and (c) only, such violation would not be reasonably expected to have a
Material Adverse Effect, (ii) conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any Contractual
Obligation of such Credit Party or any of its Subsidiaries, except to the extent
such conflict, breach or default would not reasonably be expected to have a
Material Adverse Effect, (iii) result in or require the creation or imposition
of any Lien upon any of the properties or assets of such Credit Party or any of
its Subsidiaries, or (iv) require any approval of stockholders, partners or
members or any approval or consent of any Person under any Contractual
Obligation of such Credit Party or any of its Subsidiaries, except for such
approvals or consents which will be obtained on or before the Effective Date and
disclosed in writing to Administrative Agent.

 

C.                                    Governmental Consents.  The execution,
delivery and performance by such Credit Party of each Loan Document to which it
is a party and the consummation of the transactions contemplated by such Loan
Document do not and will not require any Governmental Authorization.

 

D.                                    Binding Obligation.  Each of the Loan
Documents to which it is a party has been duly executed and delivered by such
Credit Party and is the legally valid and binding obligation of such Credit
Party, enforceable against such Credit Party in accordance with its respective
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability.

 

52

--------------------------------------------------------------------------------


 

4.3                               Disclosure.

 

No representation or warranty of such Credit Party or any of its Subsidiaries
contained in any Loan Document or in any other document, certificate or written
statement furnished to any Agent or any Lender by or on behalf of such Credit
Party or any of its Subsidiaries for use in connection with the transactions
contemplated by this Agreement contains any untrue statement of a material fact
or omits to state a material fact (known to such Credit Party or any of its
Subsidiaries in the case of any document not furnished by any of them) necessary
in order to make the statements contained herein or therein not misleading in
light of the circumstances in which the same were made.  Any projections and pro
forma financial information contained in such materials are based upon good
faith estimates and assumptions believed by the applicable Credit Party to be
reasonable at the time made, it being recognized by the Agents and the Lenders
that such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results.

 

4.4                               Financial Condition.

 

The Borrower has heretofore delivered to the Administrative Agent the audited
consolidated balance sheet of the Borrower and its Subsidiaries as at December
31, 2010 and the related audited consolidated statements of income, changes in
shareholders’ equity and cash flows of the Borrower for the Fiscal Year then
ended, together with all related notes and schedules thereto and the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as at June 30,
2011 and the related unaudited consolidated statements of income and
comprehensive income (loss), changes in shareholders’ equity and cash flows of
the Borrower for the six months then ended.  All such statements were prepared
in conformity with GAAP and fairly present, in all material respects, the
financial position of the entities described in such financial statements as at
the respective dates thereof and the results of operations and cash flows of the
entities described therein for each of the periods then ended, subject, in the
case of any such unaudited financial statements, to changes resulting from audit
and normal year-end adjustments.  Neither the Borrower nor any of its
Subsidiaries has any contingent liability or liability for taxes, long-term
lease or unusual forward or long-term commitment that is not reflected in the
foregoing financial statements or the notes thereto and which in any such case
could reasonably be expected to have a Material Adverse Effect.

 

4.5                               No Material Adverse Change.

 

Except as disclosed in the Public Disclosures, since December 31, 2010, no event
or change has occurred that has caused or evidences, or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

4.6                               Intellectual Property Matters.

 

Except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, each of the Borrower and its Subsidiaries owns or
possesses rights to use all franchises, licenses, copyright registrations,
copyright applications, issued patents, patent applications, trademarks,
trademark applications, trademark registrations, trademark rights, service
marks, service mark applications, service mark rights, trade names, trade name
rights, copyrights and rights with respect to the foregoing which are required
to conduct its business.  Except as

 

53

--------------------------------------------------------------------------------


 

described in the Public Disclosures, (a) no event has occurred which permits, or
after notice or lapse of time or both would permit, the revocation or
termination of any such rights (except for the expiration of patents in the
ordinary course) and (b) neither the Borrower nor any Subsidiary thereof is
liable to any Person for infringement under Applicable Law with respect to any
such rights as a result of its business operations, other than any such
revocation, termination or infringement that could not reasonably be expected to
have a Material Adverse Effect.

 

4.7                               No Litigation; Compliance with Laws.

 

Except as disclosed in the Public Disclosures, there are no actions, suits,
proceedings (whether administrative, judicial or otherwise), litigations,
arbitrations or governmental investigations (whether or not purportedly on
behalf of the Borrower or any of its Subsidiaries) at law or in equity, or
before or by any Governmental Authority, domestic or foreign (including any
Environmental Claims), that are pending or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries or any
property of the Borrower or any of its Subsidiaries and that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect.  Neither the Borrower nor any of its Subsidiaries (i) is in violation of
any Applicable Laws (including, but not limited to, Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect or (ii) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any
Governmental Authority, domestic or foreign, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

 

4.8                               No Default.

 

Neither the Borrower nor any of its Subsidiaries is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any of its Contractual Obligations, and no condition
exists that, with the giving of notice or the lapse of time or both, would
constitute such a default, except where the consequences, direct or indirect, of
such default or defaults, if any, could not reasonably be expected to have a
Material Adverse Effect.

 

4.9                               Governmental Regulation.

 

Neither the Borrower nor any of its Subsidiaries is subject to regulation under
any federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable.  Neither the Borrower nor any of its Subsidiaries is a
“registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.

 

4.10                        Securities Activities.

 

Neither the Borrower nor any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock.  No part of the proceeds of
the Loans will be used to purchase or carry any Margin Stock or to extend credit
to others for the purpose of purchasing or carrying any Margin Stock in
violation of the provisions of Regulation T, U or X of the Board of Governors of
the Federal Reserve System.  Following the application of the proceeds of any
Loan or Letter of

 

54

--------------------------------------------------------------------------------


 

Credit, no more than 25% of the value of the consolidated assets of the Borrower
will consist of or be represented by Margin Stock.

 

4.11                        ERISA.

 

A.                                    The Borrower and its ERISA Affiliates are
in material compliance with all applicable provisions and requirements of ERISA
and the Internal Revenue Code and the regulations and published interpretations
thereunder with respect to each Pension Plan, and have performed all their
obligations under each Pension Plan except to the extent any failure to so
comply would not reasonably expected to have a Material Adverse Effect.  Each
Pension Plan which is intended to qualify under Section 401(a) of the Internal
Revenue Code has received a favorable determination letter from the Internal
Revenue Service or has submitted or will submit a request for such a
determination letter within the applicable remedial amendment period.

 

B.                                    No material liability to the PBGC (other
than required premium payments) or the Internal Revenue Service has been or is
expected to be incurred by the Borrower or any of its ERISA Affiliates with
respect to any Pension Plan, and no ERISA Event has occurred or is reasonably
expected to occur, other than ERISA Events that would not reasonably expected to
have a Material Adverse Effect.

 

C.                                    As of the most recent valuation date for
each Multiemployer Plan for which the actuarial report is available, the
potential liability of the Borrower or any of its ERISA Affiliates for a
complete withdrawal from such Multiemployer Plan (within the meaning of
Section 4203 of ERISA), when aggregated with such potential liability for a
complete withdrawal from all Multiemployer Plans, is not reasonably expected to
have a Material Adverse Effect.

 

4.12                        Environmental Protection.

 

A.                                    Neither the Borrower nor any of its
Subsidiaries nor any of their respective Facilities or operations is subject to
any outstanding written order, consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim, or any
Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

B.                                    Neither the Borrower nor any of its
Subsidiaries has received any letter or request for information under
Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any comparable state law, except to the
extent that such letter or request could not reasonably be expected to have a
Material Adverse Effect.

 

C.                                    There are and, to the Borrower’s and each
of its Subsidiaries’ knowledge, have been no conditions, occurrences, or
Hazardous Materials Activities which could reasonably be expected to form the
basis of an Environmental Claim against the Borrower or any of its Subsidiaries
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

55

--------------------------------------------------------------------------------


 

D.                                    Compliance with all current or reasonably
foreseeable future requirements pursuant to or under Environmental Laws could
not, individually or in the aggregate, reasonably be expected to give rise to a
Material Adverse Effect.

 

E.                                      Neither the Borrower nor any of its
Subsidiaries nor, to the knowledge of the Borrower, any predecessor of the
Borrower or any Subsidiary of such predecessor, has filed any notice under any
Environmental Law indicating past or present treatment of Hazardous Materials at
any Facility, and none of the Borrower’s nor any of its Subsidiaries’ operations
involves the generation, transportation, treatment, storage or disposal of
hazardous waste, as defined under 40 C.F.R. Parts 260 270 or any state
equivalent, except to the extent that any of the foregoing could not reasonably
be expected to have a Material Adverse Effect.

 

F.                                      No event or condition has occurred or is
occurring with respect to the Borrower or any of its Subsidiaries relating to
any Environmental Law, any Release of Hazardous Materials, or any Hazardous
Materials Activity which individually or in the aggregate has had, or could
reasonably be expected to have, a Material Adverse Effect.

 

SECTION 5.         AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that, so long as the Commitments shall remain
in effect and until payment in full of all Obligations (other than Surviving
Obligations) and cancellation or expiration of all Letters of Credit, unless the
provisions of this Section 5 are waived or amended in accordance with
Section 9.6, the Borrower shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 5.

 

5.1                               Financial Statements and Other Reports.

 

The Borrower will deliver to Administrative Agent:

 

(i)                                     Quarterly Financial Statements:  as soon
as publicly available, and in any event within 45 days after the end of each of
the first three (3) Fiscal Quarters of each Fiscal Year, the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such Fiscal Quarter, the related consolidated statements of income and
comprehensive income (loss) of the Borrower and its Subsidiaries for such Fiscal
Quarter and for the period from the beginning of the then-current Fiscal Year to
the end of such Fiscal Quarter, and the related consolidated statements of
changes in shareholders’ equity and cash flows of the Borrower and its
Subsidiaries for the period from the beginning of the then-current Fiscal Year
to the end of such Fiscal Quarter, setting forth in comparative form the
consolidated balance sheet as of the last day of the previous Fiscal Year and
consolidated statements of income (or, for periods ending on or after June 30,
2011, income and comprehensive income (loss)) and cash flows for the
corresponding period or periods of the previous Fiscal Year, all in reasonable
detail and certified by the chief financial officer of the Borrower as fairly
presenting, in all material respects, the financial condition of the Borrower
and its Subsidiaries as at the date indicated and the results of their
operations and cash flows for the periods indicated in conformity with GAAP,
subject to the absence of certain disclosures that are only required with
year-end financial statements and to changes resulting from audit and normal
year-end adjustments;

 

56

--------------------------------------------------------------------------------


 

(ii)                                  Annual Financial Statements:  as soon as
publicly available, and in any event within 90 days after the end of each Fiscal
Year, (i) the consolidated balance sheets of the Borrower and its Subsidiaries
as at the end of such Fiscal Year and the related consolidated statements of
income and comprehensive income (loss) changes in shareholders’ equity and cash
flows of the Borrower and its Subsidiaries for such Fiscal Year, setting forth
in each case in comparative form the corresponding figures for the previous
Fiscal Year, in reasonable detail and certified by the chief financial officer
of the Borrower as fairly presenting, in all material respects, the financial
condition of the Borrower and its Subsidiaries as at the date indicated and the
results of their operations and cash flows for the periods indicated; and
(ii) with respect to such consolidated financial statements a report thereon of
Deloitte and Touche LLP or other independent certified public accountants of
recognized national standing selected by the Borrower, and reasonably
satisfactory to the Administrative Agent (which report shall be unqualified as
to going concern and scope of audit, and shall state that such consolidated
financial statements fairly present, in all material respects, the consolidated
financial position of the Borrower and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards);

 

(iii)                               Compliance Certificate:  together with each
delivery of financial statements of the Borrower and its Subsidiaries pursuant
to Sections 5.1(i) and 5.1(ii), a duly executed and completed Compliance
Certificate;

 

(iv)                              Filings:  promptly upon their becoming
publicly available, copies of (a) all financial statements, reports, notices and
proxy statements sent by any Credit Party to its shareholders or other security
holders, and (b) all material information filed by any Credit Party or any of
their Subsidiaries with the Securities and Exchange Commission (or any
Governmental Authority succeeding to any or all of the functions of the
Securities and Exchange Commission) or any national securities exchange;

 

(v)                                 Notice of Default, etc.:  promptly upon (and
in any event within five (5) Business Days after) any Responsible Officer of the
Borrower obtaining knowledge (a) of any condition or event that constitutes an
Event of Default or Potential Event of Default or that notice has been given to
the Borrower or any of its Subsidiaries with respect thereto, (b) that any
Person has given any notice to the Borrower or any of its Subsidiaries or taken
any other action with respect to a claimed default or event or condition of the
type referred to in Section 8.2, or (c) of the occurrence of any event or change
that has caused or evidences, either in any case individually or in the
aggregate, a Material Adverse Effect, an Officer’s Certificate specifying the
nature and period of existence of such condition, event or change, or specifying
the notice given or action taken by any such Person and the nature of such
claimed Event of Default, Potential Event of Default, default, event or
condition, and what action the Borrower has taken, is taking and proposes to
take with respect thereto;

 

(vi)                              Notice of Litigation:  promptly upon (and in
any event within five (5) Business Days after) any Responsible Officer of any
Credit Party obtaining knowledge of (a) the institution of, or non-frivolous
threat of, any action, suit, proceeding, order, consent decree,

 

57

--------------------------------------------------------------------------------


 

settlement (whether administrative, judicial or otherwise), governmental
investigation or arbitration against or affecting the Borrower or any of its
Subsidiaries or any of their respective property (collectively, “Proceedings”)
or (b) any material development in any such Proceeding that, in the case of
either (a) or (b), could be reasonably expected, individually or in the
aggregate, to have a Material Adverse Effect, or seeks to enjoin or otherwise
prevent the consummation of, or to recover any damages or obtain relief as a
result of, the transactions contemplated hereby, written notice thereof together
with such other information as may be reasonably available to the Borrower or
such Subsidiary to enable Lenders and their counsel to evaluate such matters;

 

(vii)                           Change in Rating:  promptly upon (and in any
event within five (5) Business Days after) obtaining knowledge thereof, written
notice of any changes in the rating given the Borrower by Moody’s, S&P or Fitch;

 

(viii)                        ERISA:  (i) promptly upon becoming aware of the
occurrence of or forthcoming occurrence of any ERISA Event, a written notice
specifying the nature thereof, what action the Borrower or any of its ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the Internal Revenue Service, the
United States Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, copies of (1) all notices received by the
Borrower or any of its ERISA Affiliates from a Multiemployer Plan sponsor
concerning an ERISA Event; and (2) such other documents or governmental reports
or filings relating to any Pension Plan as the Administrative Agent shall
reasonably request;

 

(ix)                                Environmental Reports and Audits:  as soon
as practicable following receipt thereof, copies of all environmental audits and
reports with respect to environmental matters at any property, plant or other
Facility or which relate to any environmental liabilities of the Borrower or its
Subsidiaries which, in any such case, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect; and

 

(x)                                   Other Information:  with reasonable
promptness, such other information and data with respect to the Credit Parties
and their Subsidiaries as from time to time may be reasonably requested by the
Administrative Agent or any Lender.

 

5.2                               Books and Records.

 

The Borrower will, and will cause each of its Subsidiaries to keep proper books
of records and account in which full, true and correct entries in all material
respects in conformity with GAAP consistently applied shall be made of all
material dealings and transactions in relation to its business and activities
and permit representatives or agents of the Administrative Agent or any Lender
to visit and inspect any of its properties or assets and examine and make
abstracts from any of its books and records upon reasonable prior notice during
normal business hours and as often as may reasonably be desired, and to discuss
the business, operations, properties and financial and other condition of the
Borrower and its Subsidiaries with officers and employees of the Borrower and
independent public accountants of the Borrower and its Subsidiaries so long as
the Borrower is provided the opportunity to participate in such discussions.

 

58

--------------------------------------------------------------------------------


 

5.3                               Existence.

 

Except as otherwise permitted by Section 6.3, the Borrower will, and will cause
each of its Subsidiaries to, at all times preserve and keep in full force and
effect its existence and all rights, privileges, licenses and franchises
material to its business; provided that no Subsidiary (other than a Credit
Party) shall be required to maintain its existence and neither the Borrower nor
any Subsidiary shall be required to preserve any such right, privilege, license
or franchise so long as, in each case, the failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

5.4                               Insurance.

 

The Borrower will maintain or cause to be maintained, with financially sound and
reputable insurers, such public liability insurance, third party property damage
insurance, business interruption insurance and casualty insurance with respect
to liabilities, losses or damage in respect of the assets, properties and
businesses of the Borrower and its Subsidiaries as may customarily be carried or
maintained under similar circumstances by Persons of established reputation
engaged in similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such Persons.

 

5.5                               Payment of Taxes.

 

The Borrower will, and will cause each of its Subsidiaries to, pay all federal
income Taxes and other material Taxes imposed upon it or any of its properties
or assets or in respect of any of its income, businesses or franchises before
any penalty or fine accrues thereon; provided no such Tax need be paid (a) if it
is being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted, so long as adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP shall have been made
therefor or (b) if the aggregate amount of all unpaid Taxes that have not been
paid by the Borrower and its Subsidiaries (excluding amounts being contested as
provided in clause (a)) could not reasonably be expected to have a Material
Adverse Effect.  The Borrower will not, nor will it permit any of its
Subsidiaries to, file or consent to the filing of any consolidated income Tax
return with any Person (other than the Borrower or any of its Subsidiaries).

 

5.6                               Maintenance of Properties.The Borrower will,
and will cause each of its Subsidiaries to, maintain or cause to be maintained
in good repair, working order and condition, ordinary wear and tear excepted,
all material properties used or useful in the business of the Borrower and its
Subsidiaries and from time to time will make or cause to be made all appropriate
repairs, renewals and replacements thereof, except where the failure to do so
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

5.7                               Compliance with Laws.

 

The Borrower will, and will cause each of its Subsidiaries to, comply with the
requirements of all Applicable Laws, rules, regulations and orders of any
Governmental Authority (including, but not limited to, all Environmental Laws),
noncompliance with which could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

59

--------------------------------------------------------------------------------


 

5.8                               Use of Proceeds.

 

A.                                    Proceeds of Loans.  The proceeds of each
Loan and each Letter of Credit shall be used for general corporate purposes.

 

B.                                    Margin Regulations.  No part of the
proceeds of the Loans made to a Credit Party will be used to purchase or carry
any Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock in violation of the provisions of Regulation T, U or X
of the Board of Governors of the Federal Reserve System.

 

5.9                               Claims Pari Passu.

 

Each Credit Party shall ensure that at all times the Obligations and any other
claims of the Lead Arrangers, the Agents and the Lenders arising hereunder or
under any other Loan Document rank at least pari passu with the claims of such
Credit Party’s other senior unsecured creditors, except those creditors whose
claims are preferred by any bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally.

 

SECTION 6.         NEGATIVE COVENANTS

 

The Borrower covenants and agrees that, so long as the Commitments hereunder
shall remain in effect and until payment in full of all Obligations (other than
Surviving Obligations) and cancellation or expiration of all Letters of Credit,
unless the provisions of this Section 6 are waived or amended in accordance with
Section 9.6, the Borrower shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 6.

 

6.1                               Liens.

 

The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, create, incur, assume or permit to exist any Lien on or
with respect to any property or asset of any kind of the Borrower or any of its
Subsidiaries, whether now owned or hereafter acquired, or any income or profits
therefrom, except:

 

(i)                                     Liens existing on the Effective Date and
described on Schedule 6.1 hereto and other Liens securing Indebtedness existing
on the Effective Date the individual principal amount of which does not exceed
$500,000;

 

(ii)                                  Liens imposed by law for Taxes that are
not yet required to be paid pursuant to Section 5.5;

 

(iii)                               statutory Liens of landlords, banks
(including rights of set-off), carriers, warehousemen, mechanics, repairmen,
workmen and material men, and other Liens imposed by law, in each case incurred
in the ordinary course of business for amounts not yet overdue or for amounts
that are overdue and that (in the case of any such amounts overdue for a period
in excess of five days) are being contested in good faith by appropriate
proceedings, so long as such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made for any such contested
amounts;

 

60

--------------------------------------------------------------------------------


 

(iv)                              deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, performance and return-of-money bonds and other similar obligations
(exclusive of obligations for the payment of borrowed money or other
Indebtedness) incurred in the ordinary course of business;

 

(v)                                 easements, rights-of-way, restrictions,
encroachments, and other minor defects or irregularities in title to real
property of the Borrower or any Subsidiary of the Borrower, in each case which
do not and will not, individually or in the aggregate, interfere in any material
respect with the use or value thereof;

 

(vi)                              any interest or title of a lessor or sublessor
under any operating or true lease of real estate entered into by the Borrower or
one of its Subsidiaries in the ordinary course of its business covering only the
assets so leased;

 

(vii)                           Liens securing Indebtedness pursuant to Capital
Leases; provided that (a) such Liens are only in respect of the property or
assets subject to, and secure only, such Capital Leases, (b) Indebtedness of
Subsidiaries under Capital Leases shall be limited by the provisions of
Section 6.2 and (c) the aggregate amount of all Indebtedness of the Borrower
under Capital Leases shall not at any time exceed $100,000,000;

 

(viii)                        purchase money Liens in real property,
improvements thereto or equipment hereafter acquired (or, in the case of
improvements, constructed) by the Borrower or one of its Subsidiaries; provided
that (a) such Lien secures Indebtedness permitted by Section 6.2, (b) such Lien
is incurred, and the Indebtedness secured thereby is created, within ninety (90)
days after completion of such acquisition (or construction), (c) the
Indebtedness secured thereby does not exceed 100% of the lesser of the cost or
the fair market value of such real property, improvements or equipment at the
time of such acquisition (or construction) and (d) such Lien does not apply to
any other property or assets of the Borrower or any of its Subsidiaries;

 

(ix)                                Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(x)                                   licenses of patents, trademarks and other
intellectual property rights granted by the Borrower or any of its Subsidiaries
in the ordinary course of business and not interfering in any respect with the
ordinary conduct of the business of the Borrower or such Subsidiary; and

 

(xi)                                Liens on assets of Persons acquired after
the Effective Date; provided that such Liens exist at the time such Person
becomes a Subsidiary and were not created in anticipation thereof;

 

(xii)                             Liens incurred in connection with Qualified
Receivables Transactions;

 

(xiii)                          Any Lien incurred to renew, extend or refinance
obligations secured by a Lien referred to in clause (viii) or (xi) above,
provided that (a) the principal or face amount of the

 

61

--------------------------------------------------------------------------------


 

obligations secured by any such Lien does not exceed the outstanding principal
or face amount of the obligations so renewed, extended or refinanced immediately
prior to such renewal, extension or refinancing and (b) any such Lien attaches
solely to the assets that secured the obligations so renewed, extended or
refinanced;

 

(xiv)                         Liens on cash provided as cash collateral as
required under the terms hereof; and

 

(xv)                            Liens not otherwise permitted by the foregoing
clauses of this Section 6.1 securing obligations in an aggregate principal
amount at any time outstanding not to exceed 7.5% of Consolidated Total Assets.

 

Notwithstanding any of the foregoing exceptions, the Credit Parties will not,
and will not permit any of their Subsidiaries to, create, incur, assume or
suffer to exist any Lien upon the Capital Stock of any of their Subsidiaries or
any Indebtedness owed to it by the Credit Parties or any of their Subsidiaries,
excluding (A) any Lien on Capital Stock of or Indebtedness owed to a Person that
exists at the time such Person becomes a Subsidiary and was not created in
anticipation thereof; (B) Liens described in clause (ii) above; (C) judgment and
attachment Liens that do not constitute an Event of Default; and (D) inchoate
Liens arising involuntarily under applicable law.

 

6.2                               Indebtedness.

 

The Borrower shall not permit any of its Subsidiaries to, directly or
indirectly, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to, any Indebtedness, except:

 

(i)                                     Indebtedness owing by any wholly-owned
Subsidiary of the Borrower to the Borrower or another wholly-owned Subsidiary of
the Borrower;

 

(ii)                                  Indebtedness existing on the Effective
Date and set forth on Schedule 6.2, but, in each case, not any extensions,
renewals or replacements of such Indebtedness except (a) renewals and extensions
expressly provided for in the agreements evidencing any such Indebtedness as the
same are in effect on the date of this Agreement and (b) refinancings and
extensions of any such Indebtedness if the terms and conditions thereof are not
less favorable to the obligor thereon or to the Lenders than the Indebtedness
being refinanced or extended or are otherwise on substantially then prevailing
market terms, and the average life to maturity thereof is greater than or equal
to that of the Indebtedness being refinanced or extended; provided such
Indebtedness permitted under the immediately preceding clause (a) or (b) above
shall not (A) include Indebtedness of an obligor that was not an obligor with
respect to the Indebtedness being extended, renewed or refinanced, (B) exceed in
a principal amount the Indebtedness being renewed, extended or refinanced or
(C) be incurred, created or assumed if any Potential Event of Default or Event
of Default has occurred and is continuing or would result therefrom;

 

(iii)                               Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business, provided
that such Indebtedness is extinguished within seven (7) Business Days of its
incurrence;

 

62

--------------------------------------------------------------------------------


 

(iv)                              Indebtedness owed to (including obligations in
respect of letters of credit or bank guarantees or similar instruments for the
benefit of) any Person providing workers’ compensation, health, disability or
other employee benefits or property, casualty or liability insurance to the
Borrower or any of its Subsidiaries, pursuant to reimbursement or
indemnification obligations to such Person, provided that upon the incurrence of
Indebtedness with respect to reimbursement obligations regarding workers’
compensation claims, such obligations are reimbursed not later than 30 days
following such incurrence;

 

(v)                                 Indebtedness incurred by any Subsidiary of
the Borrower arising from agreements providing for indemnification, adjustment
of purchase price or similar obligations, or from guaranties or letters of
credit, surety bonds or performance bonds securing the performance of the
Borrower or any such Subsidiary pursuant to such agreements, in connection with
permitted dispositions of any business or asset (including the stock of any
Subsidiary of the Borrower);

 

(vi)                              Indebtedness which may be deemed to exist
pursuant to any guaranties, performance, surety, statutory, appeal or similar
obligations incurred in the ordinary course of business of the Borrower and its
Subsidiaries;

 

(vii)                           guaranties in the ordinary course of business of
the obligations of suppliers, customers, franchisees and licensees of the
Borrower and its Subsidiaries;

 

(viii)                        Indebtedness (including guarantees of any such
Indebtedness) of a Subsidiary located in a country other than the U.S.; provided
that the outstanding principal amount of all Indebtedness permitted by this
clause (viii) (without double counting guarantees of any such Indebtedness)
shall not at any time exceed $100,000,000;

 

(ix)                                the Obligations;

 

(x)                                   contingent obligations under letters of
credit issued in the ordinary course of business to support trade obligations;

 

(xi)                                Indebtedness of any Person acquired after
the Effective Date; provided that such Indebtedness exists at the time such
Person becomes a Subsidiary and was not created in anticipation thereof; and

 

(xii)                             other Indebtedness in an aggregate principal
amount at any time outstanding not to exceed 10% of Consolidated Total Assets.

 

6.3                               Restriction on Fundamental Changes and Asset
Sales.

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, enter
into any transaction of merger or consolidation, or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or sub-lease (as lessor or sub-lessor), exchange, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or substantially
all of its business, assets or property; provided that so long as no Event of
Default or Potential Event of Default exists or would result therefrom:

 

63

--------------------------------------------------------------------------------


 

(i)                                     any Subsidiary of the Borrower may merge
or consolidate with or into, or dispose of assets to, any other Subsidiary or to
the Borrower;

 

(ii)                                  any Subsidiary may merge or consolidate
with or into another Person, convey, transfer, lease or otherwise dispose of all
or any portion of its assets so long as (A) the consideration received in
respect of such merger, consolidation, conveyance, transfer, lease or other
disposition is at least equal to the fair market value of such assets and (B) no
Material Adverse Effect could reasonably be expected to result from such merger,
consolidation, conveyance, transfer, lease or other disposition; and

 

(iii)                               the Borrower may merge with any other Person
so long as the Borrower is the surviving entity.

 

6.4                               Conduct of Business.

 

From and after the Effective Date, the Borrower shall not, and shall not permit
any of its Subsidiaries to, engage in any material business or conduct any
activities other than (a) businesses conducted by the Borrower and its
Subsidiaries as of the Effective Date and (b) any businesses reasonably related
to the foregoing.

 

6.5                               Transactions with Affiliates.

 

The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service or the making of any intercompany loan) with any Affiliate of the
Borrower or any of its Subsidiaries that has terms that are less favorable to
the Borrower or such Subsidiary, as the case may be, than those that might be
obtained at the time in a comparable arm’s length transaction from a Person who
is not an Affiliate; provided the foregoing restriction shall not apply to
(a) any transaction between the Borrower and its Subsidiaries or between such
Subsidiaries to the extent otherwise permitted hereunder; (b) reasonable and
customary fees paid to members of any board of directors (or similar governing
body) of the Borrower or any of its Subsidiaries; (c) compensation arrangements
for officers and other employees of the Borrower and its Subsidiaries entered
into in the ordinary course of business; (d) transactions described on Schedule
6.5; and (e) transactions in connection with Qualified Receivables Transactions
permitted under this Agreement.

 

6.6                               Financial Covenant.

 

A.                                    Leverage Ratio.  The Borrower shall not
permit the Leverage Ratio as of the last day of any Fiscal Quarter to be greater
than 3.50 to 1.

 

B.                                    Certain Calculations.  With respect to any
period during which the Borrower or any Subsidiary has completed an Acquisition
or an Asset Sale that the Borrower or the Administrative Agent (acting at the
request or with the consent of the Requisite Lenders) reasonably determines, as
evidenced by a notice to the other, is material (each, a “Subject Transaction”),
for purposes of determining compliance with the financial covenant set forth in
this Section 6.6, Consolidated Adjusted EBITDA shall be calculated with respect
to such period on a pro forma basis using the historical audited financial
statements of any business so acquired or to be acquired or sold or to be sold
and the consolidated financial statements of the Borrower

 

64

--------------------------------------------------------------------------------


 

and its Subsidiaries which shall be reformulated as if such Subject Transaction,
and any Indebtedness incurred or repaid in connection therewith, had been
consummated or incurred or repaid at the beginning of such period.

 

SECTION 7.         GUARANTY

 

7.1                               Guaranty of the Obligations.

 

The Guarantor hereby irrevocably and unconditionally guarantees to the
Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Obligations of the Subsidiary Borrowers when the
same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the “Guaranteed
Obligations”).

 

7.2                               Payment by the Borrower.

 

The Guarantor hereby agrees, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against the Guarantor by virtue hereof, that upon the failure of any Subsidiary
Borrower to pay any of the Guaranteed Obligations when and as the same shall
become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a)), the Guarantor will upon demand pay, or cause to be
paid, in Cash, to the Administrative Agent for the ratable benefit of the
Beneficiaries, an amount equal to the sum of the unpaid principal amount of all
Guaranteed Obligations then due as aforesaid, accrued and unpaid interest on
such Guaranteed Obligations (including interest which, but for such Subsidiary
Borrower becoming the subject of a case under the Bankruptcy Code, would have
accrued on such Guaranteed Obligations, whether or not a claim is allowed
against such Credit Party for such interest in the related bankruptcy case) and
all other Guaranteed Obligations then owed to the Beneficiaries as aforesaid.

 

7.3                               Liability of Guarantor Absolute.

 

The Guarantor agrees that its Obligations hereunder are irrevocable, absolute,
independent and unconditional and shall not be affected by any circumstance
which constitutes a legal or equitable discharge of a guarantor or surety other
than payment in full of the Guaranteed Obligations.  In furtherance of the
foregoing and without limiting the generality thereof, the Guarantor agrees as
follows:

 

(a)                                  this Guaranty is a guaranty of payment when
due and not of collectability.  This Guaranty is a primary obligation of the
Guarantor and not merely a contract of surety;

 

(b)                                 the Administrative Agent may enforce this
Guaranty upon the occurrence of an Event of Default notwithstanding the
existence of any dispute between any Credit Party and any Beneficiary with
respect to the existence of such Event of Default;

 

65

--------------------------------------------------------------------------------


 

(c)                                  the Obligations of the Guarantor hereunder
are independent of the Obligations of the Borrower and the Subsidiary Borrowers
and the obligations of any other guarantor (including any other Guarantor), and
a separate action or actions may be brought and prosecuted against the Guarantor
whether or not any action is brought against the Borrower or any Subsidiary
Borrower or any of such other guarantors and whether or not the Borrower or any
Subsidiary Borrower is joined in any such action or actions;

 

(d)                                 payment by the Guarantor of a portion, but
not all, of the Guaranteed Obligations shall in no way limit, affect, modify or
abridge the Guarantor’s liability for any portion of the Guaranteed Obligations
which has not been paid.  Without limiting the generality of the foregoing, if
the Administrative Agent is awarded a judgment in any suit brought to enforce
the Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release the Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit;

 

(e)                                  any Beneficiary, upon such terms as it
deems appropriate, without notice or demand and without affecting the validity
or enforceability hereof or giving rise to any reduction, limitation,
impairment, discharge or termination of the Guarantor’s liability hereunder,
from time to time may (i) renew, extend, accelerate, increase the rate of
interest on, or otherwise change the time, place, manner or terms of payment of
the Guaranteed Obligations; (ii) settle, compromise, release or discharge, or
accept or refuse any offer of performance with respect to, or substitutions for,
the Guaranteed Obligations or any agreement relating thereto and/or subordinate
the payment of the same to the payment of any other obligations; (iii) request
and accept other guaranties of the Guaranteed Obligations and take and hold
security for the payment hereof or the Guaranteed Obligations; (iv) release,
surrender, exchange, substitute, compromise, settle, rescind, waive, alter,
subordinate or modify, with or without consideration, any security for payment
of the Guaranteed Obligations, any other guaranties of the Guaranteed
Obligations, or any other obligation of any Person with respect to the
Guaranteed Obligations; (v) enforce and apply any security now or hereafter held
by or for the benefit of such Beneficiary in respect hereof or the Guaranteed
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that such Beneficiary may have against any such security,
in each case as such Beneficiary in its discretion may determine consistent
herewith and any applicable security agreement, including foreclosure on any
such security pursuant to one or more judicial or nonjudicial sales, whether or
not every aspect of any such sale is commercially reasonable, and even though
such action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of the Guarantor against any Subsidiary
Borrower or any security for the Guaranteed Obligations; and (vi) exercise any
other rights available to it under the Loan Documents; and

 

(f)                                    this Guaranty and the obligations of the
Guarantor hereunder shall be valid and enforceable and shall not be subject to
any reduction, limitation, impairment, discharge or termination for any reason
(other than payment in full of the Guaranteed Obligations), including the
occurrence of any of the following, whether or not the

 

66

--------------------------------------------------------------------------------


 

Guarantor shall have had notice or knowledge of any of them:  (i) any failure or
omission to assert or enforce or agreement or election not to assert or enforce,
or the stay or enjoining, by order of court, by operation of law or otherwise,
of the exercise or enforcement of, any claim or demand or any right, power or
remedy (whether arising under the Loan Documents, at law, in equity or
otherwise) with respect to the Guaranteed Obligations or any agreement relating
thereto, or with respect to any other guaranty of or security for the payment of
the Guaranteed Obligations; (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) hereof, any
other Loan Document or any agreement or instrument executed pursuant thereto, or
of any other guaranty or security for the Guaranteed Obligations, in each case
whether or not in accordance with the terms hereof or such Loan Document or any
agreement relating to such other guaranty or security; (iii) the Guaranteed
Obligations, or any agreement relating thereto, at any time being found to be
illegal, invalid or unenforceable in any respect; (iv) the application of
payments received from any source (other than payments received pursuant to the
other Loan Documents or from the proceeds of any security for the Guaranteed
Obligations, except to the extent such security also serves as collateral for
Indebtedness other than the Guaranteed Obligations) to the payment of
Indebtedness other than the Guaranteed Obligations, even though any Beneficiary
might have elected to apply such payment to any part or all of the Guaranteed
Obligations; (v) any Beneficiary’s consent to the change, reorganization or
termination of the corporate structure or existence of the Borrower or any of
its Subsidiaries and to any corresponding restructuring of the Guaranteed
Obligations; (vi) any failure to perfect or continue perfection of a security
interest in any collateral which secures any of the Guaranteed Obligations;
(vii) any defenses, set offs or counterclaims which any Credit Party may allege
or assert against any Beneficiary in respect of the Guaranteed Obligations,
including failure of consideration, breach of warranty, payment, statute of
frauds, statute of limitations, accord and satisfaction and usury; and
(viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of the
Guarantor as an obligor in respect of the Guaranteed Obligations.

 

7.4                               Waivers by Guarantor.

 

The Guarantor hereby waives, for the benefit of Beneficiaries:  (a) any right to
require any Beneficiary, as a condition of payment or performance by the
Guarantor, to (i) proceed against the Borrower or the Subsidiary Borrowers, any
other guarantor of the Guaranteed Obligations or any other Person, (ii) proceed
against or exhaust any security held from the Borrower or any Subsidiary
Borrower, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any Deposit Account or credit on the books of any
Beneficiary in favor of the Borrower or any Subsidiary Borrower or any other
Person, or (iv) pursue any other remedy in the power of any Beneficiary
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of the Borrower or any Subsidiary
Borrower including any defense based on or arising out of the illegality, lack
of validity or unenforceability of the Guaranteed Obligations or any agreement
or instrument relating thereto or by reason of the cessation of the liability of
the Borrower or any Subsidiary Borrower from any cause other than payment in
full of the Guaranteed Obligations; (c) any defense based upon

 

67

--------------------------------------------------------------------------------


 

any statute or rule of law which provides that the obligation of a surety must
be neither larger in amount nor in other respects more burdensome than that of
the principal; (d) any defense based upon any Beneficiary’s errors or omissions
in the administration of the Guaranteed Obligations, except behavior which
amounts to bad faith; (e) (i) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of the Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting the Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder, notices of any
renewal, extension or modification of the Guaranteed Obligations or any
agreement related thereto, notices of any extension of credit to any Subsidiary
Borrower and notices of any of the matters referred to in Section 7.2 and any
right to consent to any thereof; and (g) any defenses or benefits that may be
derived from or afforded by law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms hereof.

 

7.5                               Guarantor’s Rights of Subrogation,
Contribution, etc.

 

Until the Guaranteed Obligations shall have been indefeasibly paid in full and
the Commitments shall have terminated and all Letters of Credit shall have
expired or been cancelled, the Guarantor hereby waives any claim, right or
remedy, direct or indirect, that the Guarantor now has or may hereafter have
against any Subsidiary Borrower or any of its assets in connection with this
Guaranty or the performance by the Guarantor of its Obligations hereunder, in
each case whether such claim, right or remedy arises in equity, under contract,
by statute, under common law or otherwise and including (a) any right of
subrogation, reimbursement or indemnification that the Guarantor now has or may
hereafter have against any Subsidiary Borrower with respect to the Guaranteed
Obligations, (b) any right to enforce, or to participate in, any claim, right or
remedy that any Beneficiary now has or may hereafter have against any Subsidiary
Borrower, and (c) any benefit of, and any right to participate in, any
collateral or security now or hereafter held by any Beneficiary.  In addition,
until the Guaranteed Obligations shall have been indefeasibly paid in full and
the Commitments shall have terminated and all Letters of Credit shall have
expired or been cancelled, the Guarantor shall withhold exercise of any right of
contribution the Guarantor may have against any other guarantor (including any
other Guarantor) of the Guaranteed Obligations.  The Guarantor further agrees
that, to the extent the waiver or agreement to withhold the exercise of its
rights of subrogation, reimbursement, indemnification and contribution as set
forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or
indemnification the Guarantor may have against any Subsidiary Borrower or
against any collateral or security, and any rights of contribution the Guarantor
may have against any such other guarantor, shall be junior and subordinate to
any rights any Beneficiary may have against any Subsidiary Borrower, to all
right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other
guarantor.  If any amount shall be paid to the Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been finally and indefeasibly
paid in full, such amount shall be held in trust for the Administrative Agent on
behalf of the Beneficiaries and shall forthwith be paid over to the

 

68

--------------------------------------------------------------------------------


 

Administrative Agent for the benefit of the Beneficiaries to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.

 

7.6                               Subordination of Other Obligations.

 

Any Indebtedness of any Subsidiary Borrower now or hereafter held by the
Guarantor is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such Indebtedness collected or received by the Guarantor
after an Event of Default has occurred and is continuing shall be held in trust
for the Administrative Agent on behalf of the Beneficiaries and shall forthwith
be paid over to the Administrative Agent for the benefit of the Beneficiaries to
be credited and applied against the Guaranteed Obligations but without
affecting, impairing or limiting in any manner the liability of the Guarantor
under any other provision hereof.

 

7.7                               Continuing Guaranty.

 

This Guaranty is a continuing guaranty and shall remain in effect until all of
the Guaranteed Obligations shall have been paid in full and the Commitments
shall have terminated and all Letters of Credit shall have expired or been
cancelled.  The Guarantor hereby irrevocably waives any right to revoke this
Guaranty as to future transactions giving rise to any Guaranteed Obligations.

 

7.8                               Authority of Credit Parties.

 

It is not necessary for any Beneficiary to inquire into the capacity or powers
of any Credit Party or the officers, directors or any agents acting or
purporting to act on behalf of any of them.

 

7.9                               Financial Condition of Credit Parties.

 

Any Credit Extension may be made to any Credit Party or continued from time to
time, without notice to or authorization from the Guarantor regardless of the
financial or other condition of any Credit Party at the time of any such grant
or continuation is entered into, as the case may be.  No Beneficiary shall have
any obligation to disclose or discuss with the Guarantor its assessment, or the
Guarantor’s assessment, of the financial condition of any Credit Party.  The
Guarantor has adequate means to obtain information from the other Credit Parties
on a continuing basis concerning the financial condition of the other Credit
Parties and their ability to perform their Obligations under the Loan Documents,
and the Guarantor assumes the responsibility for being and keeping informed of
the financial condition of the other Credit Parties and of all circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations.  The
Guarantor hereby waives and relinquishes any duty on the part of any Beneficiary
to disclose any matter, fact or thing relating to the business, operations or
conditions of any other Credit Parties now known or hereafter known by any
Beneficiary.

 

7.10                        Bankruptcy, etc.

 

(a)                                  So long as any Guaranteed Obligations
remain outstanding, the Guarantor shall not, without the prior written consent
of the Administrative Agent acting pursuant to the instructions of the Requisite
Lenders, commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against any other Credit
Party.  The Obligations of the Guarantor hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or

 

69

--------------------------------------------------------------------------------


 

proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of any Credit Party or
by any defense which such Credit Party or any other Credit Party may have by
reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.

 

(b)                                 The Guarantor acknowledges and agrees that
any interest on any portion of the Guaranteed Obligations which accrues after
the commencement of any case or proceeding referred to in clause (a) above (or,
if interest on any portion of the Guaranteed Obligations ceases to accrue by
operation of law by reason of the commencement of such case or proceeding, such
interest as would have accrued on such portion of the Guaranteed Obligations if
such case or proceeding had not been commenced) shall be included in the
Guaranteed Obligations because it is the intention of the Guarantor and the
Beneficiaries that the Guaranteed Obligations which are guaranteed by the
Guarantor pursuant hereto should be determined without regard to any rule of law
or order which may relieve any other Credit Party of any portion of such
Guaranteed Obligations.  The Guarantor will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
person to pay the Administrative Agent, or allow the claim of the Administrative
Agent in respect of, any such interest accruing after the date on which such
case or proceeding is commenced.

 

(c)                                  In the event that all or any portion of the
Guaranteed Obligations are paid by any Credit Party, the Obligations of the
Guarantor hereunder shall continue and remain in full force and effect or be
reinstated, as the case may be, in the event that all or any part of such
payment(s) are rescinded or recovered directly or indirectly from any
Beneficiary as a preference, fraudulent transfer or otherwise, and any such
payments which are so rescinded or recovered shall constitute Guaranteed
Obligations for all purposes hereunder.

 

SECTION 8.         EVENTS OF DEFAULT

 

If any of the following conditions or events (each an “Event of Default”) shall
occur:

 

8.1                               Failure to Make Payments When Due.

 

Failure by any Credit Party to pay (i) any principal of any Loan when due,
whether at stated maturity, by acceleration, by mandatory prepayment, by demand
pursuant to Section 7 or otherwise; (ii) when due any amount payable to the
Issuing Bank in reimbursement of any drawing under a Letter of Credit; or
(iii) any interest on any Loan or any fee or any other amount due under this
Agreement, including the delivery of cash collateral for Letters of Credit that
expire on or after the Maturity Date, within five (5) Business Days after the
date due; or

 

8.2                               Default in Other Agreements.

 

With respect to one or more items of Indebtedness (other than Indebtedness
referred to in Section 8.1 above) in excess of $100,000,000 in the aggregate,
(i) failure of any Credit Party or any of its Subsidiaries to pay when due any
principal of or interest on or any other amount payable with respect thereto
beyond the end of any applicable grace period; or (ii) breach or default by any
Credit Party or any of its Subsidiaries with respect to any other material term
of

 

70

--------------------------------------------------------------------------------


 

(a) one or more items of such Indebtedness or (b) any loan agreement, mortgage,
indenture or other agreement relating to such item(s) of Indebtedness, in each
case beyond the end of any grace period provided therefor, if any, if the effect
of such breach or default is to cause, or to permit the holder or holders of
such Indebtedness (or a trustee on behalf of such holder or holders) to cause,
such Indebtedness to become or be declared due and payable (or redeemable) prior
to its stated maturity or the stated maturity of any underlying obligation, as
the case may be; or

 

8.3                               Breach of Certain Covenants.

 

Failure of any Credit Party to perform or comply with any term or condition
contained in Sections 5.1(v)(a), 5.3 (solely with respect to (1) the existence
of any Credit Party and (2) the failure of the Borrower to preserve or keep in
full force and effect its rights, privileges, licenses and franchises if such
failure would reasonably be expected to have a Material Adverse Effect), 5.9 or
6 of this Agreement; or

 

8.4                               Breach of Representation or Warranty.

 

Any representation, warranty, certification or other statement made by any
Credit Party in any Loan Document or in any statement or certificate at any time
given by such Credit Party in writing pursuant thereto or in connection
therewith shall be false in any material respect on the date as of which made;
or

 

8.5                               Other Defaults Under Loan Documents.

 

Any Credit Party shall default in the performance of or compliance with any term
contained in this Agreement or any other Loan Document (other than those
specified in Sections 8.1, 8.2, 8.3 and 8.4) and such default or non-compliance
shall not be cured or waived within thirty (30) days after the applicable Credit
Party shall have received notice from the Administrative Agent of such default;
or

 

8.6                               Involuntary Bankruptcy; Appointment of
Receiver, etc.

 

(i)                       A court of competent jurisdiction shall enter a decree
or order for relief in respect of the Borrower or any Significant Subsidiary in
an involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or (ii) an involuntary case shall be commenced
against the Borrower or any Significant Subsidiary under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
examiner, custodian or other officer having similar powers over the Borrower or
any Significant Subsidiary, or over all or a substantial part of their
respective property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee, examiner or other
custodian of the Borrower or any Significant Subsidiary for all or a substantial
part of their respective property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of the Borrower or any Significant Subsidiary, and any such event
described in this clause (ii) shall continue for sixty (60) days unless
dismissed, bonded or discharged; or

 

71

--------------------------------------------------------------------------------


 

8.7                               Voluntary Bankruptcy; Appointment of
Receiver, etc.

 

The Borrower or any Significant Subsidiary shall have an order for relief
entered with respect to it or commence a voluntary case under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; or the Borrower or any Significant Subsidiary shall make
any assignment for the benefit of creditors; or the Borrower or any Significant
Subsidiary shall be unable, or shall fail generally, or shall admit in writing
their respective inability, to pay its debts as such debts become due; or the
board of directors (or similar governing body) of the Borrower or any
Significant Subsidiary (or any committee thereof) shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to in this
Section 8.7 or in Section 8.6 above; or

 

8.8                               Judgments and Attachments.

 

Any money judgment, writ or warrant of attachment or similar process involving
in excess of $100,000,000 (not adequately covered by insurance as to which a
solvent and unaffiliated insurance company has acknowledged coverage) shall be
entered or filed against the Borrower or any of its Subsidiaries, or any of
their respective assets, and shall remain undischarged, unvacated, unbonded or
unstayed for a period of sixty (60) days (or in any event later than five
(5) days prior to the date of any proposed sale thereunder); or

 

8.9                               Dissolution.

 

Any order, judgment or decree shall be entered against the Borrower or any
Significant Subsidiary decreeing the dissolution or split up of such Person; or

 

8.10                        ERISA Events.

 

There shall occur one or more ERISA Events which individually or in the
aggregate results in or would reasonably be expected to result in liability of
the Borrower or any of its Subsidiaries or any of their respective ERISA
Affiliates in excess of $100,000,000 during the term of this Agreement; or there
shall exist any fact or circumstance that reasonably would be expected to result
in the imposition of a Lien or security interest under Section 430(k) of the
Internal Revenue Code or under Section 303(k) of ERISA; or

 

8.11                        Change in Control.

 

A Change of Control shall occur; or

 

8.12                        Repudiation of Obligations.

 

At any time after the execution and delivery thereof, (i) the Guaranty for any
reason, other than the satisfaction in full of all Obligations, shall cease to
be in full force and effect (other than in accordance with its terms) or shall
be declared to be null and void or the Guarantor shall repudiate its Obligations
thereunder, (ii) this Agreement for any reason shall cease to be in full force
and effect (other than by reason of the satisfaction in full of the Obligations)
or shall be declared null and void, or (iii) any Credit Party shall contest the
validity or enforceability of any

 

72

--------------------------------------------------------------------------------


 

Loan Document, or deny that it has any further liability under any Loan Document
to which it is a party;

 

THEN, (1) upon the occurrence of any Event of Default described in Section 8.6
or 8.7, automatically, and (2) upon the occurrence of any other Event of
Default, at the request of (or with the consent of) Requisite Lenders, upon
notice to the Borrower by the Administrative Agent, (A) the Commitments, if any,
of each Lender having such Commitments and the obligation of the Issuing Bank to
issue any Letter of Credit shall immediately terminate; (B) each of the
following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Credit Party:  (I) the unpaid principal amount
of and accrued interest on the Loans, (II) an amount equal to the maximum amount
that may at any time be drawn under all Letters of Credit then outstanding
(regardless of whether any beneficiary under any such Letter of Credit shall
have presented, or shall be entitled at such time to present, the drafts or
other documents or certificates required to draw under such Letters of Credit),
and (III) all other Obligations; provided the foregoing shall not affect in any
way the obligations of Lenders under Section 2.2E; and (C) the Administrative
Agent shall direct the Borrower to pay (and the Borrower hereby agrees upon
receipt of such notice, or upon the occurrence of any Event of Default specified
in Sections 8.6 and 8.7 to pay) to the Administrative Agent such additional
amounts of cash, to be held as security for the Borrower’s reimbursement
Obligations in respect of Letters of Credit then outstanding, equal to the
Letter of Credit Usage at such time.

 

SECTION 9.         MISCELLANEOUS

 

9.1                               Assignments and Participations in Loans and
Letters of Credit.

 

A.                                    Successors and Assigns Generally.  No
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of Section 9.1B, (ii) by way of participation in accordance with the provisions
of Section 9.1C or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 9.1F (and any other attempted assignment
or transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 9.1C and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

B.                                    Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                              in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and/or the Loans at the
time owing to it or contemporaneous assignments to related Approved Funds that
equal at least the

 

73

--------------------------------------------------------------------------------


 

amount specified in Section 9.1B(i)(B) in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B)                                in any case not described in
Section 9.1B(i)(A), the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment Agreement with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment
Agreement, as of the Trade Date) shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by
Section 9.1B(i)(B) and, in addition:

 

(A)                              the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment, or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof;

 

(B)                                the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund; and

 

(C)                                the consent of each Issuing Bank (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment Agreement, together with a processing and recordation fee of $3,500;
provided that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries or (B) to any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

 

74

--------------------------------------------------------------------------------


 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural Person.

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank and each other Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit in
accordance with its Pro Rata Share (and pay, or cause such Defaulting Lender to
pay, any breakage costs resulting from such acquisition).  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section2.4, from and after the effective date specified in each Assignment
Agreement, the assignee thereunder shall be a party to this Agreement and, to
the extent of the interest assigned by such Assignment Agreement, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
2.8, 9.2 and 9.3 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this paragraph shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 9.1C.

 

C.                                    Participations.  Any Lender may at any
time, without the consent of, or notice to, the Borrower or the Administrative
Agent, sell participations to any Person (other than a natural Person or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Administrative Agent, the Issuing Banks and Lenders

 

75

--------------------------------------------------------------------------------


 

shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 10.8
with respect to any payments made by such Lender to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso of
Section 9.6 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Section 2.8 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
Section 9.1B; provided that such Participant agrees to be subject to the
provisions of Sections 2.12 and 2.13 as if it were an assignee under
Section 9.1B.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.5 as though it were a Lender; provided
that such Participant agrees to be subject to Section 9.19 as though it were a
Lender.

 

D.                                    Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 2.8 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent.  A Participant that is organized under the laws of a jurisdiction
outside of the United States shall not be entitled to the benefits of
Section 2.8B with respect to United States withholding tax unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.8B(iii) as
though it were a Lender.

 

E.                                      Participant Register.  Each Lender that
sells a participation, acting solely for this purpose as an agent of the Credit
Parties (and such agency being solely for tax purposes), shall maintain a
register for the recordation of the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in its
rights and other obligations under this Agreement (the “Participation
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participation Register to any Person (including the identity
of any participant or any information relating to a participant’s interest in
any commitments, loans, letters of credit or its other obligations under this
Agreement) except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103(e) of the United States Treasury
Regulations.

 

F.                                      Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender to a Federal Reserve
Bank or any central bank having jurisdiction over such Lender; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

76

--------------------------------------------------------------------------------


 

9.2                               Expenses.

 

Whether or not the transactions contemplated hereby shall be consummated, the
Credit Parties agree to pay promptly (i) all the actual and reasonable and
documented costs and out-of-pocket expenses of preparation of the Loan
Documents; (ii) all the reasonable and documented costs of furnishing all
opinions by counsel for the Credit Parties; (iii) the reasonable and documented
fees, out-of-pocket expenses and disbursements of a single U.S. counsel, a
special Canada counsel and a special Ireland counsel to the Lead Arrangers and
the Agents in connection with the negotiation, preparation and execution of the
Loan Documents and any other documents or matters requested by the Credit
Parties; (iv) all the actual, reasonable and documented costs and out-of-pocket
reasonable and documented fees, expenses and disbursements of any auditors,
accountants, consultants or appraisers; (v) all other actual and reasonable and
documented costs and out-of-pocket expenses incurred by each Lead Arranger, the
Administrative Agent and each Syndication Agent in connection with the
syndication of the Loans and the negotiation, preparation and execution of the
Loan Documents and the transactions contemplated thereby; (vi) all actual,
reasonable and documented costs and out-of-pocket expenses incurred by the
Administrative Agent in connection with any consents, amendments, waivers or
other modifications of the Loan Documents (including the reasonable fees,
out-of-pocket expenses and disbursements of counsel to the Administrative Agent
in connection therewith); and (vii) after the occurrence of an Event of Default,
all costs and expenses, including reasonable and documented attorneys’ fees
(including, without duplication, allocated costs of internal counsel) and costs
of settlement, incurred by any Agent or Lender in enforcing any Obligations of
or in collecting any payments due from the Credit Parties hereunder or under the
other Loan Documents by reason of such Event of Default (including in connection
with the sale of, collection from, or other realization upon any collateral) or
in connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy cases or proceedings.

 

9.3                               Indemnity.

 

A.                                    In addition to the payment of expenses
pursuant to Section 9.2, whether or not the transactions contemplated hereby
shall be consummated, the Credit Parties agree to defend (subject to
Indemnitees’ selection of counsel), indemnify, pay and hold harmless each of the
Lead Arrangers and Agents and each Lender, and the respective partners,
officers, directors, employees, agents, attorneys, and affiliates of each of the
Lead Arrangers and each of the Agents and each Lender (collectively called the
“Indemnitees”), from and against any and all Indemnified Liabilities (as
hereinafter defined); provided that the Credit Parties shall not have any
obligation to any Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise from the gross
negligence or willful misconduct of that Indemnitee or any of its Affiliates as
determined by a final judgment of a court of competent jurisdiction.  As used
herein, “Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
actions, judgments, suits, claims (including environmental claims), costs,
expenses and disbursements of any kind or nature whatsoever (including the
reasonable and documented fees and disbursements of counsel for Indemnitees in
connection with any investigative, administrative or judicial proceeding
commenced or threatened by any Credit Party or any other Person, whether or not
any such Indemnitee shall be designated as a party or a potential party thereto,
and any fees or

 

77

--------------------------------------------------------------------------------


 

expenses incurred by Indemnitees in enforcing this indemnity), whether direct,
indirect or consequential and whether based on any federal, state or foreign
laws, statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby (including the Lenders’ agreements to make the
Credit Extensions hereunder or the use or intended use of the proceeds thereof,
or any enforcement of any of the Loan Documents (including the enforcement of
the Guaranty)).

 

B.                                    To the extent that the undertakings to
defend, indemnify, pay and hold harmless set forth in this Section 9.3 may be
unenforceable in whole or in part because they violate any law or public policy,
the Credit Parties shall contribute the maximum portion that it is permitted to
pay and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by Indemnitees or any of them.

 

C.                                    To the extent permitted by applicable law,
the Credit Parties and each of their Subsidiaries shall not assert, and each
hereby waives, any claim against the Lenders, the Agents, the Lead Arrangers and
their respective Affiliates, officers, directors, employees, attorneys or
agents, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, as a result of, or in any
way related to, this Agreement or any other Loan Document, or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
the Credit Parties and each of its Subsidiaries hereby waives, releases and
agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

 

9.4                               Exception for Subsidiary Borrowers.

 

Notwithstanding the foregoing, nothing in Sections 9.2 and 9.3 shall require a
payment by a Subsidiary Borrower if such payment would violate any Applicable
Law or if any Applicable Law would require minority shareholder approval, a
valuation or a discretionary order, provided that the Guarantor shall be liable
for any such payment referred to in this Section 9.4.

 

9.5                               Set-Off.

 

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default, each of the Agents and each Lender (and
each of their respective Affiliates) is hereby authorized by the Credit Parties
at any time or from time to time subject, except in the case of an Event of
Default under Section 8.1, 8.6 or 8.7, to the consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed), without notice
to the Credit Parties or to any other Person, any such notice being hereby
expressly waived, to set-off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts) and
any other Indebtedness at any time held or owing by such Agent or such Lender
(or such Affiliate),

 

78

--------------------------------------------------------------------------------


 

and any of their respective affiliates, as the case may be, to or for the credit
or the account of any Credit Party against and on account of the obligations and
liabilities of any Credit Party to such Agent or such Lender under this
Agreement and the other Loan Documents, including all claims of any nature or
description arising out of or connected with this Agreement or any other Loan
Document, irrespective of whether or not (i) such Agent or such Lender shall
have made any demand hereunder or (ii) the principal of or the interest on the
Loans or any other amounts due hereunder shall have become due and payable
pursuant to Section 8 and although said Obligations, or any of them, may be
contingent or unmatured.

 

9.6                               Amendments and Waivers.

 

No amendment, modification, termination or waiver of any provision of this
Agreement or of any other Loan Document, or consent to any departure by the
Credit Parties therefrom, shall in any event be effective without the written
concurrence of the Requisite Lenders; provided that (a) no amendment,
modification, termination, waiver or consent shall, without the consent of each
Lender:  (i) amend, modify, terminate or waive any provision of this
Section 9.6; (ii) amend, modify or replace the definition of “Requisite
Lenders”; (iii) amend, modify or replace the definition of “Pro Rata Share”, or
any provision of this Agreement which would alter the pro rata sharing of
payments required hereunder after an Event of Default; (iv) consent to the
assignment or transfer by any Credit Party of any of its rights and obligations
under this Agreement; or (v) release the Guarantor from its Obligations under
the Guaranty and (b) no amendment, modification, termination, waiver or consent
shall, without the consent of each Lender directly affected thereby:  (i) extend
the scheduled final maturity of any Loan or Note or extend the Commitment of
such Lender; (ii) waive, reduce or postpone any scheduled repayment (but not
prepayment); (iii) reduce the rate of interest on any Loan or any fee or other
amount payable hereunder; (iv) extend the time for payment of any such interest,
fees or other amounts; (v) extend the stated expiration date of any Letter of
Credit beyond the first anniversary of the Maturity Date; (vi) reduce the
principal amount of any Loan; or (vii) increase the Commitment of any Lender
over the amount thereof then in effect; provided further that no such amendment,
modification, termination or waiver of any provision of the Loan Documents, or
consent to any departure by any Credit Party therefrom, shall amend, modify,
terminate or waive any provision of this Agreement as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent; provided still further, that (x) any modification or supplement of the
rights or duties of the Administrative Agent shall require the consent of the
Administrative Agent and (y) any modification or supplement of the rights or
duties of the Issuing Bank shall require the consent of the Issuing Bank.  The
Administrative Agent may, but shall have no obligation to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of such Lender.  Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.  No notice to or
demand on any Credit Party in any case shall entitle such Credit Party to any
other or further notice or demand in similar or other circumstances.

 

9.7                               Independence of Covenants.

 

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid

 

79

--------------------------------------------------------------------------------


 

the occurrence of an Event of Default or Potential Event of Default if such
action is taken or condition exists.

 

9.8                               Notices.

 

A.                                    Generally.  Unless otherwise specifically
provided herein, all notices or other communications provided for hereunder
between the Credit Parties and any other Person party hereto shall be in writing
(including facsimile or electronic mail) and mailed, sent by overnight courier,
telecopied, e-mailed, or delivered to, in the case of each signatory to this
Agreement, at its address set forth on the signature pages hereto, or, as to
each party, at such other address or to such other person as shall be designated
by such party in a written notice to all other parties.  Any notice, request or
demand to or upon the Borrower or any other Person party hereto shall not be
effective until received.

 

B.                                    Intralinks.

 

(i)                                     The Credit Parties hereby agree that
they will provide to the Administrative Agent all information, documents and
other materials that they are obligated to furnish to the Administrative Agent
pursuant to the Loan Documents, including all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (i) relates to a request
for a new, or a conversion of an existing, borrowing or other Credit Extension
(including any election of an interest rate or interest period relating
thereto), (ii) relates to the payment of any principal or other amount due under
this Agreement prior to the scheduled date therefor, (iii) provides notice of
any Potential Event of Default or Event of Default or (iv) is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any borrowing or other Credit Extension hereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com.  In addition, the Credit Parties agree to
continue to provide the Communications to the Administrative Agent in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent.

 

(ii)                                  The Credit Parties further agree that the
Administrative Agent may make the Communications available to the Lenders by
posting the Communications on Intralinks or a substantially similar electronic
transmission system (the “Platform”).

 

(iii)                               THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE”.  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT
SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR

 

80

--------------------------------------------------------------------------------


 

RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE CREDIT PARTIES, ANY
LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT
OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE CREDIT PARTIES’ OR
THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

(iv)                              The Administrative Agent agrees that the
receipt of the Communications by the Administrative Agent at its e-mail address
set forth above shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Loan Documents.  Each Lender agrees
that notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents.  Each Lender agrees to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
e-mail address to which the foregoing notice may be sent by electronic
transmission and (ii) that the foregoing notice may be sent to such e-mail
address.

 

C.                                    Notices to Subsidiary Borrowers.  Each
Subsidiary Borrower hereby designates the Borrower as its representative and
agent on its behalf for the purposes of giving and receiving all notices (other
than Notices of Borrowing) and any other documentation required to be delivered
to it pursuant to this Agreement and any other Loan Document by the
Administrative Agent or any Lender.  The Borrower hereby accepts such
appointment.  The Agents and the Lenders may regard any notice (other than
Notices of Borrowing) or other communication pursuant to any Loan Document from
the Borrower as a notice or communication from all borrowers, and may give any
notice or communication required or permitted to be given to any Subsidiary
Borrower or Subsidiary Borrowers hereunder to the Borrower on behalf of such
Subsidiary Borrower or Subsidiary Borrowers.  Each Subsidiary Borrower agrees
that each notice, election, representation and warranty, covenant, agreement and
undertaking made on its behalf by the Borrower shall be deemed for all purposes
to have been made by such Subsidiary Borrower and shall be binding upon and
enforceable against such Subsidiary Borrower to the same extent as if the same
had been made directly by such Subsidiary Borrower.

 

9.9                               Survival of Representations, Warranties and
Agreements.

 

A.                                    All representations, warranties and
agreements made herein shall survive the execution and delivery of this
Agreement and the making of the Loans hereunder.

 

B.                                    Notwithstanding anything in this Agreement
or implied by law to the contrary, the agreements of the Credit Parties set
forth in Sections 2.8, 2.9C, 9.2, 9.3 and 9.5 and

 

81

--------------------------------------------------------------------------------


 

the agreements of Lenders set forth in Sections 9.19, 10.3C and 10.8 shall
survive the payment of the Loans and the termination of this Agreement.

 

9.10                        Failure or Indulgence Not Waiver; Remedies
Cumulative.

 

No failure or delay on the part of any Lead Arranger, any Agent or any Lender in
the exercise of any power, right or privilege hereunder or under any other Loan
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege.  The rights, powers
and remedies given to each Lead Arranger, each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any other Loan
Document.  Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy hereunder shall not impair any such right, power or
remedy or be construed to be a waiver thereof, nor shall it preclude the further
exercise of any such right, power or remedy.

 

9.11                        Marshalling; Payments Set Aside.

 

No Agent or Lender shall be under any obligation to marshal any assets in favor
of any Credit Party or any other Person or against or in payment of any or all
of the Obligations.  To the extent that any Credit Party makes a payment or
payments to the Administrative Agent or the Lenders (or to the Administrative
Agent, on behalf of the Lenders) or the Administrative Agent or the Lenders
enforce any security interests or exercises their rights of set-off, and such
payment or payments or the proceeds of such enforcement or set-off or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, any other state or federal law, common law or any
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
set-off had not occurred.

 

9.12                        Severability.

 

In case any provision in or obligation under any Loan Document shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations of such Loan Document,
the other Loan Documents or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

9.13                        Headings.

 

Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

 

9.14                        Applicable Law.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

82

--------------------------------------------------------------------------------


 

9.15                        Successors and Assigns.

 

This Agreement shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of the parties hereto and
the successors and assigns of the Lenders (it being understood that each
Lender’s rights of assignment are subject to Section 9.1).  The Credit Parties
may not assign or delegate its rights or obligations hereunder or any interest
therein without the prior written consent of each Lender.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the
Indemnitees, and Affiliates of each of the Agents and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

9.16                        Consent to Jurisdiction and Service of Process.

 

Each of the parties hereto hereby irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against any Credit Party, the Administrative Agent, any Lender or any
Related Party of the foregoing in any way relating to this Agreement or any Note
or the transactions relating hereto, in any forum other than the courts of the
State of New York sitting in New York County, of the State of Illinois sitting
in Chicago and of the United States District Court of the Southern District of
New York or the United States District Court of the Northern District of
Illinois, and any appellate court from any thereof, and each of the parties
hereto irrevocably and unconditionally submits to the jurisdiction of such
courts and agrees that all claims in respect of any such action, litigation or
proceeding may be heard and determined in such New York State or Illinois State
court or, to the fullest extent permitted by applicable law, in such federal
court.  Notwithstanding the foregoing sentence, each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

By executing and delivering this agreement, each party hereto, for itself and in
connection with its properties, irrevocably

 

(i)                                     accepts generally and unconditionally
the jurisdiction and venue of such courts;

 

(ii)                                  waives any defense of forum non
conveniens;

 

(iii)                               agrees that service of all process in any
such proceeding in any such court may be made by registered or certified mail,
return receipt requested, to such party at its address set forth on the
signature pages hereto;

 

(iv)                              agrees that service as provided in clause
(iii) above is sufficient to confer personal jurisdiction over such party in any
such proceeding in any such court, and otherwise constitutes effective and
binding service in every respect;

 

(v)                                 agrees that each party hereto retains the
right to serve process in any other manner permitted by law; and

 

83

--------------------------------------------------------------------------------


 

(vi)                              agrees that the provisions of this section
9.16 relating to jurisdiction and venue shall be binding and enforceable to the
fullest extent permissible under New York General Obligations Law section
5-1402, the Illinois Choice of Law and Forum Act (735 Illinois Compiled Statutes
section 105) or otherwise.

 

9.17                        Waiver of Jury Trial.

 

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.  The scope of this
waiver is intended to be all-encompassing of any and all disputes that may be
filed in any court and that relate to the subject matter of this transaction,
including contract claims, tort claims, breach of duty claims and all other
common law and statutory claims.  Each party hereto acknowledges that this
waiver is a material inducement to enter into a business relationship, that each
has already relied on this waiver in entering into this Agreement, and that each
will continue to rely on this waiver in their related future dealings.  Each
party hereto further warrants and represents that it has reviewed this waiver
with its legal counsel and that it knowingly and voluntarily waives its jury
trial rights following consultation with legal counsel.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS
SECTION 9.17 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER.  In the event of litigation,
this Agreement may be filed as a written consent to a trial by the court.

 

9.18                        Confidentiality.

 

Each Agent and Lender shall hold all confidential, proprietary or non-public
information regarding the Credit Parties and their respective Subsidiaries and
their respective businesses which has been identified as confidential by any
such Credit Party and obtained pursuant to the requirements of this Agreement in
accordance with such Agent’s or Lender’s customary procedures for handling
confidential information of this nature and in accordance with safe and sound
banking practices, it being understood and agreed by the Credit Parties that in
any event each Lender may make disclosures (i) to Affiliates of such Agent or
Lender and the directors, officers, employees, agents, advisors and other
representatives of such Agent or Lender and their Affiliates (and to other
persons authorized by an Agent or Lender to organize, present or disseminate
such information in connection with disclosures otherwise made in accordance
with this Section 9.18) and to third party settlement providers or third parties
who provide administrative services to such Agent or Lender; (ii) reasonably
required by any bona fide or potential assignee, transferee or participant in
connection with the contemplated assignment, transfer or participation by any
Lender of its Loans or any interest therein; (iii) to any rating

 

84

--------------------------------------------------------------------------------


 

agency when required by it, provided that, prior to any disclosure, such rating
agency shall undertake in writing to preserve the confidentiality of any
confidential information relating to the Credit Parties or their Subsidiaries
received by it from any of the Agents or any Lender; (iv) required or requested
by any Governmental Authority or representative thereof; provided that unless
specifically prohibited by applicable law, court order or similar regulatory
process, each Agent and Lender shall make reasonable efforts to notify the
Credit Parties of any request by any Governmental Authority or representative
thereof (other than any such request in connection with any examination of the
financial condition or other routine examination of such Agent or Lender by such
Governmental Authority) for disclosure of any such non-public information prior
to disclosure of such information; (v) to any other party hereto; (vi) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (vii) to any
actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap, derivative or other transaction under which
payments are to be made by reference to any Credit Party and its Obligations,
this Agreement or payments hereunder; (viii) with the consent of the applicable
Credit Party; or (ix) to the extent such information (x) becomes publicly
available other than as a result of a breach of this Section 9.18 or (y) becomes
available to any Agent, any Lender or their respective Affiliates on a
nonconfidential basis from a source other than the Credit Parties so long as
such Agent, such Lender or such Affiliate does not have knowledge that such
source has an obligation to any Credit Party to keep such information
confidential; provided that in no event shall any Agent or Lender be obligated
or required to return any materials furnished by any Credit Party or any of its
Subsidiaries.

 

9.19                        Ratable Sharing.

 

The Lenders hereby agree among themselves that, subject to Section 2.11 in the
case of a Defaulting Lender, if any of them shall, whether by voluntary payment
(other than a voluntary prepayment of Loans made and applied in accordance with
the terms hereof), through the exercise of any right of set-off or banker’s
lien, by counterclaim or cross action or by the enforcement of any right under
the Loan Documents or otherwise, or as adequate protection of a deposit treated
as cash collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, amounts payable in
respect of facility fees or commitment fees and other amounts then due and owing
to such Lender hereunder or under the other Loan Documents (collectively, the
“Aggregate Amounts Due” to such Lender), which is greater than the proportion
received by any other Lender in respect to of the Aggregate Amounts Due to such
other Lender, then the Lender receiving such proportionately greater payment
shall (i) notify the Administrative Agent of the receipt of such payment and
(ii) apply a portion of such payment to purchase (for cash at face value)
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment), or such other adjustments as shall be equitable, in the Aggregate
Amounts Due to the other Lenders so that all such recoveries of Aggregate
Amounts Due shall be shared by all Lenders in proportion to the Aggregate
Amounts Due to them; provided that, if all or part of such proportionately
greater payment received by such purchasing Lender is thereafter recovered from
such Lender upon the bankruptcy or reorganization of any Credit Party or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such

 

85

--------------------------------------------------------------------------------


 

recovery, but without interest.  The Credit Parties and each of their
Subsidiaries expressly consents to the foregoing arrangement and agrees that any
holder of a participation so purchased may exercise any and all rights of
banker’s lien, set-off or counterclaim with respect to any and all monies owing
by the Credit Parties or any of their Subsidiaries to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder.

 

9.20                        Counterparts; Effectiveness.

 

This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument.  This
Agreement shall become effective upon the execution of a counterpart hereof by
each of the parties hereto and receipt by the Administrative Agent of written or
telephonic notification of such execution and authorization of delivery thereof.

 

9.21                        Obligations Several; Independent Nature of Lenders’
Rights.

 

The obligations of the Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender hereunder. 
Nothing contained herein or in any other Loan Document, and no action taken by
the Lenders pursuant hereto or thereto, shall be deemed to constitute the
Lenders as a partnership, an association, a joint venture or any other kind of
entity.  The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled to protect and
enforce its rights arising out hereof and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose.

 

9.22                        Usury Savings Clause.

 

Notwithstanding any other provision herein, the aggregate interest rate charged
with respect to any of the Obligations, including all charges or fees in
connection therewith deemed in the nature of interest under applicable law shall
not exceed the Highest Lawful Rate.  As used herein, “Highest Lawful Rate” means
the maximum lawful interest rate, if any, that at any time or from time to time
may be contracted for, charged, or received under the laws applicable to any
Lender which are presently in effect or, to the extent allowed by law, under
such applicable laws which may hereafter be in effect and which allow a higher
maximum nonusurious interest rate than applicable laws now allow.  If the rate
of interest (determined without regard to the preceding sentence) under this
Agreement at any time exceeds the Highest Lawful Rate, the outstanding amount of
the Loans made hereunder shall bear interest at the Highest Lawful Rate until
the total amount of interest due hereunder equals the amount of interest which
would have been due hereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect.  In addition, if when the Loans made
hereunder are repaid in full the total interest due hereunder (taking into
account the increase provided for above) is less than the total amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect, then to the extent
permitted by law, the Credit Parties shall pay to the Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect.  Notwithstanding the foregoing, it is the intention of
the Lenders and the Credit Parties to conform strictly to any applicable usury
laws.  Accordingly, if any Lender

 

86

--------------------------------------------------------------------------------


 

contracts for, charges, or receives any consideration which constitutes interest
in excess of the Highest Lawful Rate, then any such excess shall be cancelled
automatically and, if previously paid, shall at such Lender’s option be applied
to the outstanding amount of the Loans made hereunder or be refunded to the
Credit Parties.

 

9.23                        Judgment Currency.

 

The obligation of the Credit Parties to make payments of the principal of and
interest on the Obligations in the currency specified for such payment shall not
be discharged or satisfied by any tender, or any recovery pursuant to any
judgment, which is expressed in or converted into any other currency, except to
the extent that such tender or recovery shall result in the actual receipt by
the Administrative Agent or the applicable Lender of the full amount of the
particular currency expressed to be payable pursuant to the applicable Loan
Document.  The Administrative Agent shall, using all amounts obtained or
received from the applicable Credit Party pursuant to any such tender or
recovery in payment of principal of and interest on the Obligations, promptly
purchase the applicable currency at the most favorable spot exchange rate
determined by the Administrative Agent to be available to it.  The obligation of
the Credit Parties to make payments in the applicable currency shall be
enforceable as an alternative or additional cause of action solely for the
purpose of recovering in the applicable currency the amount, if any, by which
such actual receipt shall fall short of the full amount of the currency
expressed to be payable pursuant to the applicable Loan Document.

 

9.24                        Termination of Existing Credit Agreement.

 

The Borrower and each of the Lenders that is also a “Lender” party to the Credit
Agreement and Guaranty dated as of October 14, 2009 among the Borrower, the
lenders party thereto and Citibank, N.A., as administrative agent (the “Existing
Credit Agreement”), agrees that the “Commitments” as defined in the Existing
Credit Agreement shall be terminated in their entirety on the Effective Date in
accordance with the terms thereof.  Each of such Lenders waives any requirement
of notice of such termination pursuant to Section II of the Existing Credit
Agreement.

 

9.25                        No Fiduciary Duty.

 

Each Agent, each Lender and their Affiliates (collectively, solely for purposes
of this paragraph, the “Lenders”), may have economic interests that conflict
with those of the Borrower, its stockholders and/or its affiliates.  The
Borrower agrees that nothing in the Loan Documents or otherwise will be deemed
to create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Lender, on the one hand, and the Borrower, its
stockholders or its affiliates, on the other.  The Credit Parties acknowledge
and agree that (i) the transactions contemplated by the Loan Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Lenders, on the one hand, and
the Borrower, on the other, and (ii) in connection therewith and with the
process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of the Borrower, its stockholders or its Affiliates with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender has advised, is currently advising or will advise the
Borrower, its stockholders or its Affiliates on other matters) or any other
obligation to the Borrower except the obligations expressly set forth in the
Loan Documents and (y) each Lender

 

87

--------------------------------------------------------------------------------


 

is acting solely as principal and not as the agent or fiduciary of the Borrower,
its management, stockholders, creditors or any other Person.  The Borrower
acknowledges and agrees that the Borrower has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.

 

SECTION 10.                     AGENTS

 

10.1                        Authorization and Authority.

 

Each Lender hereby irrevocably appoints Citibank to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Section 10 are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Borrower nor any other
Credit Party shall have rights as a third party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “agent” herein
or in any Note (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law.  Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

10.2                        Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

10.3                        Duties of Agent; Exculpatory Provisions.

 

A.                                    Powers; Duties Specified.  The
Administrative Agent’s duties hereunder and under the other Loan Documents are
solely ministerial and administrative in nature and the Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether an Event of Default or a Potential
Event of Default has occurred and is continuing;

 

88

--------------------------------------------------------------------------------


 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein); provided
that the Agent shall not be required to take any action that, in its opinion or
the opinion of its counsel, may expose the Agent to liability or that is
contrary to this Agreement or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any debtor
relief law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any debtor relief law; and

 

(iii)                               shall not, except as expressly set forth
herein, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

 

B.                                    No Responsibility for Certain Matters. 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Requisite Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.6 or Section 8) or (ii) in the absence
of its own gross negligence or willful misconduct.  The Administrative Agent
shall be deemed not to have knowledge of any Event of Default or Potential Event
of Default or the event or events that give or may give rise to any Event of
Default or Potential Event of Default unless and until the Borrower or any
Lender shall have given notice to the Administrative Agent describing such Event
of Default or Potential Event of Default and such event or events.

 

C.                                    Exculpatory Provisions.  The
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty, representation or other information
made or supplied in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith or the
adequacy, accuracy and/or completeness of the information contained therein,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any Event
of Default or Potential Event of Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the perfection or priority of any
Lien or security interest created or purported to be created hereby or (v) the
satisfaction of any condition set forth in Section  3 or elsewhere herein, other
than (but subject to the foregoing clause (ii)) to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

D.                                    “Know Your Customer”.  Nothing in this
Agreement or any other Loan Document shall require the Administrative Agent or
any of its Related Parties to carry out any “know your customer” or other checks
in relation to any person on behalf of any Lender and each Lender confirms to
the Administrative Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Administrative Agent or any of its Related Parties.

 

89

--------------------------------------------------------------------------------


 

10.4                        Reliance by Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless an officer of the Administrative Agent
responsible for the transactions contemplated hereby shall have received notice
to the contrary from such Lender prior to the making of such Loan or the
issuance of such Letter of Credit, and in the case of a Borrowing, such Lender
shall not have made available to the Administrative Agent such Lender’s ratable
portion of such Borrowing.  The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower or any other Credit Party),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

10.5                        Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  Each such sub-agent and the Related Parties of the Administrative
Agent and each such sub-agent shall be entitled to the benefits of all
provisions of this Section 10 and Section 9.3 (as though such sub-agents were
the “Agent” under the Loan Documents) as if set forth in full herein with
respect thereto.

 

10.6                        Resignation of Agent.

 

(a)                                  The Administrative Agent may at any time
give notice of its resignation to the Lenders and the Borrower and the
Administrative Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to the Credit Parties
and the Administrative Agent and signed by the Requisite Lenders.  Upon receipt
of any such notice of resignation or such removal, the Requisite Lenders shall
have the right, with, so long as no Potential Event of Default or Event of
Default exists, the consent of the Borrower (which consent shall not be
unreasonably withheld or delayed), upon five (5) Business Days’ notice to the
Credit Parties, to appoint a successor, which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank with an office in New York,
New York.  If no such successor shall have been so appointed by the Requisite
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation or is removed by
the Requisite Lenders (such 30-day period, the “Lender Appointment Period”),
then the retiring Administrative Agent may on behalf of the Lenders, with, so
long as no Potential Event of Default or Event of Default exists, the consent of
the

 

90

--------------------------------------------------------------------------------


 

Borrower (which consent shall not be unreasonably withheld or delayed), upon
five (5) Business Days’ notice to the Credit Parties, appoint a successor
Administrative Agent meeting the qualifications set forth above.  In addition
and without any obligation on the part of the retiring Administrative Agent to
appoint, on behalf of the Lenders, a successor Administrative Agent, the
retiring Administrative Agent may at any time upon or after the end of the
Lender Appointment Period notify the Borrower and the Lenders that no qualifying
Person has accepted appointment as successor Administrative Agent and the
effective date of such retiring Administrative Agent’s resignation or removal. 
Upon the resignation or removal effective date established in such notice and
regardless of whether a successor Administrative Agent has been appointed and
accepted such appointment, the retiring Administrative Agent’s resignation or
removal shall nonetheless become effective and (i) the retiring Administrative
Agent shall be discharged from its duties and obligations as Administrative
Agent hereunder and under the other Loan Documents and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Requisite Lenders appoint a successor Administrative Agent as
provided for above in this paragraph.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties as
Administrative Agent of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations as Administrative Agent hereunder or under the other Loan Documents
(if not already discharged therefrom as provided above in this paragraph).  The
fees payable by the Borrower to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.  After the retiring Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Section 10 and Section 9.3 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

(b)                                 Upon any resignation or removal pursuant to
this Section of a Person acting as Administrative Agent and the appointment of a
replacement Issuing Bank, unless such Person shall notify the Borrower and the
Lenders otherwise, such Person and its Affiliates shall be relieved of any
obligation to advance or issue new, or extend existing, Letters of Credit where
such issuance or extension is to occur on or after the effective date of such
resignation or removal and appointment.  Upon the acceptance of a successor’s
appointment as Issuing Bank hereunder, (i) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Issuing Bank, (ii) the retiring Issuing Bank shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents
and (iii) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangement satisfactory to the retiring Issuing Bank
to effectively assume the obligations of the retiring Issuing Bank with respect
to such Letters of Credit.

 

91

--------------------------------------------------------------------------------


 

10.7                        Non-Reliance on Administrative Agent and Other
Lenders.

 

(a)                                  Each Lender confirms to the Administrative
Agent, each other Lender and each of their respective Related Parties that it
(i) possesses (individually or through its Related Parties) such knowledge and
experience in financial and business matters that it is capable, without
reliance on the Administrative Agent, any other Lender or any of their
respective Related Parties, of evaluating the merits and risks (including tax,
legal, regulatory, credit, accounting and other financial matters) of
(x) entering into this Agreement, (y) making Loans and other extensions of
credit hereunder and under the other Loan Documents and (z) in taking or not
taking actions hereunder and thereunder, (ii) is financially able to bear such
risks and (iii) has determined that entering into this Agreement and making
Loans and other extensions of credit hereunder and under the other Loan
Documents is suitable and appropriate for it.

 

(b)                                 Each Lender acknowledges that (i) it is
solely responsible for making its own independent appraisal and investigation of
all risks arising under or in connection with this Agreement and the other Loan
Documents, (ii) that it has, independently and without reliance upon the
Administrative Agent, any other Lender or any of their respective Related
Parties, made its own appraisal and investigation of all risks associated with,
and its own credit analysis and decision to enter into, this Agreement based on
such documents and information, as it has deemed appropriate and (iii) it will,
independently and without reliance upon the Administrative Agent, any other
Lender or any of their respective Related Parties, continue to be solely
responsible for making its own appraisal and investigation of all risks arising
under or in connection with, and its own credit analysis and decision to take or
not take action under, this Agreement and the other Loan Documents based on such
documents and information as it shall from time to time deem appropriate, which
may include, in each case:

 

(i)                                     the financial condition, status and
capitalization of the Borrower and each other Credit Party;

 

(ii)                                  the legality, validity, effectiveness,
adequacy or enforceability of this Agreement and each other Loan Document and
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Loan Document;

 

(iii)                               determining compliance or non-compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit and the form and substance of all evidence delivered in
connection with establishing the satisfaction of each such condition;

 

(iv)                              the adequacy, accuracy and/or completeness of
the information delivered by the Administrative Agent, any other Lender or by
any of their respective Related Parties under or in connection with this
Agreement or any other Loan Document, the transactions contemplated hereby and
thereby or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Loan Document.

 

92

--------------------------------------------------------------------------------


 

10.8                        Right to Indemnity.

 

Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify
each Agent, to the extent that such Agent shall not have been reimbursed by the
Credit Parties to the full extent required by this Agreement or any other Loan
Document, for and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including counsel fees
and disbursements) or disbursements of any kind or nature whatsoever which may
be imposed on, incurred by or asserted against such Agent in exercising its
powers, rights and remedies or performing its duties hereunder or under the
other Loan Documents or otherwise in its capacity as such Agent in any way
relating to or arising out of this Agreement or the other Loan Documents;
provided that (a) no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct and (b) no Lender shall be liable for the payment of any
portion of an Indemnified Liability pursuant to this Section 10.8 unless such
Indemnified Liability was incurred by such Agent in its capacity as such or by
another Person acting for such Agent in such capacity.  If any indemnity
furnished to any Agent for any purpose shall, in the opinion of such Agent, be
insufficient or become impaired, such Agent may call for additional indemnity
and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished.

 

10.9                        Agents Under Guaranty.

 

Each Lender hereby authorizes the Administrative Agent on behalf of and for the
benefit of the Lenders, to be the agent for and representative of the Lenders
with respect to the Guaranty.

 

10.10                 No Other Duties, etc.

 

Anything herein to the contrary notwithstanding, none of the Persons acting as
Lead Arrangers, Syndication Agents or Documentation Agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or as a Lender hereunder.

 

SECTION 11.                     SUBSIDIARY BORROWERS

 

11.1                        Joinder of Subsidiary Borrowers.

 

The obligations of the Lenders to make Loans to any Subsidiary Borrower on or
after the Effective Date are subject to the satisfaction of the following
conditions by such Subsidiary Borrower:

 

A.                                    Joinder Agreement.  The Subsidiary
Borrower requesting such Loan shall deliver or cause to be delivered to the
Administrative Agent on behalf of each Lender a Joinder Agreement duly executed
by such Subsidiary Borrower (and the other parties thereto).

 

B.                                    Approval by Lenders.  In the case of any
Subsidiary Borrower other than the Bahamian Subsidiary, the Canadian Subsidiary,
the Dutch Subsidiary, the Irish Subsidiary and the Singapore Subsidiary, all
Lenders shall have approved the addition of such Subsidiary Borrower as a party
hereto.

 

93

--------------------------------------------------------------------------------


 

C.                                    Organizational Documents.  The Subsidiary
Borrower requesting such Loan shall deliver or cause to be delivered to the
Administrative Agent on behalf of each Lender the following:

 

(i)                                     If requested by any Lender, an
originally executed Note substantially in the form of Annex A to the Joinder
Agreement to evidence such Lender’s Loans to such Subsidiary Borrower;

 

(ii)                                  copies of the Organizational Documents,
dated a recent date, certified as of such date (or a recent date prior thereto)
by the appropriate governmental official or the secretary (or other appropriate
officer) of such Subsidiary Borrower, as applicable;

 

(iii)                               resolutions of the board of directors (or
similar governing body) of such Subsidiary Borrower approving and authorizing
the execution, delivery and performance of the Loan Documents to which it is a
party and certified as of the Joinder Date by the secretary (or other
appropriate officer) of such Subsidiary Borrower as being in full force and
effect without modification or amendment;

 

(iv)                              signature and incumbency certificates of the
officers of such Subsidiary Borrower executing the Loan Documents to which it is
a party on behalf of such Subsidiary Borrower;

 

(v)                                 a good standing certificate or certificate
of existence, as applicable, from the Secretary of State (or similar official)
from the jurisdiction of formation of such Subsidiary Borrower, certified as of
the Effective Date (or a recent date prior to the Effective Date) (the matters
referenced in subsections 11.1C(ii)-(v) to be addressed in a secretary’s
certificate substantially in the form of Exhibit VII);

 

(vi)                              an officer’s certificate from an officer of
such Subsidiary Borrower substantially in the form of Exhibit VIII, in form and
substance satisfactory to the Administrative Agent, to the effect that all
representations and warranties contained in this Agreement and the other Loan
Documents are true, correct and complete; that the Borrower and its Subsidiaries
are not in violation of any of the covenants contained in this Agreement and the
other Loan Documents; that no Event of Default or Potential Event of Default
exists; and that such Subsidiary Borrower has satisfied each of the conditions
to effectiveness set forth in this Section 11; and

 

(vii)                           such other documents as the Administrative Agent
on behalf of the Lenders may reasonably request.

 

D.                                    Opinions of Counsel.  The Administrative
Agent shall have received (i) originally executed copies of one or more
favorable written opinions of (x) special New York counsel for such Subsidiary
Borrower and (y) counsel for such Subsidiary Borrower in the jurisdiction of its
organization and (ii) any additional legal opinions reasonably requested by the
Administrative Agent, each in form and substance reasonably satisfactory to the
Administrative Agent and its counsel, dated as of the Joinder Date.

 

94

--------------------------------------------------------------------------------


 

E.                                      Payment of Amounts Due.  The Subsidiary
Borrower requesting such Loan shall have paid to the Administrative Agent all
reasonable out-of-pocket costs, fees and expenses (including reasonable and
documented legal fees and expenses of a single U.S. counsel and of a single
counsel in the jurisdiction of organization of such Subsidiary Borrower)
incurred by the Administrative Agent in connection with the negotiation,
preparation and execution of a Joinder Agreement and the transactions
contemplated by the joinder of such Subsidiary Borrower as a Credit Party
hereunder.

 

F.                                      Authorizations and Consents.

 

(i)                                     The Subsidiary Borrower requesting such
Loan shall have obtained all Governmental Authorizations and all consents of
other Persons, in each case that are necessary in connection with the
transactions contemplated by the Loan Documents, and each of the foregoing shall
be in full force and effect and in form and substance reasonably satisfactory to
the Administrative Agent and the Lenders.  All applicable waiting periods shall
have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose material adverse
conditions on the transactions contemplated by the Loan Documents or the
financing thereof and no action, request for stay, petition for review or
rehearing, reconsideration, or appeal with respect to any of the foregoing shall
be pending, and the time for any applicable agency to take action to set aside
its consent on its own motion shall have expired.

 

(ii)                                  Each of the Lenders shall have received,
at least two (2) Business Days in advance of the Effective Date, all
documentation and other information required by Governmental Authorities under
applicable “know-your-customer” and anti-money laundering rules and regulations,
including as required by the Patriot Act.

 

G.                                    Lender Performance.

 

If any Subsidiary Borrower that is not organized under the laws of the United
States or any State thereof requests any Loan hereunder, then any Lender may,
with notice to the Administrative Agent and the Borrower, fulfill its Commitment
with respect to such Loan by causing an Affiliate of such Lender to act as the
Lender in respect of such Subsidiary Borrower; provided that the obligations of
the Credit Parties under Section 2.8 shall not be increased as a result of the
foregoing.

 

11.2                        Termination of Status as Subsidiary Borrower.

 

The Borrower may, at any time that any Subsidiary Borrower has no outstanding
Loans (and no requests for Loans) hereunder, terminate such Subsidiary’s status
as a Subsidiary Borrower by notice to the Administrative Agent (which shall
promptly advise each Lender).  Upon receipt of such notice by the Administrative
Agent, such Subsidiary shall cease to be a Subsidiary Borrower (and may not
become a Subsidiary Borrower again without satisfaction of the requirements set
forth in Section 11.1).

 

[Remainder of page intentionally left blank]

 

95

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

HOSPIRA, INC.

 

 

 

 

 

 

 

By:

/s/ Mike Chialdikas

 

Name:

Mike Chialdikas

 

Title:

Vice President and Treasurer

 

 

 

 

 

Hospira, Inc.

 

275 N. Field Drive

 

Dept. NLEG, Bldg. H-1/4S

 

Lake Forest, Il 60045

 

Telephone: (224) 212-2199

 

Facsimile: (224) 212-2088

 

 

 

Attention: Mike Chialdikas, Vice President and Treasurer

 

mike.chialdikas@hospira.com

 

Denis Tian, Assistant Treasurer

 

Denis.Tian@hospira.com

 

Deborah Koenen, Senior Counsel

 

deborah.koenen@hospira.com

 

S-1

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as Lender and Administrative Agent

 

 

 

 

 

By:

/s/ Maureen P. Maroney

 

Name:

Maureen P. Maroney

 

Title:

Vice President

 

S-2

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC, as Lender

 

 

 

 

 

By:

/s/ William McGinty

 

Name:

William McGinty

 

Title:

Director

 

S-3

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as Lender

 

 

 

 

 

By:

/s/ Michael King

 

Name:

Michael King

 

Title:

Authorized Signatory

 

S-4

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as Lender

 

 

 

 

 

By:

/s/ Mark Walton

 

Name:

Mark Walton

 

Title:

Authorized Signatory

 

S-5

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Lender

 

 

 

 

 

By:

/s/ Robert S. Sheppard

 

Name:

Robert S. Sheppard

 

Title:

Vice President

 

S-6

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as
Lender

 

 

 

 

 

By:

/s/ Victor Pierzchalski

 

Name:

Victor Pierzchalski

 

Title:

Authorized Signatory

 

S-7

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

By:

/s/ Christopher T. Kordes

 

Name:

Christopher T. Kordes

 

Title:

Senior Vice President

 

S-8

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Lender

 

 

 

 

 

By:

/s/ Scott Santa Cruz

 

Name:

Scott Santa Cruz

 

Title:

Managing Director

 

S-9

--------------------------------------------------------------------------------


 

 

BANK OF CHINA, NEW YORK BRANCH, as Lender

 

 

 

 

 

By:

/s/ Shigiang Wu

 

Name:

Shigiang Wu

 

Title:

General Manager

 

S-10

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST, A CALIFORNIA BANKING
CORPORATION, as Lender

 

 

 

 

 

By:

/s/ David Wang

 

Name:

David Wang

 

Title:

Vice President

 

S-11

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

By:

/s/ W. J. Bowne

 

Name:

W. J. Bowne

 

Title:

Senior Vice President

 

S-12

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY, as Lender

 

 

 

 

 

By:

/s/ Anne Nickel

 

Name:

Anne Nickel

 

Title:

Officer

 

S-13

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, AN OHIO BANKING
CORPORATION, as Lender

 

 

 

 

 

By:

/s/ Nathaniel E. Sher

 

Name:

Nathaniel E. Sher

 

Title:

Vice President

 

S-14

--------------------------------------------------------------------------------


 

SCHEDULE 2.1A

 

(Lenders’ Commitments and Pro Rata Shares)



 

Lender

 

Revolving
Commitment

 

Pro Rata Share

 

Citibank, N.A.

 

$

101,500,000

 

10.15

%

The Royal Bank of Scotland plc

 

$

101,500,000

 

10.15

%

Morgan Stanley Bank, N.A.

 

$

101,500,000

 

10.15

%

Goldman Sachs Bank USA

 

$

101,500,000

 

10.15

%

JPMorgan Chase Bank, N.A.

 

$

101,500,000

 

10.15

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

101,500,000

 

10.15

%

US Bank National Association

 

$

101,500,000

 

10.15

%

Wells Fargo Bank, National Association

 

$

48,250,000

 

4.83

%

Bank of China, New York Branch

 

$

48,250,000

 

4.83

%

Bank of the West, a California Banking Corporation

 

$

48,250,000

 

4.83

%

PNC Bank, National Association

 

$

48,250,000

 

4.83

%

The Northern Trust Company

 

$

48,250,000

 

4.83

%

Fifth Third Bank, an Ohio Banking Corporation

 

$

48,250,000

 

4.83

%

TOTAL

 

$

1,000,000,000

 

100.00

%

 

Schedule 2.1A-1

--------------------------------------------------------------------------------


 

SCHEDULE 6.1

LIENS

 

Liens securing Indebtedness describe in paragraphs (b), (c) and (d) of Schedule
6.2.

 

Liens securing Indebtedness of not more than $2,000,000 in connection with
capital leases of computers and related equipment and peripherals, and trailers
and trackers and related equipment and peripherals.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.2

SUBSIDIARY INDEBTEDNESS(1)

 

(a)           Indebtedness under various existing working capital and general
corporate credit facilities, as follows:

 

(i)                                     Not more than $2,500,000 of loans and
advances to the Borrower’s Brazilian subsidiary.

 

(ii)                                  Not more than $4,000,000 of loans and
advances to the Borrower’s Peruvian Subsidiary

 

(iii)                               Not more than $7,500,000 of loans and
advances to the Borrower’s Chilean subsidiary.

 

(iv)                              Not more than $9,500,000 of loans and advances
to the Borrower’s Colombian subsidiary.

 

(v)                                 Not more than $4,000,000 of loans and
advances to the Borrower’s Argentinean subsidiary.

 

(vi)                              Not more than $25,000,000 of loans and
advances to the Borrower’s Indian subsidiary.

 

(vii)                           Not more than $34,000,000 of letters of credit,
bank guarantees and bonds (including bonds that support bidding arrangements)
issued for the account of various subsidiaries of the Borrower.

 

(b)           No Indebtedness of subsidiaries of Mayne Pharma that existed at
the time of the Mayne Pharma acquisition and is secured by Lien on property in
Wasserberg, Germany.

 

(c)           Not more than $3,000,000 of Indebtedness secured by Liens on
property in Adelaide, Australian.

 

(d)           Not more than $200,000 of Indebtedness arising under capital
leases of property by Australian subsidiaries.

 

--------------------------------------------------------------------------------

(1)  The limitations on Indebtedness are expressed in Dollars as of the
Effective Date.  Fluctuations in currency exchange rates shall not be considered
in determining whether Indebtedness listed on this Schedule 6.2 is permitted by
Section 6.2(ii).

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 6.5

 

TRANSACTIONS WITH SHAREHOLDERS AND AFFILIATES

 

None.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT I

 

[FORM OF NOTICE OF BORROWING]

 

CONFIDENTIAL

 

NOTICE OF BORROWING

 

Pursuant to the Credit Agreement and Guaranty, dated as of October     , 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”; terms used but not defined herein being used as therein defined) and
entered into by and among Hospira, Inc., the Subsidiary Borrowers from time to
time party thereto, the banks and financial institutions named therein,
Citigroup Global Markets, Inc., RBS Securities Inc. and Morgan Stanley Senior
Funding, Inc. (“MSSF”) as joint lead bookrunners and joint lead arrangers, The
Royal Bank of Scotland plc and MSSF, as joint syndication agents, Bank of
Tokyo-Mitsubishi UFJ, Ltd. and U.S. Bank National Association, as documentation
agents, and Citibank, N.A., as administrative agent for the lenders, this
represents the undersigned’s request to borrow as follows:

 

1.

Date of borrowing:

                          , 20    

 

 

 

 

 

2.

Amount of borrowing:

$

 

 

 

 

 

 

 

3.

Currency:

o a.

Canadian Dollars

 

 

 

o b.

Dollars

 

 

 

o c.

Euros

 

 

 

o b.

Sterling

 

 

 

o c.

Yen

 

 

 

 

 

 

4.

Interest rate option:

o a.

Base Rate Loan(s)

 

 

 

o b.

LIBOR Rate Loan with an initial Interest Period of [one] [two] [three] [six]
month(s)

 

The proceeds of such Loans are to be deposited in the undersigned’s account at
the Funding and Payment Office.

 

The undersigned officer, on behalf of the undersigned, hereby certifies that:

 

(i)            the representations and warranties contained in the Credit
Agreement (excluding, except on the Effective Date, the representations and
warranties made in Section 4.5 (No Material Adverse Change) and the first
sentence of Section 4.7 (No Litigation)) are true, correct and complete in all
material respects on and as of the date hereof to the same extent as though made
on and as of the date hereof, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties were, correct and complete in all material
respects on and as of such earlier date;

 

(ii)           no Event of Default or Potential Event of Default has occurred
and is continuing or would result from the consummation of the borrowing
contemplated hereby; and

 

EXHIBIT I-1

--------------------------------------------------------------------------------


 

(iii)          after giving effect to the borrowing contemplated hereby, the
Total Utilization of Commitments shall not exceed the Commitments then in effect
and the aggregate Dollar Amount of Alternate Currency Loans shall not exceed the
Alternative Currency Sublimit.

 

 

DATED:

 

 

[HOSPIRA, INC.] [SUBSIDIARY BORROWER]

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

EXHIBIT I-2

--------------------------------------------------------------------------------


 

EXHIBIT II

 

[FORM OF CONVERSION/CONTINUATION NOTICE]

 

CONVERSION/CONTINUATION NOTICE

 

Reference is made to the Credit Agreement and Guaranty, dated as of
October     , 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms used but not defined herein being used as
therein defined) and entered into by and among Hospira, Inc., the Subsidiary
Borrowers from time to time party thereto, the banks and financial institutions
named therein, Citigroup Global Markets, Inc., RBS Securities Inc. and Morgan
Stanley Senior Funding, Inc. (“MSSF”) as joint lead bookrunners and joint lead
arrangers, The Royal Bank of Scotland plc and MSSF, as joint syndication agents,
Bank of Tokyo-Mitsubishi UFJ, Ltd. and U.S. Bank National Association, as
documentation agents, and Citibank, N.A., as administrative agent for the
lenders.

 

Pursuant to Section 2.5F of the Credit Agreement, the undersigned desires to
convert or to continue the following Loans, each such conversion and/or
continuation to be effective as of [mm/dd/yy]:

 

Loans being converted/continued:

 

$[      ,      ,      ]

 

LIBOR Rate Loans to be continued with Interest Period of          month(s)

 

 

 

$[      ,      ,      ]

 

Base Rate Loans to be converted to LIBOR Rate Loans with Interest Period of
         month(s)

 

 

 

$[      ,      ,      ]

 

LIBOR Rate Loans to be converted to Base Rate Loans

 

The undersigned hereby certifies that as of the date hereof, no Event of Default
or Potential Event of Default has occurred and is continuing or would result
from the consummation of the conversion and/or continuation contemplated hereby.

 

 

DATED:

 

 

[HOSPIRA, INC.] [SUBSIDIARY BORROWER]

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

EXHIBIT II

--------------------------------------------------------------------------------


 

EXHIBIT III

 

[FORM OF BORROWER NOTE]

 

PROMISSORY NOTE

 

New York, New York

[Effective Date]

 

FOR VALUE RECEIVED, Hospira, Inc. a Delaware corporation (together with its
permitted successors and assigns, the “Borrower”), promises to pay to [NAME OF
LENDER] (the “Payee”) or its registered assigns, on the dates set forth in the
Credit Agreement (as defined below), the unpaid principal amount of all advances
made by the Payee to the Borrower as Loans under the Credit Agreement.

 

The Borrower also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of the Credit
Agreement and Guaranty, dated as of October     , 2011 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”; terms used but
not defined herein being used as therein defined) and entered into by and among
the Borrower, the Subsidiary Borrowers from time to time party thereto, the
banks and financial institutions named therein, Citigroup Global Markets, Inc.,
RBS Securities Inc. and Morgan Stanley Senior Funding, Inc. (“MSSF”) as joint
lead bookrunners and joint lead arrangers, The Royal Bank of Scotland plc and
MSSF, as joint syndication agents, Bank of Tokyo-Mitsubishi UFJ, Ltd. and U.S.
Bank National Association, as documentation agents, and Citibank, N.A., as
administrative agent for the lenders.

 

This Note is one of the Borrower’s “Notes” issued pursuant to and entitled to
the benefits of the Credit Agreement, to which reference is hereby made for a
more complete statement of the terms and conditions under which the Loans
evidenced hereby were made and are to be repaid.

 

All payments of principal and interest in respect of this Note shall be made in
the applicable currency in same day funds at the Funding and Payment Office or
at such other place as shall be designated in writing for such purpose in
accordance with the terms of the Credit Agreement.  Unless and until an
Assignment Agreement effecting the assignment or transfer of this Note shall
have been accepted by the Administrative Agent and recorded in the Register as
provided in Section 9.1 of the Credit Agreement, the Borrower, each Agent and
the Lenders shall be entitled to deem and treat Payee as the owner and holder of
this Note and the Loans evidenced hereby.  Payee hereby agrees, by its
acceptance hereof, that before disposing of this Note or any part hereof it will
make a notation hereon of all principal payments previously made hereunder and
of the date to which interest hereon has been paid; provided, however, that the
failure to make a notation of any payment made on this Note shall not limit or
otherwise affect the obligations of the Borrower hereunder with respect to
payments of principal of or interest on this Note.

 

This Note is subject to mandatory prepayment and to prepayment at the option of
the Borrower as provided in the Credit Agreement.

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND THE PAYEE HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

 

EXHIBIT III-1

--------------------------------------------------------------------------------


 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

 

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of the Borrower, which
are absolute and unconditional, to pay the principal of and interest on this
Note at the place, at the respective times, and in the currency herein
prescribed.

 

The Borrower promises to pay all costs and expenses, including reasonable
attorneys’ fees, all as provided in the Credit Agreement, incurred in the
collection and enforcement of this Note.  The Borrower hereby consents to
renewals and extensions of time at or after the maturity hereof, without notice,
and hereby waives, to the full extent permitted by law, diligence, presentment,
protest, demand and notice of every kind and the right to plead any statute of
limitations as a defense to any demand hereunder.

 

[Signature Page Follows]

 

EXHIBIT III-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

 

HOSPIRA, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

EXHIBIT III-3

--------------------------------------------------------------------------------


 

EXHIBIT IV

 

[FORM OF CERTIFICATE RE NON-BANK STATUS]

 

CERTIFICATE RE NON-BANK STATUS

 

Reference is hereby made to the Credit Agreement and Guaranty, dated as of
October     , 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms used but not defined herein being used as
therein defined) and entered into by and among Hospira, Inc. (the “Borrower”),
the Subsidiary Borrowers from time to time party thereto, the banks and
financial institutions named therein, Citigroup Global Markets, Inc., RBS
Securities Inc. and Morgan Stanley Senior Funding, Inc. (“MSSF”) as joint lead
bookrunners and joint lead arrangers, The Royal Bank of Scotland plc and MSSF,
as joint syndication agents, Bank of Tokyo-Mitsubishi UFJ, Ltd. and U.S. Bank
National Association, as documentation agents, and Citibank, N.A., as
administrative agent for the lenders.  Pursuant to subsection
Section 2.8B(iii)(b) of the Credit Agreement, the undersigned hereby certifies
that it is not a “bank” or other Person described in Section 881(c)(3) of the
Internal Revenue Code of 1986, as amended.

 

 

DATED:

 

 

[NAME OF LENDER]

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

EXHIBIT IV

--------------------------------------------------------------------------------


 

 EXHIBIT V

 

[FORM OF ASSIGNMENT AGREEMENT]

 

ASSIGNMENT AGREEMENT

 

This Assignment Agreement (the “Assignment”) is dated as of the Assignment
Effective Date set forth below and is entered into by and between [NAME OF
ASSIGNOR] (the “Assignor”) and [NAME OF ASSIGNEE] (the “Assignee”).  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement and Guaranty, dated as of October     , 2011 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
and entered into by and among Hospira, Inc., the Subsidiary Borrowers from time
to time party thereto, the banks and financial institutions named therein,
Citigroup Global Markets, Inc., RBS Securities Inc. and Morgan Stanley Senior
Funding, Inc. (“MSSF”) as joint lead bookrunners and joint lead arrangers, The
Royal Bank of Scotland plc and MSSF, as joint syndication agents, Bank of
Tokyo-Mitsubishi UFJ, Ltd. and U.S. Bank National Association, as documentation
agents, and Citibank, N.A., as administrative agent for the lenders (in such
capacity, the “Administrative Agent”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Assignment Effective Date
inserted by the Administrative Agent as contemplated below, the interest in and
to all of the Assignor’s rights and obligations under the Credit Agreement and
any other documents or instruments delivered pursuant thereto that represents
the amount and percentage interest identified below of all of the Assignor’s
outstanding rights and obligations under the respective facilities identified
below (the “Assigned Interest”).  Such sale and assignment is without recourse
to the Assignor and, except as expressly provided in this Assignment and the
Credit Agreement, without representation or warranty by the Assignor.

 

[Remainder of Page Intentionally Blank]

 

EXHIBIT V-1

--------------------------------------------------------------------------------


 

1.  Assignor:

 

2.  Assignee:                                              [and is an Affiliate]
[and is another Lender]

 

3.  Assigned Interest:

 

Aggregate Amount of
Commitments/Loans for 
all Lenders

 

Amount of
Commitment/Loans 
Assigned

 

Percentage Assigned
of
 Commitment/Loans

 

$

1,000,000,000

 

$

 

 

 

%

 

4.  Assignment Effective Date:                             , 20     [to be
inserted by the Administrative Agent and which shall be the effective date of
recordation of transfer in the Register]

 

5.  Notice and Wire Instructions:

 

[NAME OF ASSIGNOR]

 

[NAME OF ASSIGNEE]

 

 

 

Notices:

 

Notices:

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

Attention:

 

Telecopier:

 

 

Telecopier:

 

 

 

with a copy to:

 

with a copy to:

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

Attention:

 

Telecopier:

 

 

Telecopier:

 

 

 

 

 

Wire Instructions:

 

Wire Instructions:

 

EXHIBIT V-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment are hereby agreed to:

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

[Consented to and*] Accepted:

 

 

 

 

 

CITIBANK, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[Consented to:*]

 

 

 

 

 

HOSPIRA, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

*              If required pursuant to Section 9.1 of the Credit Agreement.

 

EXHIBIT V-3

--------------------------------------------------------------------------------


 

Annex 1

 

Standard Terms and Conditions

for Assignment Agreement

 

1.  Representations and Warranties.

 

1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Loan Documents”),
or any collateral thereunder, (iii) the financial condition of the Borrower, any
of its Subsidiaries or Affiliates or any other Person obligated in respect of
any Loan Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2   Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement, (iii) from and after the
Assignment Effective Date, it shall be bound by the provisions of the Credit
Agreement and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
to purchase the Assigned Interest on the basis of which it has made such
analysis and decision, and (v) if it is a Non-US Lender, attached to the
Assignment is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at that time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

1.3   Payments.  From and after the Assignment Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignee whether or not such amounts have accrued prior to or on or after the
Assignment Effective Date.  The Assignor and the Assignee shall make all
appropriate adjustments in payments by the Administrative Agent for periods
prior to the Assignment Effective Date or with respect to the making of this
Assignment directly between themselves.

 

1.4   General Provisions.  This Assignment shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and assigns. 
This Assignment may be executed in any number of counterparts, which together
shall constitute one instrument.  Delivery of an executed counterpart of a
signature page of this Assignment by telecopy shall be effective as delivery of
a manually execute counterpart of this Assignment.  This Assignment shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

EXHIBIT V-4

--------------------------------------------------------------------------------


 

EXHIBIT VI

 

[FORM OF ISSUANCE NOTICE]

 

ISSUANCE NOTICE

 

Reference is made to the Credit Agreement and Guaranty, dated as of
October     , 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms used but not defined herein being used as
therein defined) and entered into by and among Hospira, Inc. (the “Borrower”),
the Subsidiary Borrowers from time to time party thereto, the banks and
financial institutions named therein, Citigroup Global Markets, Inc., RBS
Securities Inc. and Morgan Stanley Senior Funding, Inc. (“MSSF”) as joint lead
bookrunners and joint lead arrangers, The Royal Bank of Scotland plc and MSSF,
as joint syndication agents, Bank of Tokyo-Mitsubishi UFJ, Ltd. and U.S. Bank
National Association, as documentation agents, and Citibank, N.A., as
administrative agent for the lenders.

 

Pursuant to Section 2.2 of the Credit Agreement, the Borrower desires a Letter
of Credit to be issued in accordance with the terms and conditions of the Credit
Agreement on [mm/dd/yy] (the “Credit Date”) in an aggregate face amount of
$[      ,      ,      ].

 

Attached hereto for each such Letter of Credit are the following:

 

a.             the stated amount of such Letter of Credit;

 

b.             the name and address of the beneficiary;

 

c.             the expiration date; and

 

d.             either (i) the verbatim text of such proposed Letter of Credit,
or (ii) a description of the proposed terms and conditions of such Letter of
Credit, including a precise description of any documents to be presented by the
beneficiary which, if presented by the beneficiary prior to the expiration date
of such Letter of Credit, would require the Issuing Lender to make payment under
such Letter of Credit.

 

The Borrower hereby certifies that:

 

(i)            after issuing such Letter of Credit requested on the Credit Date,
the Total Utilization of Commitments shall not exceed the Commitments then in
effect;

 

(ii)           as of the Credit Date, the representations and warranties
contained in the Credit Agreement (excluding, except on the Effective Date, the
representations and warranties made in Section 4.5 (No Material Adverse Change)
and the first sentence of Section 4.7 (No Litigation)) are true, correct and
complete in all material respects on and as of such Credit Date to the same
extent as though made on and as of such date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties are true, correct and complete in all
material respects on and as of such earlier date;

 

(iii)          as of such Credit Date, no Event of Default or Potential Event of
Default has occurred and is continuing or would result from the consummation of
the issuance contemplated hereby.

 

EXHIBIT VI-1

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE FOLLOWS]

 

EXHIBIT VI-2

--------------------------------------------------------------------------------


 

DATED:

 

 

 

HOSPIRA, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

EXHIBIT VI-3

--------------------------------------------------------------------------------


 

EXHIBIT VII

 

[FORM OF SECRETARY’S CERTIFICATE]

 

SECRETARY’S CERTIFICATE

 

I, [NAME], hereby certify that I am the Secretary of [Hospira, Inc.] [SUBSIDIARY
BORROWER] (the “Company”); and that I am authorized to execute this certificate
on behalf of the Company.

 

This certificate is given pursuant to Section 3.1A of the Credit Agreement and
Guaranty, dated as of October     , 2011 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”; terms used but not herein
being used as therein defined) and entered into by and among [Hospira] [the
Company], the Subsidiary Borrowers from time to time party thereto, the banks
and financial institutions named therein, Citigroup Global Markets, Inc., RBS
Securities Inc. and Morgan Stanley Senior Funding, Inc. (“MSSF”) as joint lead
bookrunners and joint lead arrangers, The Royal Bank of Scotland plc and MSSF,
as joint syndication agents, Bank of Tokyo-Mitsubishi UFJ, Ltd. and U.S. Bank
National Association, as documentation agents, and Citibank, N.A., as
administrative agent for the lenders.

 

This certificate is given to the Administrative Agent for the benefit of the
Lenders, and the Lenders are entitled to rely upon the certifications set forth
below in connection with their extending the financial accommodations described
in and evidenced by the Credit Agreement.

 

I hereby further certify as follows:

 

1.             The Company is a corporation duly formed, validly existing and in
good standing under the laws of the State of Delaware.  Attached as Annex 1 and
Annex 2 are true and complete copies of (a) the Restated Certificate of
Incorporation of the Company and all amendments thereto as in effect on the date
hereof; and (b) the Bylaws of the Company as in effect on the date hereof.

 

2.             Attached as Annex 3 is a certificate of good standing for the
Company from the Secretary of State of the State of Delaware.

 

3.             Attached as Annex 4 is a true and complete copy of resolutions of
the board of directors of the Company, which have not in any way been amended,
modified, revoked or rescinded, have been in full force and effect since their
adoption to and including the date hereof and are now in full force and effect
as the only corporate proceeding of the Company now in force relating to or
affecting the matters referred to therein.

 

4.             Attached as Annex 5 are the names and signatures of the persons
authorized to sign the Credit Agreement and the other Loan Documents on behalf
of the Company and to act on behalf of the Company for purposes of the Credit
Agreement.

 

EXHIBIT VII-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has hereunto set his name as of the day and
year first above written.

 

 

 

[HOSPIRA, INC.] [SUBSIDIARY BORROWER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

The undersigned, [NAME], as [TITLE] of the Company, hereby certifies that [NAME
OF SIGNATORY ABOVE] is on the date hereof the duly elected [TITLE] of the
Company and that the signature set forth above is his true and correct
signature:

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

EXHIBIT VII-2

--------------------------------------------------------------------------------


 

ANNEX 1

 

Certified Organizational Documents

 

[See attached]

 

EXHIBIT VII-3

--------------------------------------------------------------------------------


 

ANNEX 2

 

Good Standings

 

[See attached]

 

EXHIBIT VII-4

--------------------------------------------------------------------------------


 

ANNEX 3

 

Resolutions

 

[See attached]

 

EXHIBIT VII-5

--------------------------------------------------------------------------------


 

ANNEX 5

 

Signature and Incumbency Certificate

 

The following persons are now duly elected and qualified officers of the Company
holding the offices indicated next to their respective names below, and the
signatures appearing opposite their respective names below are the true and
genuine signatures of such officers, and each of such officers is duly
authorized to execute and deliver on behalf of the Company each of the Loan
Documents to which it is a party and any certificate or other document to be
delivered pursuant to the Loan Documents to which it is a party:

 

Name

 

Office

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT VII-6

--------------------------------------------------------------------------------


 

EXHIBIT VIII

 

[FORM OF OFFICER’S CERTIFICATE]

 

OFFICER’S CERTIFICATE

 

I, [NAME], hereby certify that I am the duly elected, qualified and acting
[TITLE] of [Hospira, Inc.] [SUBSIDIARY BORROWER] (the “Company”).  I am
executing and delivering this officer’s certificate, dated as of October     ,
2011, on behalf of the Company.

 

This officer’s certificate is being delivered pursuant to Section 3.1A(vi) of
the Credit Agreement and Guaranty, dated as of October     , 2011 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
terms used but not defined herein being used as therein defined) and entered
into by and among [Hospira] [the Company], the Subsidiary Borrowers from time to
time party thereto, the banks and financial institutions named therein,
Citigroup Global Markets, Inc., RBS Securities Inc. and Morgan Stanley Senior
Funding, Inc. (“MSSF”) as joint lead bookrunners and joint lead arrangers, The
Royal Bank of Scotland plc and MSSF, as joint syndication agents, Bank of
Tokyo-Mitsubishi UFJ, Ltd. and U.S. Bank National Association, as documentation
agents, and Citibank, N.A., as administrative agent for the lenders.

 

This Certificate is given to the Administrative Agent for the benefit of the
Lenders, and the Lenders are entitled to rely upon the certifications herein,
set forth below in connection with extending the financial accommodations
described in and evidenced by the Credit Agreement.

 

I hereby further certify, on behalf of the Company, that to the best of my
knowledge after due inquiry, as of the date hereof, and after giving effect to
the Credit Agreement:

 

1.             The representations and warranties of the Company contained in
the Credit Agreement and the other Loan Documents are true, correct and complete
on the date hereof (other than any such representation or warranty that
expressly relates to an earlier date, in which case such representation or
warranty shall have been true, correct and complete as of such earlier date).

 

2.             The Company and its Subsidiaries are not in violation of any of
the covenants contained in the Credit Agreement and the other Loan Documents.

 

3.             No Event of Default or Potential Event of Default has occurred
and is continuing or will result from the consummation of the transactions
contemplated by the Credit Agreement.

 

EXHIBIT VIII-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has hereunto set his name as of the day and
year first above written.

 

 

 

[HOSPIRA, INC.] [SUBSIDIARY BORROWER]]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

The undersigned, [NAME], as [TITLE] of the Company, hereby certifies that [NAME
OF SIGNATORY ABOVE] is on the date hereof the duly elected [TITLE] of the
Company and that the signature set forth above is his true and correct
signature:

 

 

By:

 

 

 

Name:

 

 

Title:

 

EXHIBIT VIII-2

--------------------------------------------------------------------------------


 

EXHIBIT IX

 

[FORM OF JOINDER AGREEMENT]

 

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT, dated as of the          day of                   ,
200     (this “Joinder Agreement”), to the Credit Agreement referred to below is
entered into by and between [NEW SUBSIDIARY BORROWER], a
                             organized under the laws of
                               (“New Subsidiary Borrower”), and CITIBANK, N.A.,
as Administrative Agent under the Credit Agreement (the “Administrative Agent”).

 

Statement of Purpose

 

Hospira, Inc., a corporation organized under the laws of Delaware (“Hospira”),
the Lenders and the Administrative Agent are parties to the Credit Agreement and
Guaranty, dated as of October     , 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
used herein but not defined shall have the meanings assigned to them in the
Credit Agreement).

 

Pursuant to Section 11 of the Credit Agreement, the New Subsidiary Borrower may,
upon the consummation of the conditions set forth therein, execute this Joinder
Agreement to formalize the New Subsidiary Borrower becoming a Credit Party under
the Credit Agreement.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

 

Section 1.               Credit Agreement.

 

(a)           Joinder of New Subsidiary Borrower as a Credit Party and
Guarantor.

 

Pursuant to Section 11 of the Credit Agreement, the New Subsidiary Borrower
hereby acknowledges and agrees that effective upon the satisfaction of the
conditions precedent to the execution of this Joinder Agreement (i) it will be a
Credit Party under the Credit Agreement and (ii) it assumes and undertakes all
of the rights and obligations of a Credit Party under the Credit Agreement as if
it were a Credit Party on the Effective Date.  The New Subsidiary Borrower
further agrees that it shall comply with and be subject to and have the benefit
of all of the terms, conditions, covenants, agreements and obligations
applicable to a Subsidiary Borrower set forth in the Credit Agreement and in any
other applicable Loan Document.  The New Subsidiary Borrower hereby agrees that
each reference to a “Credit Party” or the “Credit Parties” in the Credit
Agreement and the other Loan Documents shall include and mean a reference to the
New Subsidiary Borrower, and each reference to the Credit Agreement or
“Agreement” as used therein shall mean the Credit Agreement as supplemented
hereby.

 

EXHIBIT IX-1

--------------------------------------------------------------------------------


 

(b)           Conditions to Effectiveness.  This Joinder Agreement shall become
effective upon satisfaction of the conditions set forth in Section 11 of the
Credit Agreement.

 

Section 2.               General Provisions.

 

(a)           Representations and Warranties.

 

(i)            The New Subsidiary Borrower hereby confirms that (A) the
representations and warranties with respect to the New Subsidiary Borrower
contained herein and in the other Loan Documents are true, correct and complete
in all material respects on and as of the date hereof, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties were true, correct and complete in all
material respects on and as of such earlier date; and (B) no event has occurred
and is continuing, or would result from the consummation of the transactions
contemplated by this Joinder Agreement, that would constitute an Event of
Default or Potential Event of Default.

 

(ii)           The New Subsidiary Borrower hereby acknowledges that it has
received a copy of the Credit Agreement and that it has read and understands the
terms thereof.

 

(b)           Limited Effect.  Except as supplemented hereby, the Credit
Agreement and each other applicable Loan Document shall continue to be, and
shall remain, in full force and effect.  This Joinder Agreement shall not be
deemed (i) to be a waiver of, or consent to, or a modification or amendment of,
any other term or condition of the Credit Agreement or any other Loan Document
or (ii) to prejudice any right or rights which the Administrative Agent or any
Lender may now have or may have in the future under or in connection with the
Credit Agreement or the other Loan Documents, as the same may be amended or
modified from time to time.

 

(c)           Appointment of Process Agent.  The New Subsidiary Borrower hereby
agrees that service of process in any action or proceeding brought in any New
York State or Illinois State court or in federal court may be made upon Hospira
at its offices at 275 N. Field Drive, Dept. NLEG, Bldg. H-1/4S, Lake Forest, Il
60045, Attention: Deborah Koenen, Senior Counsel (the “Process Agent”) and the
New Subsidiary Borrower hereby irrevocably appoints the Process Agent to give
any notice of any such service of process, and agrees that the failure of the
Process Agent to give any notice of any such service shall not impair or affect
the validity of such service or of any judgment rendered in any action or
proceeding based thereon.

 

(d)           Acceptance of Process Agent.  Hospira hereby accepts such
appointment as Process Agent and agrees that (i) Hospira will maintain an office
in the United States through the Termination Date and will give the
Administrative Agent prompt notice of any change of address of Hospira,
(ii) Hospira will perform its duties as Process Agent to receive on behalf of
the New Subsidiary Borrower and its property service of copies of the summons
and complaint and any other process which may be served in any action or
proceeding in any New York State, Illinois State or federal court sitting in New
York City or Chicago arising out of or relating to the Credit Agreement and
(iii) Hospira will forward forthwith to the New Subsidiary Borrower at its
address at                                       or, if different, its then
current address, copies of any summons, complaint and other process which
Hospira received in connection with its appointment as Process Agent.

 

EXHIBIT IX-2

--------------------------------------------------------------------------------


 

(e)           Costs and Expenses.  The New Subsidiary Borrower hereby agrees to
pay promptly all reasonable out-of-pocket costs, fees, expenses (including
reasonable legal fees and expenses of a single U.S. counsel and special Bahamian
counsel, Canadian counsel, Dutch counsel, Irish counsel or Singapore counsel, as
applicable) incurred by the Administrative Agent in connection with the
negotiation, preparation and execution of this Joinder Agreement and the
transactions contemplated hereby.

 

(f)            Counterparts.  This Joinder Agreement may be executed by one or
more of the parties hereto in any number of separate counterparts and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.

 

(g)           Governing Law.  THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[Signature Pages Follow]

 

EXHIBIT IX-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the undersigned hereby causes this Joinder Agreement to be
executed and delivered as of the date first above written.

 

 

 

[NEW SUBSIDIARY BORROWER],

 

as a Credit Party and as a Guarantor

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

HOSPIRA, INC.,

 

as Process Agent

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

CITIBANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

EXHIBIT IX-4

--------------------------------------------------------------------------------


 

Annex A

 

[FORM OF SUBSIDIARY BORROWER NOTE]

 

PROMISSORY NOTE

 

New York, New York

[Effective Date]

 

FOR VALUE RECEIVED, [Name of Subsidiary Borrower], a [TYPE OF ENTITY] (together
with its permitted successors and assigns, the “Subsidiary Borrower”), promises
to pay to [NAME OF LENDER] (the “Payee”) or its registered assigns, on the dates
set forth in the Credit Agreement (as defined below), the unpaid principal
amount of all advances made by the Payee to the Subsidiary Borrower as Loans
under the Credit Agreement.

 

The Subsidiary Borrower also promises to pay interest on the unpaid principal
amount hereof, from the date hereof until paid in full, at the rates and at the
times which shall be determined in accordance with the provisions of the Credit
Agreement and Guaranty, dated as of October     , 2011 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”; terms used but
not defined herein being used as therein defined) and entered into by and among
Hospira, Inc., the Subsidiary Borrowers from time to time party thereto, the
banks and financial institutions party thereto, Citigroup Global Markets Inc.,
RBS Securities Inc. (“ABN AMRO”) and Morgan Stanley Senior Funding, Inc.
(“MSSF”) as joint lead bookrunners and joint lead arrangers, The Royal Bank of
Scotland plc and MSSF, as joint syndication agents, Bank of Tokyo-Mitsubishi
UFJ, Ltd. and U.S. Bank National Association, as documentation agents, and
Citibank, N.A., as administrative agent for the Lenders.

 

This Note is one of the Subsidiary Borrower’s “Notes” issued pursuant to and
entitled to the benefits of the Credit Agreement, to which reference is hereby
made for a more complete statement of the terms and conditions under which the
Loans evidenced hereby were made and are to be repaid.

 

All payments of principal and interest in respect of this Note shall be made in
the applicable currency in same day funds at the Funding and Payment Office or
at such other place as shall be designated in writing for such purpose in
accordance with the terms of the Credit Agreement.  Unless and until an
Assignment Agreement effecting the assignment or transfer of this Note shall
have been accepted by the Administrative Agent and recorded in the Register as
provided in Section 9.1 of the Credit Agreement, the Subsidiary Borrower, each
Agent and the Lenders shall be entitled to deem and treat Payee as the owner and
holder of this Note and the Loans evidenced hereby.  Payee hereby agrees, by its
acceptance hereof, that before disposing of this Note or any part hereof it will
make a notation hereon of all principal payments previously made hereunder and
of the date to which interest hereon has been paid; provided, however, that the
failure to make a notation of any payment made on this Note shall not limit or
otherwise affect the obligations of the Subsidiary Borrower hereunder with
respect to payments of principal of or interest on this Note.

 

This Note is subject to mandatory prepayment and to prepayment at the option of
the Subsidiary Borrower as provided in the Credit Agreement.

 

EXHIBIT IX-5

--------------------------------------------------------------------------------


 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE SUBSIDIARY BORROWER AND THE
PAYEE HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

 

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of the Subsidiary
Borrower, which are absolute and unconditional, to pay the principal of and
interest on this Note at the place, at the respective times, and in the currency
herein prescribed.

 

The Subsidiary Borrower promises to pay all costs and expenses, including
reasonable attorneys’ fees, all as provided in the Credit Agreement, incurred in
the collection and enforcement of this Note.  The Subsidiary Borrower hereby
consents to renewals and extensions of time at or after the maturity hereof,
without notice, and hereby waives diligence, presentment, protest, demand and
notice of every kind and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.

 

[Signature Page Follows]

 

EXHIBIT IX-6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Subsidiary Borrower has caused this Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
and at the place first written above.

 

 

[SUBSIDIARY BORROWER],

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

EXHIBIT IX-7

--------------------------------------------------------------------------------